
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


ASSET PURCHASE AGREEMENT

by and between

REGAL ENTERTAINMENT GROUP, as Buyer

and

EASTERN FEDERAL CORPORATION, as Seller

Dated April 27, 2005

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
   
  Page

--------------------------------------------------------------------------------

1.   DEFINITIONS AND USAGE   1     1.1.   Definitions   1     1.2.   Usage   11
2.   SALE AND TRANSFER OF PURCHASED ASSETS; CLOSING   11     2.1.   Purchased
Assets to be Sold   11     2.2.   Excluded Assets   12     2.3.   Consideration;
Payment   13     2.4.   Liabilities   13     2.5.   Allocation   15     2.6.  
Closing   15     2.7.   Closing Obligations   16     2.8.   Prorations
Adjustment   19     2.9.   Closing Payments to Lenders   22     2.10.   Gift
Certificate Obligations   22 3.   REPRESENTATIONS AND WARRANTIES OF SELLER   22
    3.1.   Organization and Good Standing   22     3.2.   Enforceability;
Authority; No Conflict   22     3.3.   Capitalization   23     3.4.   Financial
Statement   23     3.5.   Books and Records   24     3.6.   Title to Purchased
Assets; Encumbrances; Condition of Tangible Personal Property   24     3.7.  
Condition of Real Property   26     3.8.   Inventories   26     3.9.   No
Undisclosed Liabilities   26     3.10.   Taxes   26     3.11.   No Material
Adverse Effect   27     3.12.   Employee Benefits   28     3.13.   Compliance
with Legal Requirements; Governmental Authorizations   28     3.14.   Legal
Proceedings; Orders   29     3.15.   Absence of Certain Changes and Events   30
    3.16.   Contracts; No Defaults   30     3.17.   Insurance   31     3.18.  
Environmental Matters   31     3.19.   Employees; Labor Disputes; Compliance  
32     3.20.   Brokers or Finders   33     3.21.   Transactions with Affiliates
  33     3.22.   Representations and Warranties   33 4.   REPRESENTATIONS AND
WARRANTIES OF BUYER   33     4.1.   Organization and Good Standing   33     4.2.
  Authority; No Conflict   33     4.3.   Brokers or Finders   34     4.4.  
Representations and Warranties   34 5.   COVENANTS OF SELLER   34     5.1.  
Access and Investigation   34     5.2.   Operation of the Business of Seller  
35     5.3.   Negative Covenant   36     5.4.   Required Approvals   36        
     


i

--------------------------------------------------------------------------------



    5.5.   Notification   36     5.6.   Commercially Reasonable Efforts   37    
5.7.   Interim Financial Statement   37     5.8.   Payment of Liabilities   37  
  5.9.   Current Evidence of Title   37     5.10.   Physical Condition of Real
Property (Other than Environmental Conditions)   40     5.11.   No Solicitation
  40     5.12.   Consents   41     5.13.   Estoppels and Consents; SNDAs;
Memoranda of Leases   41     5.14.   REA Estoppels and DDA Estoppels   42    
5.15.   Sandhill Property   42     5.16.   Retail Center REAs; New Leases   43  
  5.17.   Delivery of Property   44     5.18.   Environmental Investigation;
Remediation   44     5.19.   Environmental Investigation after the Closing Date
  46     5.20.   Tax Deferred Exchange with a Third Party   47 6.   COVENANTS OF
BUYER   48     6.1.   Required Approvals   48     6.2.   Commercially Reasonable
Efforts   48     6.3.   Guaranty   48     6.4.   Notification   48 7.  
CONDITIONS PRECEDENT TO BUYER'S OBLIGATION TO CLOSE   48     7.1.   Accuracy of
Representations   48     7.2.   Seller's Performance   49     7.3.   Consents  
49     7.4.   Additional Documents   49     7.5.   No Injunction   49     7.6.  
No Conflict   49     7.7.   Title Insurance   49     7.8.   Governmental
Authorization   50     7.9.   Physical Inspection; Environmental Report; Title  
50     7.10.   Sandhill Property   50 8.   CONDITIONS PRECEDENT TO SELLER'S
OBLIGATION TO CLOSE   51     8.1.   Accuracy of Representations   51     8.2.  
Buyer's Performance   51     8.3.   Additional Documents   51     8.4.   No
Injunction   51     8.5.   No Conflict   51 9.   TERMINATION   51     9.1.  
Termination Events   51     9.2.   Effect of Termination   52 10.   ADDITIONAL
COVENANTS   52     10.1.   Assistance in Proceedings   52     10.2.   Retention
of and Access to Records   52     10.3.   Further Assurances   53     10.4.  
Restriction on Seller Net Worth   53     10.5.   Annual Passes   53     10.6.  
Deed Restrictions   53 11.   INDEMNIFICATION; REMEDIES   54     11.1.   Survival
and Materiality   54              

ii

--------------------------------------------------------------------------------



    11.2.   Indemnification and Reimbursement By Seller   55     11.3.  
Indemnification and Reimbursement by Buyer   55     11.4.   Limitations on
Amount—Seller   56     11.5.   Limitations on Amount—Buyer   56     11.6.   Time
Limitations   56     11.7.   Third-Party Claims   56     11.8.   Other Claims  
58     11.9.   Remedy   58     11.10.   Mitigation of Damages   58     11.11.  
Reduction of Damages Attributable to an Actual Tax or Insurance Benefit   58 12.
  GENERAL PROVISIONS   59     12.1.   Expenses   59     12.2.   Public
Announcements   59     12.3.   Notices   60     12.4.   Arbitration   61    
12.5.   Enforcement of Section 10.4 of this Agreement   63     12.6.   Waiver;
Remedies Cumulative   63     12.7.   Entire Agreement and Modification   64    
12.8.   Disclosure Schedule   64     12.9.   Assignments, Successors and No
Third-Party Rights   64     12.10.   Severability   64     12.11.   Construction
  64     12.12.   Governing Law   64     12.13.   Execution of Agreement   64

iii

--------------------------------------------------------------------------------




ASSET PURCHASE AGREEMENT


        This Asset Purchase Agreement ("Agreement") is dated April 27, 2005 (the
"Execution Date"), by and between Regal Entertainment Group, a Delaware
corporation ("Buyer") and Eastern Federal Corporation, a North Carolina
corporation ("Seller").


RECITALS


        Whereas, Seller desires to sell, and Buyer desires to purchase, the
Purchased Assets for the consideration and on the terms set forth in this
Agreement.

        The parties, intending to be legally bound, agree as follows:

1.     DEFINITIONS AND USAGE

        1.1 Definitions. For purposes of this Agreement, including the
Disclosure Schedules, the following terms and variations thereof have the
meanings specified or referred to in this Section 1.1:

        "Affiliate"—of a Person means any other Person who directly or
indirectly through one or more intermediaries Controls, is Controlled by or is
under common Control with such Person.

        "Agreement"—as defined in the first paragraph of this Agreement.

        "ALTA/ACSM Survey"—a land title survey complying with the current
Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys, meeting
the current accuracy standards jointly adopted by ALTA/ACMS and NSPS and
otherwise in form and substance reasonably satisfactory to Buyer.

        "Appurtenances"—all privileges, rights, easements, hereditaments and
appurtenances belonging to or for the benefit of the Real Property, including
all easements appurtenant to and for the benefit of any Real Property (a
"Dominant Parcel") for, and as the primary means of access between, the Dominant
Parcel and a public way, or for any other use upon which lawful use of the
Dominant Parcel for the purposes for which it is presently being used is
necessary or appropriate, and all rights existing in and to any streets, alleys,
passages and other rights-of-way included thereon or adjacent thereto (before or
after vacation thereof) and vaults beneath any such streets.

        "Assigned Leases"—as defined in Section 2.1(b).

        "Assumed Liabilities"—as defined in Section 2.4(a).

        "Azalea Square Property"—the Owned Real Property upon which a 16-screen
theatre presently exists, and all improvements thereon, having an address of 215
Azalea Square Boulevard in Summerville, South Carolina.

        "Azalea Square Option to Repurchase"—the option contained in that
certain Option to Repurchase dated as of December 20, 2002 between Silver Oak
Associates, as developer, and QEA, LLC, as exchange accommodator for Seller, an
original of which was recorded in Book 3062, Page 105 through 109 of the real
property records of the County of Berkeley, State of South Carolina.

        "Balance Sheet"—as defined in Section 3.4.

        "Basket"—as defined in Section 11.4(a).

        "Bill of Sale, Assignment and Assumption "—as defined in
Section 2.7(a)(i).

        "Birkdale Property"—the Owned Real Property upon which a 16-screen
theatre presently exists, and all improvements thereon, having an address of
16950 Birkdale Commons Parkway in Huntersville, North Carolina.

        "Birkdale Declaration"—that certain Declaration of Right of First
Refusal and Option to Repurchase dated as of February 3, 2000 between Birkdale
Village, LLC, as developer, and Seller, an

--------------------------------------------------------------------------------



original of which was recorded in Book 11069, Pages 795 through 818 of the real
property records of the County of Mecklenburg, State of North Carolina.

        "Business Day"—any day other than (a) Saturday or Sunday or (b) any
other day on which banks in North Carolina or Tennessee are permitted or
required to be closed.

        "Buyer"—as defined in the first paragraph of this Agreement.

        "Buyer Indemnified Persons"—as defined in Section 11.2.

        "Cap"—as defined in Section 11.4(b).

        "Cinema 4 Consent"—the written consent to the assignment by Seller to
Buyer of the Cinema 4 Lease which the Cinema 4 Landlord is obligated to give on
the terms and conditions set forth in Section 19 of the Cinema 4 Lease.

        "Cinema 4 Landlord"—the current lessor of the Cinema 4 Lease.

        "Cinema 4 Lease"—the Assigned Lease for the Cinema 4 Property.

        "Cinema 4 Memorandum"—the memorandum of lease which the Cinema 4
Landlord is obligated to execute pursuant to Section 24 of the Cinema 4 Lease.

        "Cinema 4 Property"—the Leased Real Property upon which a 4-screen
theatre presently exists, and all improvements thereon, having an address of
2250 Roberts Avenue in Lumberton, North Carolina.

        "Closing"—as defined in Section 2.6(a).

        "Closing Consideration"—as defined in Section 2.3(a).

        "Closing Date"—the date on which the Closing actually takes place.

        "Closing Escrow"—as defined in Section 2.6(b).

        "Closing Escrow Holder"—as defined in Section 2.6(b).

        "Code"—the Internal Revenue Code of 1986, as amended. References to the
Code are deemed to include references to applicable provisions of Treasury
Regulations.

        "Commercially Reasonable Efforts"—the efforts that a prudent Person
desirous of achieving a result would use in similar circumstances to achieve
that result as expeditiously as possible; provided, however, that a Person
required to use Commercially Reasonable Efforts under this Agreement will not be
thereby required to (a) take actions that would result in a material adverse
change in the benefits to such Person of this Agreement and the Contemplated
Transactions or (b) dispose of or make any change to its business, (c) expend
any material funds or (d) incur any other material burden or (e) institute
litigation, arbitration or other similar proceedings. For purposes of Sections
5.10, 5.18 and 5.19, subparagraphs (a), (c) and (d) of this definition shall not
apply; provided, however that any dollar limitations set forth in Sections 5.10,
5.18 and 5.19 shall apply.

        "Confidential Information" shall mean any and all non-public information
(whether oral, written, recorded or otherwise communicated) related to the
business of the disclosing party (including its Affiliates) which is delivered
or disclosed to the receiving party, including negotiations and discussions by
and between the parties related to the Contemplated Transactions; provided that
"Confidential Information" does not include any information which (a) was known
to the receiving party at the time it was disclosed by the disclosing party;
(b) is or has become known or available to the public through no unauthorized
act of the receiving party; (c) has been approved for release to the public by
written authorization of the disclosing party; (d) is or was rightfully received
by someone not in violation of a duty of confidentiality; or (e) has been
ordered to be disclosed by a Governmental Body, or binding

2

--------------------------------------------------------------------------------




court order or duly authorized subpoena, provided that the receiving party shall
first have given written notice of such ordered disclosure to the disclosing
party and, to the extent practicable, allowed the disclosing party to seek to
protect the confidentiality of the information ordered to be disclosed.

        "Consent"—any approval, consent, ratification, waiver or other
authorization.

        "Contemplated Transactions"—all of the transactions contemplated by this
Agreement.

        "Contract"—any agreement, contract, Lease, consensual obligation,
promise or undertaking (whether written or oral and whether express or implied),
whether or not legally binding.

        "Control"—the possession of power, directly or indirectly, to direct or
cause the direction of the management and policies of a Person whether through
the ownership of voting securities, by contract or otherwise.

        "Crown Point Property"—the Owned Real Property upon which a 12-screen
theatre presently exists, and all improvements thereon, having an address of
9630 Monroe Road, Charlotte, North Carolina.

        "Crown Point REA"—the Reciprocal Easement Agreement attached hereto as
Exhibit 5.16, as hereafter modified pursuant to Section 5.16 hereof.

        "Crown Point Retained Land"—the real property described on
Schedule 3.6(f)(i).

        "Crown Point Survey"—an ALTA/ACSM Survey of the Crown Point Property and
the Crown Point Retained Land.

        "DDA"—any development agreement or redevelopment agreement, to which a
city, county, redevelopment agency or similar government agency is a party,
pursuant to which the owner or lessee of any Real Property makes covenants
relating to the operation or maintenance of the Real Property.

        "Damages"—as defined in Section 11.2.

        "Disapproved Matters"—as defined in Section 5.9.

        "Disapproved Matters Cure Notice"—as defined in Section 5.9.

        "Disapproved Matters Notice"—as defined in Section 5.9.

        "Disapproved Matters Termination Notice"—as defined in Section 5.9.

        "Disclosure Schedule" or "Schedule"—the disclosure schedules delivered
by Seller to Buyer or by Buyer to Seller concurrently with the execution and
delivery of this Agreement.

        "Due Diligence Deadline"—thirty-five (35) calendar days after the
execution of this Agreement.

        "Effective Time"—11:59 p.m. on the Closing Date.

        "Employee Plans"—as defined in Section 3.12(a).

        "Encumbrance"—any charge, claim, community or other marital property
interest, condition, equitable interest, lien, option, pledge, security
interest, mortgage, right of way, easement, encroachment, servitude, right of
first option, right of first refusal or similar restriction, including any
restriction on use, voting (in the case of any security or equity interest),
transfer, receipt of income or exercise of any other attribute of ownership.

        "Environmental Claims"—all demands, claims, actions or causes of action,
assessments, complaints, directives, citations, information requests issued by
government authority, legal proceedings, orders, notices of potential
responsibility, losses, damages (excluding diminution in value), liabilities,
sanctions, costs and expenses, including, without limitation, interest,
penalties and attorneys' and

3

--------------------------------------------------------------------------------




experts' fees and disbursements, based on or arising out of Environmental Laws,
including but not limited to the Releases of Hazardous Materials or failures to
comply with Environmental Laws.

        "Environmental Condition" means any facts, circumstances or conditions
existing prior to the Effective Time, relating to the presence of Hazardous
Material in the environment, (including soils, surface water, sediment, or
groundwater) in, on, under or emanating from the Real Property, or which
otherwise could result in Liability under any Environmental Law and includes any
migration or other physical or chemical process that occurs after the Effective
Time with respect to facts, circumstances or conditions relating to the presence
of Hazardous Materials in, at, on, under or emanating from the Real Property
prior to the Effective Time.

        "Environmental Laws"—any Legal Requirements (including, without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act) relating to the Remediation, generation, production,
installation, use, storage, treatment, transportation, Release, threatened
Release, or disposal of Hazardous Materials, noise control, or the protection of
human health or safety, natural resources, animal health or welfare, or the
environment.

        "Environmental Permits"—any permits, licenses, certificates and
approvals required under any Environmental Law.

        "ERISA"—the Employee Retirement Income Security Act of 1974, as amended.

        "ERISA Affiliate"—as defined in Section 3.12(a).

        "Excluded Assets"—as defined in Section 2.2.

        "Execution Date"—as defined in the first paragraph of this Agreement.

        "GAAP"—generally accepted accounting principles for financial reporting
in the United States, applied on a consistent basis.

        "Gap Indemnity"—as defined in Section 7.7.

        "Gift Certificate Obligations"—all obligations to honor gift
certificates and advance tickets sold by Seller prior to the Closing Date in
accordance with each such certificate's or similar instrument's terms.

        "Governing Documents"—with respect to Seller or Buyer, means articles of
incorporation, bylaws or any other charter or similar document adopted or filed
in connection with the formation of Seller or Buyer, as applicable, and any
amendments or supplements thereto and all shareholders' agreements, voting
agreements, registration rights agreements or other agreements or documents
relating to organization, management or operation of Seller or Buyer, as
applicable, or relating to the rights, duties and obligations of the
shareholders.

        "Governmental Authorization"—any Consent, license, registration or
permit issued, granted, given or otherwise made available by or under the
authority of any Governmental Body or pursuant to any Legal Requirement
including without limitation any Consent required under the HSR Act or any
variance, conditional use permit, special use permit, non-conforming use permit
or other zoning or land use permit.

        "Governmental Body"—any: (a) nation, state, county, city, town, borough,
village, district or other jurisdiction; (b) federal, state, local, municipal,
foreign or other government; (c) governmental or quasi-governmental authority of
any nature (including any agency, branch, department, board, commission, court,
tribunal or other entity exercising governmental or quasi-governmental powers);
(d) multinational organization or body; (e) body exercising, or entitled or
purporting to exercise, any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power; or (f) official of any of the
foregoing.

        "Grant Deed"—as defined in Section 2.7(a)(iii).

4

--------------------------------------------------------------------------------




        "Hazardous Materials"—any wastes, substances, radiation, or materials
(whether solids, liquids or gases) (a) which are listed, defined, or otherwise
subject to regulation under any Environmental Law; (b) which contain petroleum
or petroleum products (including, without limitation, crude oil or any fraction
thereof) or (c) which consist of toxic mold.

        "HSR Act"—the Hart-Scott-Rodino Antitrust Improvements Act.

        "Indemnified Person"—as defined in Section 11.7(a).

        "Indemnifying Person"—as defined in Section 11.7(a).

        "Intellectual Property Assets"—all intellectual property owned, licensed
(as licensor or licensee), or otherwise used by Seller, including without
limitation, (a) Seller's name, all assumed fictional business names, trade
names, registered and unregistered trademarks, service marks and applications,
logos, slogans, trade dress, and the goodwill of the business symbolized by the
foregoing; (b) all patents, patent applications, together with all reissuances,
continuations, revisions, extensions and reexaminations thereof, and inventions
and discoveries that may be patentable; (c) all registered and unregistered
copyrights in both published works and unpublished works, including copyright
applications, and all other copyrightable works; (d) all rights in mask works;
(e) all know-how, trade secrets, confidential or proprietary information,
customer lists, software, technical information, data, process technology,
plans, drawings and blue prints; and (f) all rights in internet web sites and
internet domain names presently used by Seller.

        "Inventories"—inventories of Seller, wherever located, used in
connection with or at the Real Property.

        "IRS"—the United States Internal Revenue Service and, to the extent
relevant, the United States Department of the Treasury.

        "Knowledge of Seller" or "Seller's Knowledge"—the actual knowledge of
Mr. Carter D. Meiselman and Mr. George A. Royster, Jr. of Seller after
reasonable inquiry of Seller's home office employees, officers and district
managers and Seller's agents and representatives.

        "Known Breaches"—as defined in Section 11.1(b).

        "Lease"—any lease of Real Property or any lease or rental agreement,
license, right to use or installment and conditional sale agreement to which
Seller is a party and any other Contract pertaining to the leasing or use of any
Tangible Personal Property.

        "Lease Assignment and Assumption"—as defined in Section 2.7(a)(iv).

        "Leased Real Property"—collectively, (i) the real property leased to
Seller under and pursuant to the Assigned Leases, and Appurtenances thereto, and
(ii) the real property to be leased to Buyer under and pursuant to the New
Leases and New Lease Memoranda, and Appurtenances thereto.

        "Legal Requirement"—any federal, state, local, municipal, foreign,
international, multinational or other constitution, law, ordinance, principle of
common law, code, regulation, statute, treaty, judgment, order or decree.

        "Liability"—with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.

        "Manor Property"—the Leased Real Property upon which a 2-screen theatre
presently exists, and all improvements thereon, having an address of 609
Providence Road in Charlotte, North Carolina.

5

--------------------------------------------------------------------------------




        "Material Adverse Effect"—a material adverse effect on any of the
business or operations of Seller with respect to the Purchased Assets or the
financial condition of Seller.

        "Material Contracts"—as defined in Section 3.16(a).

        "Miracle Property"—the Leased Real Property upon which a 5-screen
theatre presently exists, and all improvements thereon, having an address of
1815 Thomasville Road in Tallahassee, Florida.

        "New Lease Memoranda"—memoranda of lease attached as a form of exhibit
to the New Leases.

        "New Leases"—as defined in Section 2.1(b).

        "Non-Competition Agreements"—as defined in Section 2.7(a)(vii).

        "North Hills LLC"—Movies at North Hills, LLC, a North Carolina limited
liability company.

        "North Hills Property"—the Leased Real Property upon which a 14-screen
theatre presently exists, and all improvements thereon, having an address of
4150 Main at North Hills Street in Raleigh, North Carolina.

        "Order"—any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Body or arbitrator.

        "Ordinary Course of Business"—an action taken by a Person will be deemed
to have been taken in the Ordinary Course of Business only if that action (a) is
consistent in nature, scope and magnitude with the past practices of such Person
and is taken in the ordinary course of the normal, day-to-day operations of such
Person; (b) does not require authorization by the board of directors, managers,
shareholders or members of such Person (or by any Person or group of Persons
exercising similar authority) and does not require any other separate or special
authorization of any nature; and (c) is similar in nature, scope and magnitude
to actions customarily taken, without any separate or special authorization, in
the ordinary course of the normal, day-to-day operations of other Persons that
are in the same line of business as such Person.

        "Owned Real Property"—as defined in Section 2.1(a).

        "Parent "—Consolidated Realty Company, Inc., a North Carolina
corporation.

        "Permitted Encumbrances"—collectively, the Permitted Non-Real Property
Encumbrances and the Permitted Real Property Encumbrances.

        "Permitted Non-Real Property Encumbrances"—Encumbrances identified on
Schedule 3.6(e) as acceptable to Buyer.

        "Permitted Real Property Encumbrances"—(a) liens for real property taxes
and assessments not yet delinquent, (b) all exceptions appearing on the Title
Commitments delivered by the Title Company to Buyer, other than those exceptions
which Seller is obligated to remove pursuant to Section 5.9, and (c) all matters
disclosed on the surveys delivered by Seller to, or obtained by Buyer, other
than those matters which Seller is obligated to remove under Section 5.9.

        "Person"—an individual, partnership, corporation, business trust,
limited liability company, limited liability partnership, joint stock company,
trust, unincorporated association, joint venture or other entity or a
Governmental Body.

        "Phase Is"—as defined in Section 5.18(a).

        "Phase I Deadline"—as defined in Section 5.18(a).

        "Phase I Notice"—as defined in Section 5.18(a).

        "Phase II"—as defined in Section 5.18(a).

6

--------------------------------------------------------------------------------




        "Phase II Deadline"—as defined in Section 5.18(c).

        "Phase II Notice"—as defined in Section 5.18(c).

        "Physical Inspection Deadline"—as defined in Section 5.10.

        "Polo Property"—the Owned Real Property upon which an 8-screen theatre
presently exists, and all improvements thereon, having an address of 9700 Two
Notch Road, Columbia, South Carolina.

        "Polo REA"—the Reciprocal Easement Agreement attached hereto as
Exhibit 5.16, as hereafter modified pursuant to Section 5.16.

        "Polo Retained Land"—the real property described on Schedule 3.6(f)(ii).

        "Polo Survey"—an ALTA/ACSM Survey of the Polo Property and the Polo
Retained Land.

        "Post-Closing Settlement Statement"—as defined in Section 2.8(d).

        "Preliminary Settlement Statement"—as defined in Section 2.8(a).

        "Proceeding"—any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, judicial or
investigative, whether formal or informal, whether public or private) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Body or arbitrator.

        "Purchase Price"—as defined in Section 2.3(a).

        "Purchased Assets"—as defined in Section 2.1.

        "Purchased Contracts"—as defined in Section 2.1(f).

        "REAs"—all reciprocal easement agreements and similar agreements
benefiting or burdening any Real Property.

        "Real Property"—collectively, the Owned Real Property and the Leased
Real Property.

        "Record"—information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

        "Release"—any presence, emission, spill, seepage, leak, escape,
leaching, discharge, injection, pumping, pouring, emptying, dumping, disposal,
migration, or release of Hazardous Materials from any source into or upon the
environment, including the air, soil, improvements, surface water, groundwater,
the sewer, septic system, storm drain, publicly owned treatment works, or waste
treatment, storage, or disposal systems.

        "Remediation" or "Remediate"—any investigation, clean-up, removal
action, remedial action, restoration, repair, response action, corrective
action, monitoring, sampling and analysis, installation, reclamation, abatement,
closure, or post-closure in connection with the suspected, threatened or actual
Release of Hazardous Materials.

        "Representative"—with respect to a particular Person, any stockholder,
director, officer, manager, employee, agent, consultant, advisor, accountant,
financial advisor, legal counsel or other representative of that Person.

        "Restricted Contracts"—as defined in Section 5.12.

        "Retail Center Owned Properties"—collectively, the Crown Point Property,
the Polo Property, the Royal Park Property and the Swamp Fox Property.

        "Retail Center REAs"—collectively, the Crown Point REA, the Polo REA,
the Royal Park REA and the Swamp Fox REA.

7

--------------------------------------------------------------------------------




        "Retail Center Surveys"—collectively, the Crown Point Survey, the Polo
Survey and the Swamp Fox Survey. Unless otherwise agreed by Seller and Buyer,
the Retail Center Surveys shall (a) be ALTA/ACSM Surveys; (b) include the
following items specified in Table A of the ALTA/ACMS Standards: 2, 3, 4, 6,
7(a)-(c), 8, 9, 10, 11(a), 13, 14, 15 and 16; (c) contain a certification in
form and substance reasonably satisfactory to Buyer, Seller and Title Company;
and (d) be performed by a surveyor licensed to perform surveys in the state in
which the surveyed property is located.

        "Retained Land"—collectively, the Crown Point Retained Land, the Polo
Retained Land, the Royal Park Retained Land and the Swamp Fox Retained Land.

        "Retained Liabilities"—as defined in Section 2.4(b).

        "Royal Park Property"—the Owned Real Property upon which a 16-screen
theatre presently exists, and all improvements thereon, having an address of
3702 Newberry Road, Gainesville, Florida.

        "Royal Park REA"—the Agreement (Royal Park) attached hereto as
Exhibit 5.16, as hereafter modified pursuant to Section 5.16.

        "Royal Park Retained Land"—the real property described on
Schedule 3.6(f)(iii).

        "Royal Park Survey"—an ALTA/ACSM Survey of the Royal Park Property.

        "Sandhill Closing Assignment"—as defined in Section 2.7(a).

        "Sandhill Completion"—as defined in Section 7.10.

        "Sandhill Development Agreement"—that certain Project Development
Agreement dated as of November 22, 2004 between the Sandhill Exchange
Accommodator and the Sandhill Development Manager, as assigned to, and assumed
by, Seller pursuant to the Sandhill Exchange Assignment.

        "Sandhill Development Manager"—Village at Sandhill, LLC, a South
Carolina limited liability company.

        "Sandhill Escrow Agreement"—that certain Escrow Agreement dated as of
November 22, 2004 between Sandhill Exchange Accommodator, Sandhill Development
Manager and The Title Company of North Carolina, as assigned to, and assumed by,
Seller pursuant to the Sandhill Exchange Assignment.

        "Sandhill Exchange Accommodator"—TC Sandhill, LLC, a North Carolina
limited liability company.

        "Sandhill Exchange Assignment"—collectively, (a) that certain Assignment
of Development Agreement dated as of March 23, 2005 between the Sandhill
Exchange Accommodator, as assignor, and Seller, as assignee; (b) that certain
Assignment of Escrow Agreement dated as of March 23, 2005 between the Sandhill
Exchange Accommodator, as assignor, and Seller, as assignee; (c) that certain
Assignment of Property Tax Agreement dated as of March 23, 2005 between the
Sandhill Exchange Accommodator, as assignor, and Seller, as assignee; and
(d) that certain Assignment of Standard Form of Agreement Between Owner and
Contractor dated as of March 23, 2005 between the Sandhill Exchange
Accommodator, as assignor, and Seller, as assignee.

        "Sandhill Property"—the Owned Real Property upon which a 16-screen
stadium theatre is currently being constructed, and all improvements thereon,
located within a development commonly known as the Village at Sandhill in
Columbia, South Carolina.

        "Sandhill Site Work"—as the term "Site Work" is defined in the Sandhill
Development Agreement.

        "Sandhill Tax Agreement"—that certain Property Tax Agreement dated
November 19, 2004 between the Sandhill Development Manager and the Sandhill
Exchange Accommodator, as assigned to, and assumed by, Seller pursuant to the
Sandhill Exchange Assignment

8

--------------------------------------------------------------------------------




        "Sandhill Theatre Architect"—ADW Architects, P.A., aka
Atkinson/Dyer/Watson Architects, PA, a North Carolina professional association.

        "Sandhill Theatre Architect's Agreement"—an oral agreement between the
Seller and the Sandhill Theatre Architect with respect to the Sandhill Theatre
Work.

        "Sandhill Theatre General Contract"—that certain Standard Form of
Agreement between Owner and Contractor (AIA Form A101-1977) dated as of
September 27, 2004 between the Sandhill Exchange Accommodator and the Sandhill
Theatre General Contractor, as assigned to, and assumed by, Seller pursuant to
the Sandhill Exchange Assignment.

        "Sandhill Theatre General Contractor"—Benning Construction Company, a
Georgia corporation.

        "Sandhill Theatre Plans and Specifications"—as defined in
Section 3.6(i).

        "Sandhill Theatre Work"—the work undertaken, or to be undertaken, to
complete the design and construction of a 16-screen stadium movie theatre on the
Sandhill Property in accordance with the Sandhill Theatre Plans and
Specifications.

        "Sandhill Warranties"—all warranties and guaranties of any kind or
nature, express or implied, that have been are or are to delivered by any Person
(other than Seller) to the Sandhill Exchange Accommodator, Seller or Buyer
pursuant to the Sandhill Theatre General Contract or the Sandhill Development
Agreement, or in connection therewith.

        "Seller"—as defined in the first paragraph of this Agreement.
Notwithstanding anything to the contrary contained herein, for the purposes of
this Agreement, the term Seller shall include, with respect to covenants,
representations, warranties and obligations relating to the North Hills
Property, North Hills LLC.

        "Seller Indemnified Persons"—as defined in Section 11.3.

        "Seller's Closing Documents"—as defined in Section 3.2(a).

        "Seller's Possession"—means, with respect to Seller, either
(i) physically located in the offices of Seller, (ii) physically located at any
of the Real Property or (iii) in the possession or control of the
representatives or agents of Seller or its Affiliates.

        "Swamp Fox Property"—the Owned Real Property upon which a 14-screen
theatre presently exists, and all improvements thereon, having an address of
3400 Radio Road, Florence, South Carolina.

        "Swamp Fox REA"—the Reciprocal Easement Agreement attached hereto as
Exhibit 5.16, as hereafter modified pursuant to Section 5.16.

        "Swamp Fox Retained Land"—the real property described on
Schedule 3.6(f)(iv).

        "Swamp Fox Survey"—an ALTA/ACSM Survey of the Swamp Fox Property and the
Swamp Fox Retained Land.

        "Tangible Personal Property"—all machinery, equipment, tools, furniture,
furnishings, fixtures, appliances, office equipment, computer hardware,
supplies, materials, vehicles and other items of tangible personal property of
every kind owned or leased by Seller (wherever located and whether or not
carried on Seller's books) and used or useful solely or primarily in connection
with Seller's use, occupancy and operation of the Real Property or other
Purchased Assets, together with any express or implied warranty by the
manufacturers or sellers or lessors of any item or component part thereof and
all maintenance records and other documents relating thereto.

        "Tax"—any income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental, windfall profit,
customs, vehicle, airplane, boat, vessel or other title or registration, capital
stock, franchise, employees' income withholding, foreign or domestic

9

--------------------------------------------------------------------------------




withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, alternative, add-on minimum and
other tax, fee, assessment, levy, tariff, charge or duty of any kind whatsoever
and any interest, penalty, addition or additional amount thereon imposed,
assessed or collected by or under the authority of any Governmental Body or
payable under any tax-sharing agreement or any other Contract.

        "Tax Return"—any return (including any information return), report,
statement, schedule, notice, form, declaration, claim for refund or other
document or information filed with or submitted to, or required to be filed with
or submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.

        "Theatre Level Cash Flows"—as defined in Section 3.4(b).

        "Third Party"—a Person that is not a party to this Agreement.

        "Third-Party Acquisition"—the occurrence of any of the following events:
(i) the acquisition, directly or indirectly, of Seller, by merger or otherwise,
by any Person (which includes a "person" as such term is defined in
Section 13(b)(3) of the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder) other than Buyer; (ii) the
acquisition, directly or indirectly, by a Third Party of any material portion of
the Purchased Assets, other than a sale in the ordinary course of business
consistent with past practices; (iii) the acquisition, directly or indirectly,
by a Third Party of ten percent (10%) or more of the capital stock of the Seller
or the issuance by Seller or any of its subsidiaries of a new class of capital
stock containing terms which are inconsistent with the consummation of the
Contemplated Transactions; (iv) the adoption of a plan of liquidation by Seller;
(v) the repurchase by Seller or any of its subsidiaries of more than ten percent
(10%) of the outstanding capital stock of Seller or any such subsidiary; or
(vi) the acquisition by Seller or any of its subsidiaries by merger, purchase of
stock or assets, joint venture or otherwise of a direct or indirect ownership
interest or investment in any business whose annual revenues, net income or
assets is equal or greater than ten percent (10%) of the annual revenues, net
income or assets of Seller, other than any such acquisition to which Buyer has
consented.

        "Third-Party Claim"—any claim against any Indemnified Person by a Third
Party, whether or not involving a Proceeding.

        "Threshold Objections"—as defined in Section 5.10.

        "Title Commitments"—as defined in Section 5.9.

        "Title Company"—First American Title Company, 550 South Hope Street,
Suite 1950, Los Angeles, California 90071.

        "Title Policies"—as defined in Section 5.9.

        "Trademark License Agreement"—as defined in Section 2.7(a)(ii).

        "Welfare Plan"—any "employee welfare benefit plan" as such term is
defined in ERISA Section 3(1).

10

--------------------------------------------------------------------------------



        1.2 Usage.

        (a)   Interpretation. In this Agreement, unless a clear contrary
intention appears: (i) the singular number includes the plural number and vice
versa; (ii) reference to any Person includes such Person's successors and
assigns but, if applicable, only if such successors and assigns are not
prohibited by this Agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually; (iii) reference to
any gender includes each other gender; (iv) reference to any agreement, document
or instrument means such agreement, document or instrument as amended or
modified and in effect from time to time in accordance with the terms thereof;
(v) reference to any Legal Requirement means such Legal Requirement as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder, and
reference to any section or other provision of any Legal Requirement means that
provision of such Legal Requirement from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision; (vi) "hereunder," "hereof,"
"hereto," and words of similar import shall be deemed references to this
Agreement as a whole and not to any particular Article, Section or other
provision hereof; (vii) "including" (and with correlative meaning "include")
means including without limiting the generality of any description preceding
such term; (viii) "or" is used in the inclusive sense of "and/or"; (ix) with
respect to the determination of any period of time, "from" means "from and
including" and "to" means "to but excluding"; and (x) references to documents,
instruments or agreements shall be deemed to refer as well to annexes, all
addenda, exhibits, schedules or amendments thereto.

        (b)   Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP.

        (c)   Legal Representation of the Parties. This Agreement was negotiated
by the parties with the benefit of legal representation, and any rule of
construction or interpretation otherwise requiring this Agreement to be
construed or interpreted against any party shall not apply to any construction
or interpretation hereof.

2.     SALE AND TRANSFER OF PURCHASED ASSETS; CLOSING

        2.1 Purchased Assets to be Sold. Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing, but effective as of the
Effective Time, Seller shall, or shall cause its wholly-owned subsidiaries to,
sell, convey, assign, transfer and deliver to Buyer, and Buyer shall purchase
and acquire from Seller and such subsidiaries, free and clear of any
Encumbrances other than Permitted Encumbrances, all of Seller's right, title and
interest in and to the following property and assets, real, personal or mixed,
tangible and intangible, of every kind and description, wherever located:

        (a)   the fee interests in the real property (including all buildings,
improvements and fixtures located thereon) whose legal descriptions are attached
as Schedule 2.1(a) (the "Owned Real Property");

        (b)   the lessee's interests in, and to and under and pursuant to the
Leases listed in Schedule 2.1(b)(i) (including all buildings, improvements and
fixtures located thereon) (the "Assigned Leases") and the Leases (the "New
Leases") with Seller (with respect to the Miracle Property) and Parent (with
respect to the Manor Property) whose legal descriptions are attached as
Schedule 2.1(b)(ii) (including all buildings, improvements and fixtures located
thereon);

        (c)   all Appurtenances which are necessary or appropriate for the use
and enjoyment by Buyer of the Real Property or which otherwise benefit the Real
Property, including without

11

--------------------------------------------------------------------------------






limitation all REAs, DDAs, rights of way, easements and licenses to the extent
benefiting the Real Property;

        (d)   all Tangible Personal Property located at the premises of the Real
Property in the Ordinary Course of Business, including those items listed in
Schedule 3.6(d) (except to the extent specified in Section 2.2(j));

        (e)   all Inventories;

        (f)    the Contracts (other than the Assigned Leases) listed in
Schedule 2.1(f) ("Purchased Contracts");

        (g)   all Governmental Authorizations, and all pending applications
therefor or renewals thereof, listed in Schedule 3.13(b) and held by Seller
relating to the Purchased Assets;

        (h)   all data and Records related to the operation of the Purchased
Assets, including client and customer lists and Records, advertising materials,
promotional materials, studies, reports, correspondence and other similar
documents and, subject to Legal Requirements, copies of all personnel Records;

        (i)    all insurance benefits, including rights and proceeds, claimed in
connection with Purchased Assets impaired as of the Closing Date;

        (j)    all claims of Seller against third parties arising out of or
relating to the Assumed Liabilities, whether known or unknown, contingent or
noncontingent and all claims of Seller against third parties relating to the
Purchased Assets, whether known or unknown, contingent or noncontingent;

        (k)   all rights of Seller relating to deposits, prepaid rents and
prepaid expenses, claims for refunds and rights to offset in respect thereof
that are related to the Purchased Assets;

        (l)    theatre cash remaining on the Closing Date in theatres being
acquired as part of the Real Property; and

        (m)  all goodwill associated with the Purchased Assets.

All of the property and assets to be transferred to Buyer hereunder are herein
referred to collectively as the "Purchased Assets." Notwithstanding the
foregoing, the transfer of the Purchased Assets pursuant to this Agreement shall
not include the assumption of any Liability related to the Purchased Assets
unless Buyer expressly assumes that Liability pursuant to Section 2.4(a).

        2.2 Excluded Assets. Notwithstanding anything elsewhere in this
Agreement, all of the assets of Seller not specifically listed in Section 2.1
(collectively, the "Excluded Assets") are not part of the sale and purchase
contemplated hereunder, are excluded from the Purchased Assets and shall remain
the property of the Seller after the Closing, including:

        (a)   all Contracts of Seller that are not listed in
Schedule 2.1(b)(i) or Schedule 2.1(f), including without limitation, all
Contracts of Seller that are concession arrangements, beverage agreements,
theatre advertising arrangements or other theatre operations contacts, any
construction (other than as provided in the Sandhill Closing Assignment) or
theatre maintenance contract or any indemnification agreement associated with
any of the Purchased Assets;

        (b)   all rights in connection with and assets of any Employee Plans;

        (c)   all shares of capital stock or other ownership interests in any
other Person;

        (d)   all cash, cash equivalents, accounts receivable for revenues
booked for periods prior to the Effective Time and short-term investments
(except as specified in 2.1(l));

12

--------------------------------------------------------------------------------






        (e)   all minute books, stock Records, corporate seals and Tax Records;

        (f)    all insurance policies and rights thereunder (except to the
extent specified in Section 2.1(i));

        (g)   all personnel Records and other Records that Seller is required by
law to retain in its possession;

        (h)   all claims for refunds of Taxes and other governmental charges of
whatever nature for periods prior to the Effective Time;

        (i)    all Intellectual Property Assets; and

        (j)    the items of Tangible Personal Property set forth on
Schedule 2.2(j) provided by product vendors to Seller in exchange for Seller's
continued purchase of each of such vendor's products.

        2.3 Consideration; Payment.

        (a)   Consideration. In consideration for the Purchased Assets and
Seller's performance of their respective obligations under this Agreement, Buyer
shall pay an aggregate purchase price (the "Purchase Price") of (a) $127,600,000
plus or minus the adjustments to the Purchase Price pursuant to Section 2.8 (the
"Closing Consideration") and (b) plus the assumption of the Assumed Liabilities.
At Closing, Buyer shall pay through the Closing Escrow Holder by wire transfer
the Closing Consideration.

        (b)   Payment. All funds required to be delivered to the Closing Escrow
Holder pursuant to this Agreement shall be delivered on the Closing Date by wire
transfer of immediately available funds, prior to the time at which the Title
Company shall record documents pursuant to Section 2.7(c) pursuant to such
wiring instructions as the Closing Escrow Holder shall provide to Buyer and
Seller. All funds required to be delivered by the Closing Escrow Holder to
Seller on the Closing Date pursuant to this Agreement shall be delivered by wire
transfer of immediately available funds pursuant to wiring instructions to be
delivered to the Closing Escrow Holder by Seller prior to the Closing Date.

        2.4 Liabilities.

        (a)   Assumed Liabilities. Unless explicitly set forth below, Buyer
shall not assume any Liabilities of Seller. On the Closing Date, but effective
as of the Effective Time, Buyer shall assume and agree to discharge only the
following Liabilities of Seller (the "Assumed Liabilities"):

        (i)    all Liabilities under Purchased Assets that arise after the
Effective Time and relate to facts, circumstances or conditions initiated or
first occurring after the Effective Time (except as set forth in Section 2.4(b)
below);

        (ii)   all Liabilities arising after the Effective Time for Seller's
obligations under Permitted Encumbrances;

        (iii)  subject to Section 2.10 below, the Gift Certificate Obligations,
together with Seller's obligation to honor (without charge to the holder
thereof) those certain courtesy passes listed on Schedule 2.4(a)(iii) through
the stated expiration date of such courtesy passes; and

        (iv)  the obligation to the Sandhill Master Developer under both the
second sentence of Section 2 and the second sentence of Section 3 of the
Sandhill Tax Agreement as set forth in Section 6 of the Sandhill Closing
Assignment.

13

--------------------------------------------------------------------------------






        (b)   Retained Liabilities. The Retained Liabilities shall remain the
sole responsibility of and shall be retained, paid, performed and discharged
solely by the Seller. "Retained Liabilities" shall mean every Liability of
Seller other than the Assumed Liabilities, including without limitation:

        (i)    any Liability to any Third Party under any Purchased Assets that
arises after the Effective Time but that relates to facts, circumstances or
conditions that occurred prior to the Effective Time, including without
limitation any breach or non-compliance of a Purchased Contract or Assigned
Lease;

        (ii)   any Liability for Taxes, including (A) any Taxes arising as a
result of Seller's operation of its business or ownership of the Purchased
Assets prior to the Effective Time, (B) any Taxes that will arise as a result of
the sale of the Purchased Assets pursuant to this Agreement (including but not
limited to any transfer taxes, withholding taxes or sales taxes payable in
connection with the sale by Seller to Buyer of the Purchased Assets), (C) any
deferred Taxes of any nature, and (D) Taxes related to the Excluded Assets, and
(E) all other Taxes of Seller. Notwithstanding anything to the contrary in this
Agreement, any supplemental real property taxes to the extent relating to the
period after the Effective Time or increase in real property taxes to the extent
relating to the period after the Effective Time and resulting from the sale by
Seller to Buyer of the Assigned Leases or the Owned Real Property shall be
payable by Buyer. Notwithstanding anything to the contrary in this Agreement,
except as set forth in Section 2.5, Seller reserves the right to meet with
governmental officials and to contest, by reasonable means, any reassessment or
assessment of the Leased Real Property, the Owned Real Property or any portion
thereof, to the extent relating to the period prior to the Effective Time, and
to attempt, by reasonable means, to obtain a refund for any Taxes previously
paid by Seller. Seller shall retain all rights with respect to any refund of
Taxes to the extent relating to the period prior to the Effective Time;

        (iii)  any Liability under any Contract not assumed by Buyer under
Section 2.4(a), including any Liability arising out of or relating to Seller's
credit facilities or any security interest related thereto;

        (iv)  any Liability under the Employee Plans or relating to payroll,
vacation, sick leave, workers' compensation, unemployment benefits, pension
benefits, employee stock option or profit-sharing plans, health care plans or
benefits, COBRA, or any other employee plans or benefits of any kind for
Seller's employees or former employees or both;

        (v)   any Liability under any employment, severance, retention or
termination agreement with any employee of Seller or any of its Affiliates;

        (vi)  any Liability arising out of or relating to any employee grievance
whether or not the affected employees are hired by Buyer;

        (vii) any Liability of Seller to any shareholder or Affiliates of
Seller;

        (viii) any Liability to indemnify, reimburse or advance amounts to any
officer, director, employee or agent of Seller;

        (ix)  any Liability to distribute to any of Seller's shareholder or
otherwise apply all or any part of the consideration received hereunder;

        (x)   any Liability arising out of any Proceeding pending as of the
Effective Time;

        (xi)  any Liability to any Third Party arising out of any Proceeding
commenced after the Effective Time and arising out of or relating to any
occurrence or event happening prior to the Effective Time;

14

--------------------------------------------------------------------------------






        (xii) any Liability to any Third Party arising out of or resulting from
Seller's compliance or noncompliance with any Legal Requirement or Order of any
Governmental Body;

        (xiii) any Liability of Seller based upon Seller's acts or omissions
occurring after the Effective Time;

        (xiv) any Liability for non-compliance with bulk sales laws;

        (xv) any Liability to any Third Party arising out of the ownership or
operation of the Purchased Assets attributable to Seller prior to the Effective
Time; and

        (xvi) any Liability relating or arising from the Excluded Assets.

        2.5 Allocation. The Purchase Price shall be allocated among the Real
Property and other Purchased Assets in accordance with Schedule 2.5. At and
after the Closing, Buyer and Seller shall make consistent use of the allocation,
fair market value and useful lives specified in Schedule 2.5 for all Tax
purposes and in all filings, declarations and reports with the IRS in respect
thereof, including the reports required to be filed under Section 1060 of the
Code, payment of transfer tax, re-assessments of the value of the Owned Real
Property and other withholdings. Buyer shall prepare and deliver IRS Form 8594
to Seller within forty-five (45) calendar days after the Closing Date to be
filed with the IRS. In any Proceeding related to the determination of any Tax,
neither Buyer nor Seller shall contend or represent that such allocation is not
a correct allocation.

        2.6 Closing.

        (a)   The purchase and sale provided for in this Agreement (the
"Closing") will take place on the later of (i) two (2) Business Days following
the date that Seller delivers written notice to Buyer that the Sandhill
Completion has occurred, together with reasonable evidence thereof or (ii) the
date that is two (2) Business Days following the satisfaction and/or waiver of
all conditions to Closing set forth in Sections 7 and 8 (other than those
conditions contemplated to be satisfied at the Closing), unless Buyer and Seller
otherwise agree. Subject to the provisions of Article 9, failure to consummate
the purchase and sale provided for in this Agreement on the date determined
pursuant to this Section 2.6 will not result in the termination of this
Agreement and will not relieve any party of any obligation under this Agreement.
In such a situation, the Closing will occur as soon as practicable, subject to
Article 9.

        (b)   Upon execution of this Agreement, the parties hereto shall open an
escrow (the "Closing Escrow") by depositing with Title Company, in its capacity
as escrow holder for this transaction ("Closing Escrow Holder") an executed
counterpart of this Agreement. All escrow instructions shall be addressed to the
Closing Escrow Holder, to the attention of Valerie Curry or Glen Trowbridge, who
shall be responsible, on behalf of the Closing Escrow Holder, for the escrow
under this Agreement. This Agreement shall serve as the instructions to the
Closing Escrow Holder for consummation of the purchase and sale contemplated
hereby. The Closing Escrow Holder shall signify its acknowledgment and agreement
to the escrow instructions contained herein by execution of the acknowledgment
immediately following the signature page hereof. Seller and Buyer shall execute
such supplemental escrow instructions as may be appropriate to enable the
Closing Escrow Holder to comply with the terms of this Agreement. In the event
of any conflict between the provisions of this Agreement and any supplemental
escrow instructions executed by either Buyer or Seller, but not both Buyer and
Seller, the terms of this Agreement shall control. In the event of any conflict
between the provisions of this Agreement and any supplemental escrow
instructions executed by both Buyer and Seller, the terms of such supplemental
escrow instructions shall control. Written instructions to the Closing Escrow
Holder from Seller's counsel, in the case of Seller, or from Buyer's counsel, in
the case of Buyer, shall be deemed given by, and shall be binding upon, the
party whose counsel gave such instructions to the Closing Escrow Holder,

15

--------------------------------------------------------------------------------






provided that escrow instructions given by counsel may be supplemental to, but
not inconsistent with, the terms of this Agreement.

        2.7 Closing Obligations. In addition to any other documents to be
delivered under other provisions of this Agreement, at the Closing:

        (a)   Seller shall deliver as applicable:

        (i)    to Buyer, two original counterparts of the bill of sale,
assignment and assumption agreement substantially in the form of
Exhibit 2.7(a)(i) (the "Bill of Sale, Assignment and Assumption") duly executed
by Seller;

        (ii)   to Buyer, two original counterparts to the trademark license
agreement substantially in the form of Exhibit 2.7(a)(ii) (the "Trademark
License Agreement") duly executed by Seller;

        (iii)  to the Closing Escrow Holder, one original of a granting deed for
each Owned Real Property substantially in the three forms, respectively,
attached hereto as Exhibit 2.7(a)(iii) for each of North Carolina, South
Carolina, and Florida (each a "Grant Deed") duly executed and acknowledged by
Seller and otherwise in recordable form;

        (iv)  to Buyer, for each Assigned Lease, two original counterparts of
the assignment and assumption agreement in the form of Exhibit 2.7(a)(iv)(1)
duly executed and acknowledged by Seller and the lessors thereof; and to the
Closing Escrow Holder, with respect to the Assigned Lease for the North Hills
Property, two original counterparts of the memorandum of assignment in the form
of Exhibit 2.7(a)(iv)(2) duly executed and acknowledged by Seller, and otherwise
in recordable form; and to the Closing Escrow Holder, with respect to the
Assigned Lease for the Cinema 4 Property, two original counterparts of the
Cinema 4 Memorandum, duly executed and acknowledged by Seller and the Cinema 4
Landlord, and otherwise in recordable form (it being agreed that Buyer and
Seller shall make such changes to the form as may be necessary or reasonably
appropriate under the state laws of North Carolina, South Carolina or Florida)
(each a "Lease Assignment and Assumption");

        (v)   to Buyer, two original counterparts of each of the New Leases,
duly executed (and initialed if and where appropriate) by Seller (with respect
to the Miracle Property) and by Parent (with respect to the Manor Property) and,
to the Closing Escrow Holder, two original counterparts of the New Lease
Memoranda, duly executed and acknowledged by Seller (with respect to the Miracle
Property) and Parent (with respect to the Manor Property), and otherwise in
recordable form;

        (vi)  to Buyer or the Closing Escrow Holder, as applicable, such other
deeds, bills of sale, assignments, certificates of title, transfer tax
certifications or affidavits, documents and other instruments of transfer and
conveyance as may reasonably be requested by Buyer, each in form and substance
satisfactory to Buyer and its legal counsel and duly executed by Seller;

        (vii) to Buyer, two original counterparts to the noncompetition and
nonsolicitation agreements substantially in the form of Exhibit 2.7(a)(vii),
duly executed by each of Parent, Seller, Mr. Carter D. Meiselman and
Ms. Carole M. Meiselman (the "Noncompetition Agreements");

        (viii) to Buyer, a certificate duly executed by Seller as to the
accuracy of its representations and warranties as of the Execution Date and as
of the Closing in accordance with Section 7.1 and as to Seller's compliance with
and performance of its covenants and obligations to be performed or complied
with at or before the Closing in accordance with Section 7.2;

16

--------------------------------------------------------------------------------






        (ix)  to the Closing Escrow Holder, one original of a certificate of
non-foreign status of Seller (FIRPTA), and any similar certificates necessary or
appropriate under the state or local laws of the jurisdictions in which the
Purchased Assets are located, duly executed by Seller;

        (x)   to Buyer, an original certificate of the secretary of Seller
certifying, as complete and accurate as of the Closing, attached copies of the
Governing Documents of Seller, certifying and attaching all requisite
resolutions or actions of Seller's shareholders and Board of Directors approving
the execution and delivery of this Agreement and the consummation of the
Contemplated Transactions and certifying to the incumbency and signatures of the
officers of Seller executing this Agreement and any other document relating to
the Contemplated Transactions;

        (xi)  to Buyer, pay-off letters or lien releases, Uniform Commercial
Code termination statements and other similar documents as may be necessary to
provide reasonable evidence that all items of intangible personal property,
Tangible Personal Property and fixtures comprising Purchased Assets are free and
clear of Encumbrances as of the Closing, other than Permitted Encumbrances;

        (xii) to the Closing Escrow Holder, with respect to the Real Property
which is encumbered by a mortgage or deed of trust on the Seller's interest, a
payoff demand and/or a request for full reconveyance duly executed by the
beneficiary thereof and/or a full reconveyance or release duly executed by the
trustee or mortgagee thereof, and in form and substance satisfactory to the
Title Company;

        (xiii) to the Closing Escrow Holder, such other instruments,
certificates and affidavits as may reasonably be requested by the Title Company
in connection with the issuance of the Title Policies, duly executed by Seller;

        (xiv) to the Buyer, one original of any estoppels and consents required
pursuant to Section 5.13, in form and substance satisfactory to Buyer;

        (xv) to the Closing Escrow Holder, one original of any non-disturbance
agreement required pursuant to Section 5.13, in form and substance satisfactory
to Buyer;

        (xvi) to the Closing Escrow Holder, one original of any memoranda of
lease required pursuant to Section 5.13, in form and substance satisfactory to
Buyer;

        (xvii) to the Buyer, one original of any estoppels from the parties to
the REAs and the DDAs that Seller obtains pursuant to Section 5.13, in form and
substance satisfactory to Buyer;

        (xviii) to Buyer, two originals of the assignment and indemnity
agreement in the form of Exhibit 2.7(a)(xviii) attached hereto (the "Sandhill
Closing Assignment"), duly executed by Seller, together with consents thereto
duly executed by the Sandhill Development Manager, the Sandhill Theatre General
Contractor and the Sandhill Theatre Architect;

        (xix) to the Closing Escrow Holder, two original counterparts of each of
the Retail Center REAs, duly executed and acknowledged by Seller and/or Parent,
as applicable and otherwise in recordable form, and two original subordinations
in the form included in the Retail Center REAs, duly executed and acknowledged
by the holder of any mortgage or deed of trust encumbering the related Retained
Land, and otherwise in recordable form; and

        (xx) to the Buyer, two original counterparts of the letter agreement
between Parent and Buyer required pursuant to Section 10.4, duly executed by
Seller.

17

--------------------------------------------------------------------------------






        (b)   Buyer shall deliver:

        (i)    to the Closing Escrow Holder, the Closing Consideration;

        (ii)   to Seller, two original counterparts of the Bill of Sale,
Assignment and Assumption duly executed by Buyer;

        (iii)  to Seller, two original counterparts of the Trademark License
Agreement duly executed by Buyer;

        (iv)  to Seller, for each Assigned Lease, two original counterparts of
the Lease Assignment and Assumptions duly executed and acknowledged by Buyer;
and to the Closing Holder, with respect to the Assigned Lease for the North
Hills Property, two original counterparts of the memorandum of assignment in the
form of Exhibit 2.7(a)(iv)(2) duly executed and acknowledged by Buyer, and
otherwise in recordable form; and with respect to the Assigned Lease for the
Cinema 4 Property, two original counterparts of the Cinema 4 Memorandum, duly
executed and acknowledged by Buyer, and otherwise in recordable form;

        (v)   to Seller, two original counterparts to the New Leases duly
executed by Buyer, and, to the Closing Escrow Holder, two original counterparts
of the New Lease Memoranda, duly executed and acknowledged by Buyer, and
otherwise in recordable form;

        (vi)  to Seller, two original counterparts of each of the Noncompetition
Agreements duly executed by Buyer;

        (vii) to Seller, an original certificate executed by Buyer as to the
accuracy of its representations and warranties as of the Execution Date and as
of the Closing in accordance with Section 8.1 and as to its compliance with and
performance of its covenants and obligations to be performed or complied with at
or before the Closing in accordance with Section 8.2;

        (viii) to Seller, an original certificate of the secretary of Buyer
certifying, as complete and accurate as of the Closing, attached copies of the
articles of incorporation and bylaws of Seller, certifying and attaching all
requisite resolutions or actions of Seller's shareholders and Board of Directors
approving the execution and delivery of this Agreement and the consummation of
the Contemplated Transactions and certifying to the incumbency and signatures of
the officers of Seller executing this Agreement and any other document relating
to the Contemplated Transactions;

        (ix)  to the Closing Escrow Holder, two original counterparts of each of
the Retail Center REAs, duly executed and acknowledged by Buyer and otherwise in
recordable form; and

        (x)   to the Seller, two original counterparts of the letter agreement
between Parent and Buyer required pursuant to Section 10.4, duly executed by
Buyer.

        (c)   Provided that the Closing Escrow Holder has received all the items
to be delivered to it described in Sections 2.7(a) and (b) hereof, and provided
further that the Title Company is irrevocably and unconditionally prepared and
committed to deliver to Buyer the Title Policies, the Closing Escrow Holder
(subject to the written approval, prior to Closing, by Buyer and Seller, which
written approval shall not be unreasonably withheld, conditioned or delayed) is
authorized and instructed as early as possible on the Closing Date to do the
following:

        (i)    Record the Lease Assignments and Assumptions, the memorandum of
leases (including the New Lease Memoranda), SNDAs, and NDAs in the official
records of the counties in which the Leased Real Property is located, in such
order or orders as Buyer may reasonably request pursuant to separate written
instructions given by Buyer to the Closing Escrow Holder; provided, however, the
recording of any of the foregoing shall not be a

18

--------------------------------------------------------------------------------



requirement of Closing to the extent Closing Escrow Holder has received an
appropriate Gap Indemnity with respect to the Leased Real Property, and Title
Company is irrevocably and unconditionally committed to issue the Title Policies
for the Leased Real Property without an exception for the gap between the
Closing and the recording of such instruments;

        (ii)   Record the Grant Deeds and the Retail Center REAs in the official
records of the counties in which the Owned Real Property is located; provided,
however, the recording of any of the foregoing shall not be a requirement of
Closing to the extent Closing Escrow Holder has received an appropriate Gap
Indemnity with respect to the Owned Real Property and Title Company is
irrevocably committed to issue the Title Policies for the Owned Real Property
without an exception for the gap between the Closing and the recording of such
instruments;

        (iii)  Deliver the Closing Consideration in accordance with a settlement
statement to be prepared by the Closing Escrow Holder in accordance with the
terms of this Agreement prior to Closing;

        (iv)  Deliver to Seller each of the documents set forth on
Schedule 2.7(c)(iv);

        (v)   Deliver to Buyer each of the documents set forth on
Schedule 2.7(c)(v); and

        (vi)  Return any other item to the party who delivered it to the Closing
Escrow Holder.

The Closing Escrow Holder is hereby authorized and instructed to date the Lease
Assignment and Assumptions, the New Lease Memoranda, the Grant Deeds and the
Retail Center REAs, to the extent not already dated, as of the Closing Date. The
Closing Escrow Holder is hereby authorized and instructed to date as of the
Closing Date any other document delivered by the parties hereto which has not
theretofore been dated. As soon as reasonably practicable, Seller shall provide
the Closing Escrow Holder with a copy of the Preliminary Settlement Statement
agreed to by Buyer and Seller in accordance with Section 2.8. The Closing Escrow
Holder shall deliver the Title Policies and a conformed copy of the Lease
Assignments and Assumptions and Grant Deeds to Buyer not more than seven
Business Days after the Closing Date.

        2.8 Prorations Adjustment.

        (a)   The items of income and expense, as the case may be, set forth
below shall be prorated as of the Effective Time, so that Seller shall bear all
such income and expense with respect to the Purchased Assets through and
including the period preceding the Effective Time, and Buyer shall bear all such
income and expense with respect to the Purchased Assets on and after the
Effective Time. Prorations shall be made pursuant to a preliminary settlement
statement ("Preliminary Settlement Statement") prepared in good faith and
delivered by Seller to Buyer not earlier than 20 calendar days and not later
than 10 calendar days prior to Closing, together with such supplemental
calculations and information as shall be reasonably necessary or appropriate to
enable Buyer to determine the accuracy thereof. The Preliminary Settlement
Statement shall be based upon the most current and reliable information
reasonably available to Seller at the time of its delivery, and may be based
upon estimates where actual amounts are impractical to obtain or verify. Within
5 calendar days of Buyer's receipt of the Preliminary Settlement Statement,
Buyer shall notify the Seller in writing whether Buyer approves the Preliminary
Settlement Statement. If Buyer approves the Preliminary Settlement Statement, or
fails to notify Seller of its disapproval at the time specified above, then the
proration amount shall be as set forth on the Preliminary Settlement Statement
initially delivered by Seller to Buyer. If Buyer disapproves the Preliminary
Settlement Statement, then the Seller and Buyer shall use Commercially
Reasonable Efforts to agree upon the amounts to be set forth on such Preliminary
Settlement Statement. The amounts set forth on the Preliminary Settlement
Statement shall be subject to adjustment or correction on the Post Closing
Settlement Statement. Buyer's approval or disapproval of the Preliminary

19

--------------------------------------------------------------------------------



Settlement Statement shall not be a condition to Closing, and any disagreements
regarding the Preliminary Settlement Statement shall be resolved at the time and
in the manner provided for resolution of disagreements about the Post Closing
Settlement Statement. If Buyer and Seller are unable to resolve all
disagreements regarding the Preliminary Settlement Statement of Seller prior to
the Closing, then the proration amount shall be as set forth on the Preliminary
Settlement Statement initially delivered by Seller to Buyer, with such
modifications thereto, if any, to which Buyer and Seller have agreed.

        (b)   The Preliminary Settlement Statement shall set forth the following
information as a credit or debit to Buyer or Seller as applicable:

        (i)    (A) Real property taxes and assessments which are (x) a lien
against the Real Property, (y) separately assessed against such premises and
(z) payable by Seller directly to the tax collector or reimbursed dollar for
dollar to the corresponding lessor, shall be prorated as of the Closing Date and
any such amount up to and including the Closing Date shall be Seller's
obligation and any amount after the Closing Date shall be Buyer's obligation and
(B) real property Taxes and assessments which are a lien against the Real
Property, but are not separately assessed, or are neither payable by Seller
directly to the tax collector or reimbursed dollar for dollar to the lessor,
shall be allocated between Buyer and the Seller in a reasonable manner, based
upon the best estimates of Buyer and Seller and, in the case of the Assigned
Leases, prior billings therefor by the corresponding lessor.

        (ii)   Personal property taxes, sales taxes, and other state, county and
municipal Taxes other than those Taxes on real property described in
Section 2.8(b)(i) above (but not including any Tax based on income), imposed on
a periodic basis and payable for a taxable period that includes (but does not
end on) the Closing Date and arising out of the ownership or operation of the
Purchased Assets, shall be prorated as of the Closing Date and any such amount
up to and including the Closing Date shall be Seller's obligation and any amount
after the Closing Date shall be Buyer's obligation.

        (iii)  Monthly or other periodic rent under the Assigned Leases, whether
paid in arrears or in advance.

        (iv)  Additional rent under the Assigned Leases including without
limitation additional rent to cover taxes, insurance, utilities, maintenance and
other operating costs and expenses incurred, or to be incurred, in connection
with the ownership, operation, maintenance and management of the Real Property,
whether paid in arrears or in advance.

        (v)   Payments and charges under Purchased Contracts and Assigned Leases
(to the extent such payments and charges are included in the Assumed
Liabilities).

        (vi)  Electrical, gas, telephone, sewer and water utility service for
the Real Property. Seller shall use Commercially Reasonable Efforts to cause
meters to be read for such utilities as close to the Effective Time as possible.
To the extent such meters are read, adjustments shall be based upon such
readings, using the number of Business Days prior to and after the reading, and
prior to and after the Effective Time. To the extent such meters are not read,
adjustments shall be made using the most recently received bill for such utility
service. In no event shall Seller cause any of the services to be physically
terminated, shut off or interrupted; provided, however, Seller shall not be
responsible for any service interruption if Buyer does not make reasonable
efforts to establish or continue any service with the applicable utility service
provider following the Closing Date. Seller and Buyer shall use Commercially
Reasonable Efforts to cause Seller to be released from obligations to (or to
cause non-cash deposits to be released by) all applicable utility service
providers. In the event Seller is charged by, and pays, any Person for any such
utilities or services for the period after the

20

--------------------------------------------------------------------------------






Effective Time, such amounts shall be included in the Post-Closing Settlement
Statement upon delivery by Seller to Buyer of an invoice itemizing such charges
and payments made by Seller, together with reasonable evidence that Seller has
paid such amounts.

        (vii) Payments or assessments in respect of any REAs affecting the
Assigned Leases to the extent payable by the lessee thereunder or in respect of
any REAs affecting the Owned Real Property.

        (viii) Seller shall be entitled to a credit for theatre cash remaining
on the Closing Date in Seller's theatres being acquired as part of the Real
Property.

        (ix)  if not previously paid by Seller pursuant to Section 5.9(d) prior
to Closing, Buyer shall be entitled to a credit in the amount of $4,418.17 with
respect to the rollback taxes on the Sandhill Property referenced in Section 2
of the Sandhill Tax Agreement.

        (x)   if not previously paid by Seller pursuant to Section 5.9(d) prior
to Closing, Buyer shall be entitled to a credit in the amount of $907,432.83
with respect to the assessments on the Sandhill Property for the Village at
Sandhill Improvement District.

        (c)   If and to the extent the aggregate of Seller's credits exceed the
aggregate of Buyer's credits set forth in Sections 2.8(b), an amount equal to
such excess shall be paid by Buyer to Seller at Closing. If and to the extent
the aggregate of Buyer's credits exceed the aggregate of Seller's credits with
respect to Seller set forth in Sections 2.8(b), an amount equal to such excess
shall be deducted by Buyer from the Closing Consideration.

        (d)   Buyer shall deliver a post-closing settlement statement (the
"Post-Closing Settlement Statement") to Seller not later than April 15, 2006,
together with such supplemental calculations and information as shall be
reasonably necessary or appropriate to enable Seller to determine the accuracy
thereof. The Post-Closing Settlement Statement shall be based upon the most
current and reliable information reasonably available to Buyer at the time of
its delivery. Within 30 calendar days of the Seller's receipt of the
Post-Closing Settlement Statement, Seller shall notify the Buyer in writing
whether Seller approves the Post-Closing Settlement Statement. If Seller
approves the Post-Closing Settlement Statement, or fails to notify Buyer of its
disapproval in the manner and within the time specified above, then the
Post-Closing Settlement Statement shall be as delivered to Seller. If Seller
disapproves the Post-Closing Settlement Statement, then the Seller and Buyer
shall use Commercially Reasonable Efforts to agree upon the amounts to be set
forth in the Post-Closing Settlement Statement, and the Post-Closing Settlement
Statement shall be amended accordingly. If Seller and Buyer cannot agree upon
the amounts to be set forth in the Post-Closing Settlement Statement, then the
accounting firm of PricewaterhouseCoopers, or its successor, is designated to
act as sole arbitrator and to decide all points of disagreement with respect to
the Post-Closing Settlement Statement, such decision to be binding on the
parties. If such firm is unwilling or unable to serve in such capacity, then the
Seller and Buyer shall use Commercially Reasonable Efforts to designate and
retain another mutually acceptable nationally-recognized accounting firm not
retained for general audit purposes by either of them as the sole arbitrator
under this Section 2.8. The costs and expenses of the arbitrator, whether the
firm designated above, or otherwise designated, shall be shared equally by
Seller and Buyer. Within 5 Business Days after the Post-Closing Settlement
Statement has been agreed upon or disagreements resolved, Buyer or the Seller,
as the case may be, shall promptly make a payment by wire transfer of
immediately available funds to the other party in an amount equal to the
difference between the closing payment set forth on the Preliminary Settlement
Statement and the proration amount set forth on the Post-Closing Settlement
Statement, together with interest for the period from and including the Closing
Date through and including the date of payment at the "prime" rate of interest
as published from time to time by The Wall Street Journal in its "Money Rates"
section in effect from time to time during such period.

21

--------------------------------------------------------------------------------



        2.9 Closing Payments to Lenders. The applicable portion of the Purchase
Price will be applied to payment of Liabilities owing by the Seller as of the
Closing Date to the lenders identified on Schedule 2.9. Such amounts shall be
wired by the Closing Escrow Holder directly to such lenders at Closing.

        2.10 Gift Certificate Obligations. Seller shall reimburse Buyer for any
Gift Certificate Obligations honored by Buyer during the 12-month period after
Closing. Within 30 calendar days of the end of each calendar month, Buyer shall
submit to Seller for reimbursement invoices setting forth the Gift Certification
Obligations honored by Buyer for the applicable period. Seller shall pay the
amount set forth in the invoice to Buyer within 30 calendar days of receipt of
each such invoice. Seller shall have no reimbursement obligation to Buyer for
periods after such twelve (12) month period.

3.     REPRESENTATIONS AND WARRANTIES OF SELLER

        The following representations and warranties are made to Buyer by Seller
and are complete and correct as of the Execution Date:

        3.1 Organization and Good Standing.

        (a)   Schedule 3.1(a) contains a complete and accurate list of Seller's
jurisdiction of organization and any other jurisdictions in which it is
qualified to do business as a foreign entity. Seller is a corporation duly
organized and validly existing under the laws of the State of North Carolina,
its jurisdiction of organization, with full power and authority to conduct its
business as it is now being conducted, to own or use the properties and assets
that it purports to own or use, and to perform all its obligations under its
Contracts. Seller is duly qualified to do business as a foreign corporation and
is in good standing under the laws of each state or other jurisdiction in which
either the ownership or use of the properties owned or used by it, or the nature
of the activities conducted by it, requires such qualification except where the
failure to be so qualified could not have a Material Adverse Effect on Seller or
the Purchased Assets.

        (b)   Complete and accurate copies of the Governing Documents of Seller,
as currently in effect, have been delivered to Buyer.

        (c)   Except as disclosed in Schedule 3.1(c), Seller does not own any
shares of capital stock or other securities of any other Person (other than
securities publicly traded on a nationally recognized stock exchange or
over-the-counter market).

        3.2 Enforceability; Authority; No Conflict.

        (a)   This Agreement constitutes the legal, valid and binding obligation
of Seller, enforceable against it in accordance with its terms, except as the
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium and similar laws affecting the
rights of creditors generally and by equitable principles. Upon the execution
and delivery by Seller of the Bill of Sale, Assignment and Assumption, and each
other agreement to be executed or delivered by Seller at the Closing
(collectively, the "Seller's Closing Documents"), and the execution and delivery
of such documents by the other parties thereto, Seller "s Closing Documents will
constitute the legal, valid and binding obligation of Seller, enforceable
against it in accordance with its terms, except as the enforcement thereof may
be limited by applicable bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium and similar laws affecting the rights of creditors
generally and by equitable principles. Seller has the absolute and unrestricted
right, power and authority to execute and deliver this Agreement and the
Seller's Closing Documents and to perform its obligations under this Agreement
and the Seller's Closing Documents and such action has been duly authorized by
all necessary action by Seller's shareholder and Board of Directors.

22

--------------------------------------------------------------------------------



        (b)   Except as set forth in Schedule 3.2(b) (which, among other things,
lists Persons from whom Consents are to be obtained in connection with the
Contemplated Transactions), neither the execution and delivery of this Agreement
nor the consummation or performance of any of the Contemplated Transactions
will, directly or indirectly (with or without notice or lapse of time):

        (i)    breach (A) any provision of any of the Governing Documents of
Seller or (B) any resolution or Consent adopted by the shareholders or Board of
Directors of Seller or Parent;

        (ii)   breach, conflict with or give any Governmental Body or other
Person the right to challenge any of the Contemplated Transactions or to
exercise any remedy or obtain any relief under any Legal Requirement or any
Order to which Seller or any of the Purchased Assets, may be subject;

        (iii)  contravene or result in a violation or breach of any of the terms
or requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by Seller or that otherwise relates to the Purchased Assets;

        (iv)  breach any provision of, or give any Person the right to declare a
default or exercise any remedy under, or to accelerate the maturity or
performance of, or payment under, or to cancel, terminate or modify, any
Contract to which Seller is a party; or

        (v)   result in the imposition or creation of any Encumbrance upon or
with respect to any of the Purchased Assets.

        (c)   Except as set forth in Schedule 3.2(c), Seller is not required to
give any notice to any Person in connection with the execution and delivery of
this Agreement or the consummation or performance of any of the Contemplated
Transactions.

        3.3 Capitalization. The authorized equity securities of Seller consist
of ten million (10,000,000) shares, seven hundred and seventeen thousand, six
hundred and sixty-eight (717,668) of which are issued and outstanding and are
owned by Parent. The authorized equity securities of Parent consist of one
million (1,000,000) shares, five hundred and nineteen thousand, and thirty-five
(519,035) of which are issued and outstanding and two hundred and eighty-one
thousand two hundred and thirty-eight (281,238) of which are owned by Mr. Carter
D. Meiselman and two hundred and thirty-seven thousand seven hundred and
ninety-seven (237,797) of which are owned by Ms. Carole M. Meiselman. Except as
set forth on Schedule 3.3, there are no Contracts relating to the issuance, sale
or transfer of any equity interest or other securities of Seller or Parent.

        3.4 Financial Statement.

        (a)   Seller has delivered to Buyer: (i) an audited balance sheet of
Seller as of December 31, 2004 (including the notes thereto, the "Balance
Sheet"), and the related audited statements of income and cash flows for the
fiscal year then ended, including in each case the notes thereto, together with
the report thereon of Cherry, Bekaert & Holland, L.L.P., independent certified
public accountants; and (ii) audited balance sheets of Seller as of December 31
in each of the fiscal years 2001 through 2003, and the related audited
statements of income and cash flows for each of the fiscal years then ended,
including in each case the notes thereto together with the report thereon of
Cherry, Bekaert & Holland, L.L.P. independent certified public accountants. Such
financial statements fairly and accurately present in all material respects (and
the financial statements delivered pursuant to Section 5.7 will fairly and
accurately present in all material respects) the financial condition and the
results of operations and cash flows of Seller as at the respective dates of and
for the periods referred to in such financial statements, all in accordance with
GAAP. The financial statements referred to in this Section 3.4 and delivered
pursuant to Section 5.7 reflect and will reflect the consistent application of
such accounting principles

23

--------------------------------------------------------------------------------



throughout the periods involved, except as disclosed in the notes to such
financial statements. The financial statements have been and will be prepared
from and are in accordance with the accounting Records of Seller. Seller has
also delivered to Buyer copies of all management letters from Seller's auditors
to Seller or the audit or other similar committee thereof during the thirty-six
(36) months preceding the execution of this Agreement, together with copies of
all responses thereto.

        (b)   Schedule 3.4(b) contains theatre level cash flows for each theatre
included in the Real Property (the "Theatre Level Cash Flows"), for the twelve
months ended December 31, 2004. The Theatre Level Cash Flows were prepared in
good faith from the accounting records of Seller in a manner consistent with
past practices.

        3.5 Books and Records. The books of account and other financial Records
of Seller for the past five (5) years, all of which have been made available to
Buyer, are complete and correct in all material respects and represent actual,
bona fide transactions and have been maintained in accordance with sound
business practices, including the maintenance of an adequate system of internal
controls. The minute books of Seller, all of which have been made available to
Buyer for the past five (5) years, contain accurate and complete Records of all
meetings held of, and action taken by, the shareholders and Board of Directors
of Seller.

        3.6 Title to Purchased Assets; Encumbrances; Condition of Tangible
Personal Property.

        (a)   Except for any Permitted Encumbrances,
Schedule 2.1(b)(i) accurately and completely identifies all of the written or
oral instruments and agreements of any kind to which Seller is a party, as
lessor or lessee, or by which it is bound for the leasing, rental or occupancy
of any portion of the Real Property. Schedule 2.1(b)(i) accurately and
completely identifies all leases and all amendments, modifications, supplements,
waivers, renewals and extensions thereof, and all documents evidencing the
exercise of any options to renew, extend, terminate, expand or relocate
thereunder. Seller has delivered complete and correct copies of each document
set forth on Schedule 2.1(b)(i) to Buyer.

        (b)   Except as disclosed on Schedule 3.6(b), (i) all of the Assigned
Leases are valid and binding against Seller; (ii) no defaults by Seller exist
thereunder nor has any event occurred which, with the giving of notice or the
lapse of any applicable cure period, or both, would constitute a default by
Seller under any Assigned Lease; (iii) to Seller's Knowledge, all of the
Assigned Leases are valid and binding by and against the other parties thereto
(or their successors in interest); and (iv) to Seller's Knowledge, no defaults
by the other parties thereto (or their successors in interest) exist thereunder
nor has any event occurred which, with the giving of notice or the lapse of any
applicable cure period, or both, would constitute a default by such other
parties under any Assigned Lease.

        The provisions in Section 3.6(b)(ii) shall not be deemed to apply to any
default under an Assigned Lease based upon defects, latent or patent, in the
physical condition of the Leased Real Property of which Seller has no Knowledge,
including without limitation with respect to each of the Assigned Leases, the
compliance of such Leased Real Property with any Legal Requirement which
non-compliance is unasserted by the Landlord under such Assigned Lease as of the
Effective Time.

        (c)   Except for any Permitted Encumbrances, Schedule 3.6(c) contains an
accurate list of all agreements or instruments to which Seller is a party and
which provide for, create or perfect a voluntary monetary lien on any of the
Real Property or any interest therein. The inclusion of or reference to any
agreement or instrument on Schedule 3.6(c) shall not constitute an agreement or
admission that such instrument or agreement provides for, creates or perfects a
voluntary monetary lien. In addition, any such agreements and instruments shall
be subject to Section 5.9 hereof

24

--------------------------------------------------------------------------------



        (d)   Schedule 3.6(d) sets forth an accurate and complete list of all
Tangible Personal Property which have a book value in excess of $2,000 per item.
Each item of Tangible Personal Property is in good repair and good operating
condition and has been maintained in the Ordinary Course of Business of Seller,
ordinary wear and tear excepted. Schedule 3.6(d) accurately and completely
identifies, as of the Execution Date, with respect to each agreement for the
lease or rental of any Tangible Personal Property, the names of the parties to
each such agreement, the date of each such agreement (including each amendment,
modification or supplement thereto) and the items of personal property leased or
rented under such agreement.

        (e)   Except as set forth on Schedule 3.6(e), Seller has good and
marketable title and/or validly owns all of the Purchased Assets (other than the
Real Property) free and clear of any Encumbrances except those that will be
satisfied at or prior to Closing. Seller warrants to Buyer that, at the time of
Closing, all of the Purchased Assets shall be free and clear of all Encumbrances
other than Permitted Encumbrances.

        (f)    Except for the Retained Land and the other properties described
on Schedules 3.6(f)(i)-(v), neither Seller nor any Affiliate of Seller owns,
leases, licenses or otherwise holds an interest in any real property any portion
of which is located within 500 feet of the boundary of any parcel of the Real
Property. Attached to Schedule 3.6(f)(v) are plat maps or drawings that
accurately depict, in reasonable detail, the location of the Retained Land
described on Schedule 3.6(f)(v) and the Real Property located within 500 feet of
such Retained Land.

        (g)   To Seller's Knowledge, except for those assessments on the
Sandhill Property disclosed in the letter attached to the Sandhill Tax
Agreement, there are no pending or proposed assessments against Real Property
that are not reflected on the related Tax bill. Seller has delivered true and
complete copies of all Tax bills for Real Property to Buyer.

        (h)   (i) No subdivision, lot line adjustment or other Governmental
Authorization from any city, county or other local Governmental Body is
necessary or appropriate in connection with, or prior to, the conveyance of the
Retail Center Owned Properties to Buyer; (ii) the Retail Center Owned Properties
are each separately assessed and taxed by the city, county and/or other local
Governmental Body having the power to assess and tax parcels of real property in
the jurisdictions in which they are respectively located; (iii) no Consent from
any Person (other than Parent, if Parent owns any of the Retained Land) is
necessary or appropriate in connection with, or prior to, the conveyance of the
Retail Center Owned Properties or the execution, delivery and performance of the
Retail Center REAs; and (iv) Seller or Parent are the sole beneficial and record
owner of each parcel comprising the Retained Land.

        (i)    Schedule 3.6(i) sets forth a true and correct list of (i) the
Governmental Authorizations necessary or appropriate for the Sandhill Theatre
Work; (ii) all documents comprising the Sandhill Theatre General Contract,
including all amendments, modifications, assignments thereto and change orders
relating thereto; (iii) all documents comprising the plans and specifications
for the Sandhill Theatre Work, including any revisions thereto ("Sandhill
Theatre Plans and Specifications"), (iv) all documents comprising the Sandhill
Development Agreement, the Sandhill Escrow Agreement and the Sandhill Tax
Agreement, including all amendments, modifications, assignments and revisions to
any of the foregoing and any change orders relating thereto; (iv) all Sandhill
Warranties, and (v) all purchase orders and agreements necessary to complete the
FF&E for the Sandhill Theatre Work in accordance with the Sandhill Theatre Plans
and Specifications. Seller has delivered complete and correct copies of each
item set forth on Schedule 3.6(i) to Buyer. The Sandhill Theatre Architect has
been retained by Seller as architect for the Sandhill Theatre Work pursuant to
the Sandhill Theatre Architect's Agreement. The material terms of the Sandhill
Theatre Architect's Agreement are set forth on Schedule 3.6(i). Except as set
forth on Schedule 3.6(i), there are no other material agreements, plans,
specifications, drawings, change

25

--------------------------------------------------------------------------------






orders, modifications or supplements relating to the Sandhill Theatre Work or
the Sandhill Site Work.

        (j)    Seller has caused to be delivered to Buyer, (i) true and complete
copies of all policies of title insurance previously issued with respect to the
Real Property, or any portion thereof, which are in Seller's Possession,
(ii) true and complete copies of all documents listed on Schedule 3.6(i); and
(iii) true and complete copies of all boundary, land or ALTA surveys of the Real
Property, or any portion thereof, in Seller's Possession.

        3.7 Condition of Real Property.

        (a)   No proceedings in respect of condemnation or eminent domain have
been commenced or to Seller's Knowledge have been threatened with respect to all
or any portion of any Real Property.

        (b)   The use being made of all Real Property is in conformity in all
material respects with the Legal Requirements pertaining to zoning and building
and the certificate of occupancy and/or such other permits, licenses, variances
and certificates for such Real Property. All improvements on the Real Property
are in compliance with all applicable Legal Requirements (excluding those
pertaining to zoning and building) except where the failure to be in compliance
could not reasonably have a Material Adverse Effect.

        (c)   To Seller's Knowledge, no Person other than Seller has any
possessory interest in any Real Property.

        (d)   To Seller's Knowledge, all Real Property has adequate rights of
access to public ways to permit the Real Property to be used for purposes of a
motion picture theatre and is served by operating and adequate water, electric,
telephone, sewer, and storm drain facilities and other utilities to permit the
Real Property to be used for purposes of a motion picture theatre.

        (e)   To Seller's Knowledge, neither Seller, nor to Seller's Knowledge,
any other Person which is a party to or is bound by any REA or DDA, is presently
in default of breach of any obligation under such REA or DDA.

        3.8 Inventories. All Inventory consists of a quality usable and
saleable, in the Ordinary Course of Business of Seller. The quantities of each
item of Inventory are not excessive but are reasonable in the present
circumstances of Seller.

        3.9 No Undisclosed Liabilities. Except as set forth in Schedule 3.9, and
except for obligations pursuant to the terms of the Material Contracts and other
contracts of Seller not required to be listed in Schedule 3.16, Seller has no
Liability except for Liabilities reflected or reserved against in the Balance
Sheet, including the notes thereto, and current Liabilities incurred in the
Ordinary Course of Business of Seller since the date of the Balance Sheet,
provided, however, the representation in this Section 3.9 is made to Seller's
Knowledge with respect to unasserted and unaccrued liabilities.

        3.10 Taxes.

        (a)   Seller has filed or caused to be filed on a timely basis all Tax
Returns and all reports with respect to Taxes that are or were required to be
filed pursuant to applicable Legal Requirements. All Tax Returns and reports
filed by Seller are true, correct and complete in all material respects. Seller
has paid, or made provision for the payment of, all Taxes that have or may have
become due for all periods covered by the Tax Returns or otherwise, or pursuant
to any assessment received by Seller, except such Taxes, if any, as are listed
in Schedule 3.10(a) and are being contested in good faith and as to which
adequate reserves (determined in accordance with GAAP) have been provided in the
Balance Sheet. Except as provided in Schedule 3.10(a), Seller currently is not
the beneficiary of any extension of time within which to file any Tax Return.
There are no

26

--------------------------------------------------------------------------------



Encumbrances on any of the Purchased Assets for Taxes (other than for current
Taxes not yet due and payable) or that arose in connection with any failure (or
alleged failure) to pay any Tax, and Seller has no Knowledge of any basis for
assertion of any claims attributable to Taxes which, if adversely determined,
would result in any such Encumbrance.

        (b)   Schedule 3.10(b) contains a complete and accurate list of all Tax
Returns of Seller that have been audited within the immediately preceding five
(5)-year period prior to the Execution Date or are currently under audit and
accurately describe any deficiencies or other amounts that were paid or are
currently being contested. To the Knowledge of Seller, no undisclosed
deficiencies are expected to be asserted with respect to any such audit. All
deficiencies proposed as a result of such audits have been paid, reserved
against, settled or are being contested in good faith by appropriate proceedings
as described in Schedule 3.10(b). Seller has delivered, or made available to
Buyer, copies of any examination reports, statements or deficiencies or similar
items with respect to such audits. Except as provided in Schedule 3.10(b),
Seller has no Knowledge that any Governmental Body is likely to assess any
additional Taxes for any period for which Tax Returns have been filed. There is
no dispute or claim concerning any Taxes of Seller either (i) claimed or raised
by any Governmental Body in writing or (ii) as to which Seller has Knowledge.
Except as described in Schedule 3.10(b), Seller has not given or been requested
to give waivers or extensions (or is or would be subject to a waiver or
extension given by any other Person) of any statute of limitations relating to
the payment of Taxes of Seller or for which Seller may be liable.

        (c)   The charges, accruals and reserves with respect to Taxes (other
than deferred Taxes) on the Records of Seller are adequate (determined in
accordance with GAAP) and are at least equal to Seller's liability for Taxes.
There exists no proposed tax assessment or deficiency against Seller except as
disclosed in the Balance Sheet or in Schedule 3.10(c).

        (d)   (i) All Taxes that Seller is or was required by Legal Requirements
to withhold, deduct or collect have been duly withheld, deducted and collected
and, to the extent required, have been paid to the proper Governmental Body or
other Person; (ii) there is no tax sharing agreement, tax allocation agreement,
tax indemnity obligation or similar written or unwritten agreement, arrangement,
understanding or practice with respect to Taxes (including any advance pricing
agreement, closing agreement or other arrangement relating to Taxes); and
(iii) Seller (A) has not been a member of an affiliated group within the meaning
of Code Section 1504(a) (or any similar group defined under a similar provision
of state, local or foreign law) and (B) has no liability for Taxes of any person
(other than Seller and its Subsidiaries) under Treas. Reg. 1.1502-6 (or any
similar provision of state, local or foreign law), as a transferee or successor
by contract or otherwise; and (iv) Seller has disclosed on its federal income
Tax Returns all positions taken therein that could give rise to a substantial
understatement of federal income Tax within the meaning of Code Section 6662.

        (e)   Seller is not a foreign person within the meaning of Section 1445
of the Code.

        3.11 No Material Adverse Effect. Since the date of the Balance Sheet,
there has not been any occurrence or state of facts whose existence could
reasonably be expected to have a Material Adverse Effect, and no event has
occurred or circumstance exists that may result in such a Material Adverse
Effect; provided, however, that none of the following shall be deemed in
themselves to constitute or shall be taken into account in determining whether
there has been a Material Adverse Effect pursuant to this Section 3.11: (a) any
adverse change attributable to conditions affecting the U.S. economy as a whole
or (b) any adverse change attributable to conditions affecting the motion
picture exhibition industry as a whole.

27

--------------------------------------------------------------------------------



        3.12 Employee Benefits.

        (a)   Set forth in Schedule 3.12(a) is a complete and correct list of
all "employee benefit plans" as defined by ERISA Section 3(3), all specified
fringe benefit plans as defined in Code Section 6039D, and all other bonus,
incentive-compensation, deferred-compensation, profit-sharing, stock-option,
restricted stock, stock-appreciation-right, stock-bonus, stock-purchase,
employee-stock-ownership, severance, change-in-control,
supplemental-unemployment, layoff, salary-continuation, vacation, holiday,
sick-leave and any other employee compensation or benefit plan, agreement,
policy, practice, commitment, contract or understanding (whether qualified or
nonqualified, currently effective or terminated, written or unwritten) and any
trust, escrow or other agreement related thereto that (i) is participated in,
maintained by or contributed to by Seller or any other corporation or trade or
business controlled by, controlling or under common control with Seller (within
the meaning of Code Section 414 or ERISA Section 4001(a)(14) or 4001(b)) ("ERISA
Affiliate") or has been participated in, maintained by or contributed to in the
last six (6) years by Seller or any ERISA Affiliate, or with respect to which
Seller or any ERISA Affiliate has or may have any liability, and (ii) provides
benefits, or describes policies or procedures applicable to any current or
former director, officer, employee or service provider of Seller or any ERISA
Affiliate, or the dependents of any thereof, regardless of how (or whether)
liabilities for the provision of benefits are accrued or assets are acquired or
dedicated with respect to the funding thereof (collectively the "Employee
Plans"). Set forth on Schedule 3.12(a) is a complete and correct list of all
ERISA Affiliates of Seller.

        (b)   No Employee Plan is (i) a defined benefit plan within the meaning
of ERISA Section 3(35), (ii) a multiemployer plan within the meaning of ERISA
Section 3(37), (iii) a voluntary employees' beneficiary association within the
meaning of Code Section 501(c)(9) or (iv) an employee stock ownership plan
within the meaning of Code Section 4975(e)(7) or otherwise invests in employer
securities within the meaning of Code Section 409(l).

        (c)   Full payment has been made of all amounts that are required under
the terms of each Employee Plan to be paid as contributions with respect to all
periods prior to and including the last day of the most recent fiscal year of
such Employee Plan ended on or before the Execution Date and all periods
thereafter prior to the Closing Date.

        (d)   All Employee Plans are in compliance with ERISA, the Code, and any
other applicable laws and each Employee Plan has been administered in accordance
with its terms except where the failure to be in compliance could not reasonably
have a Material Adverse Effect. Each Employee Plan that is intended to be
qualified under Code Section 401(a) is so qualified and has received a favorable
determination letter from the IRS, and Seller has no Knowledge of any
circumstances that will or could result in the revocation of any such favorable
determination letter. Each trust created under any Employee Plan has been
determined to be exempt from taxation under Code Section 501(a), and Seller is
not aware of any circumstance that will or could result in a revocation of such
exemption.

        (e)   Except for the continuation coverage requirements of Code
Section 4980B, Seller has no obligations or potential liability for benefits to
employees, former employees or their respective dependents following termination
of employment or retirement under any of the Employee Plans that are Welfare
Plans.

        3.13 Compliance with Legal Requirements; Governmental Authorizations.

        (a)   Except as set forth in Schedule 3.13(a): (i) except where the
failure to be in compliance could not reasonably have a Material Adverse Effect,
Seller is, and at all times has been, in full compliance with each Legal
Requirement that is or was applicable to it or to the conduct or operation of
its business or the ownership or use of any of its assets; (ii) except where the
failure

28

--------------------------------------------------------------------------------



to be in compliance could not reasonably have a Material Adverse Effect, no
event has occurred or circumstance exists that (with or without notice or lapse
of time) (A) may constitute or result in a violation by Seller of, or a failure
on the part of Seller to comply with, any Legal Requirement or (B) may give rise
to any obligation on the part of Seller to undertake, or to bear all or any
portion of the cost of, any remedial action of any nature; and (iii) Seller has
not received any notice or other communication (whether oral or written) from
any Governmental Body or any other Person regarding (A) any actual, alleged or
potential violation by Seller of, or failure by Seller to comply with, any Legal
Requirement or (B) any actual, alleged or potential obligation on the part of
Seller to undertake, or to bear all or any portion of the cost of, any remedial
action of any nature.

        (b)   Schedule 3.13(b) contains a complete and accurate list of each
Governmental Authorization that is held by Seller related to the Purchased
Assets or that is held by a Person other than Seller that is required in
connection with the present operation of (or in the case of the Sandhill
Property, the contemplated operation of) the Purchased Assets. Each Governmental
Authorization listed or required to be listed in Schedule 3.13(b) is valid and
in full force and effect. Except as set forth in Schedule 3.13(b): (i) except
where the failure to be in compliance could not reasonably have a Material
Adverse Effect, Seller is and has been in full compliance with all of the terms
and requirements of each Governmental Authorization identified or required to be
identified in Schedule 3.13(b); (ii) no event has occurred or circumstance
exists that may (with or without notice or lapse of time) (A) except where the
failure to be in compliance could not reasonably have a Material Adverse Effect,
constitute or result directly or indirectly in a violation of or a failure to
comply with any term or requirement of any Governmental Authorization listed or
required to be listed in Schedule 3.13(b) or (B) result directly or indirectly
in the revocation, withdrawal, suspension, cancellation or termination of, or
any modification to, any Governmental Authorization listed or required to be
listed in Schedule 3.13(b); (iii) Seller has not received any notice or other
communication (whether oral or written) from any Governmental Body or any other
Person regarding (A) any actual, alleged or potential violation of or failure to
comply with any term or requirement of any Governmental Authorization or (B) any
actual, proposed or potential revocation, withdrawal, suspension, cancellation,
termination of or modification to any Governmental Authorization; and (iv) all
applications required to have been filed for the renewal of the Governmental
Authorizations listed or required to be listed in Schedule 3.13(b) have been
duly filed on a timely basis with the appropriate Governmental Bodies, and all
other filings required to have been made with respect to such Governmental
Authorizations have been duly made on a timely basis with the appropriate
Governmental Bodies. Prior to the Due Diligence Deadline, Seller shall deliver
all Governmental Authorizations identified or required to be identified in
Schedule 3.13(b) to Buyer to the extent such Governmental Authorizations are in
Seller's Possession.

        3.14 Legal Proceedings; Orders.

        (a)   Except as set forth in Schedule 3.14(a), there is no pending or,
to Seller's Knowledge, threatened Proceeding: (i) by or against Seller or that
otherwise relates to or may affect the business of Seller or any of the
Purchased Assets; or (ii) that challenges, or that may have the effect of
preventing, delaying, making illegal or otherwise interfering with, any of the
Contemplated Transactions. To the Knowledge of Seller, no event has occurred or
circumstance exists that is reasonably likely to give rise to or serve as a
basis for the commencement of any such Proceeding. There are no Proceedings
listed or required to be listed in Schedule 3.14(a) that are reasonably likely
to have a Material Adverse Effect on the business, operations, assets, condition
or prospects of Seller or upon the Purchased Assets.

29

--------------------------------------------------------------------------------



        (b)   Except as set forth in Schedule 3.14(b), there is no Order to
which Seller, its business or any of the Purchased Assets is subject and Seller
is and has been in compliance with all terms and requirements of each Order to
which it or any of the Purchased Assets is or has been subject.

        3.15 Absence of Certain Changes and Events. Except as set forth in
Schedule 3.15, since the date of the Balance Sheet, Seller has conducted its
business only in the Ordinary Course of Business and there has not been any:

        (a)   Amendment to the Governing Documents of Seller;

        (b)   Damage to or destruction or loss of any Purchased Asset, whether
or not covered by insurance, except where such damage or destruction would not
have a Material Adverse Effect;

        (c)   Sale (other than sales, collection of accounts receivable,
processing, use or other disposition of Inventories in the Ordinary Course of
Business of Seller and depletion of concession inventories not in the Ordinary
Course of Business of Seller), lease or other disposition of any Purchased Asset
or property of Seller or the creation of any Encumbrance on any Purchased Asset;

        (d)   Cancellation or waiver of any claims or rights affecting the
Purchased Assets with a value to Seller in excess of $250,000; or

        (e)   Contract by Seller to do any of the foregoing.

        3.16 Contracts; No Defaults.

        (a)   Except as set forth in Schedule 2.1(b)(i), Schedule 2.1(f),
Schedule 3.6(i), Schedule 3.12(a) or Schedule 3.16(a) (collectively, "Material
Contracts"), Seller is not party to any oral or written (i) employment,
consulting or severance agreement, collective bargaining agreement, or pension,
profit-sharing, incentive compensation, deferred compensation stock purchase,
stock option, stock appreciation right, group insurance, severance pay, or
retirement plan or agreement or any similar Contract, (ii) Contract, mortgage,
note, installment obligation, agreement or other instrument relating to the
borrowing of money by Seller or the guaranty of any obligation for the borrowing
of money by Seller, (iii) Contract affecting the ownership of, leasing of, title
to, use of or any leasehold or other interest in any Real Property or the
construction of any improvements thereon, or (iv) Contract which involves an
obligation or right to receive payment of more than $50,000. Complete and
correct copies of all Material Contracts have been made available to Buyer by
Seller.

        (b)   Except as set forth in Schedule 3.16(b), (i) each Purchased
Contract is in full force and effect and is valid and enforceable in accordance
with its terms against Seller, except as the enforcement thereof may be limited
by applicable bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium and similar laws affecting the rights of creditors generally and by
equitable principles, and to the Knowledge of Seller, each other Person party
thereto; and (ii) each Purchased Contract is assignable by Seller to Buyer
without the Consent of any other Person.

        (c)   Except as set forth in Schedule 3.16(c), (i) except where the
failure to be in compliance would not have a Material Adverse Effect, Seller is,
and has been, in compliance with all applicable terms and requirements of each
Purchased Contract; (ii) to Seller's Knowledge, each other Person that has or
had any Liability under any Purchased Contract is, and has been, in full
compliance with all applicable terms and requirements of such Contract; (iii) no
event has occurred or circumstance exists as a result of any action or omission
of Seller that (with or without notice or lapse of time) may contravene,
conflict with or result in a breach of, or give Seller or other Person the right
to declare a default or exercise any remedy under, or to accelerate the maturity
or performance of, or payment under, or to cancel, terminate or modify, any
Purchased Contract; (iv) no event has occurred or circumstance exists under or
by virtue of any Purchased

30

--------------------------------------------------------------------------------






Contract (with or without notice or lapse of time) that would cause the creation
of any Encumbrance affecting any of the Purchased Assets; and (v) Seller has not
given to or received from any other Person any notice or other communication
(whether oral or written) regarding any actual, alleged, or potential violation
or breach of, or default under, any Purchased Contract.

        (d)   Seller is not involved in any renegotiations of, attempts to
renegotiate or outstanding rights to renegotiate any material amounts paid or
payable to Seller under a Purchased Contract with any Person having the
contractual or statutory right to demand or require such renegotiation and no
such Person has made written demand for such renegotiation.

        3.17 Insurance. Except as set forth in Schedule 3.17: (i) all policies
of insurance to which Seller is a party or that provide coverage to Seller:
(A) are valid and outstanding; and (B) taken together, provide adequate
insurance coverage for the Purchased Assets and the operations of Seller for all
risks normally insured against by a Person carrying on the same business or
businesses as Seller in the same location and are sufficient for compliance in
all material respects with all Legal Requirements and Seller Contracts;
(ii) Seller has not received (A) any refusal of coverage or any notice that a
defense will be afforded with reservation of rights or (B) any notice of
cancellation or any other indication that any policy of insurance is no longer
in full force or effect or that the issuer of any policy of insurance is not
willing or able to perform its obligations thereunder; (iii) Seller has paid all
premiums due, and has otherwise performed all of its obligations, under each
policy of insurance to which it is a party or that provides coverage to Seller;
and (iv) Seller has given notice to the insurer of all claims of which Seller
has Knowledge that may be insured thereby.

        3.18 Environmental Matters.

        (a)   Except as set forth in Schedule 3.18(a), with respect to
operations at, on, or affecting the Real Property, Seller has materially
complied and is in material compliance with all Environmental Laws.

        (b)   Except as set forth in Schedule 3.18(b)(i), Seller has no and will
not have any liability, known or unknown, contingent or absolute, under any
Environmental Law. Except as set forth in Schedule 3.18(b)(ii), Seller is not
responsible for any such liability of any other Person under any Environmental
Law, whether by contract, by operation of law or otherwise. Except as set forth
in Schedule 3.18(b)(iii), there are no facts, circumstances, or conditions
existing, initiated or occurring prior to the Closing Date, which have or will
result in liability to Seller under Environmental Law. Except as set forth in
Schedule 3.18(b)(iv), there are no pending or to the Knowledge of Seller,
threatened Environmental Claims.

        (c)   Except as set forth in Schedule 3.18(c), Seller has been duly
issued and maintains all Environmental Permits necessary to operate the Real
Property as currently operated. A true and complete list of all such
Environmental Permits, all of which are valid and in full force and effect, is
set out in Section 3.18(c) of the Disclosure Schedules. Seller has timely filed
applications for all Environmental Permits necessary to operate the Real
Property as currently operated. All of the Environmental Permits listed on
Section 3.18(c) of the Disclosure Schedules are transferable and none require
Consent, notification, or other action to remain in full force and effect
following consummation of the transactions contemplated hereby.

        (d)   Except as set forth in Schedule 3.18(d)(i), Seller has not
installed, maintained or otherwise located underground improvements, including
but not limited to treatment or storage tanks, or underground piping associated
with such tanks, used currently or in the past for the management of Hazardous
Materials, but excluding utility-owned underground improvements, on the Real
Property, and the Real Property contains no other underground improvements that
could result in Liability to the Buyer. Except as set forth in
Schedule 3.18(d)(ii), Seller has not used any portion of the Real Property as a
dump or landfill, and no portion of the Real Property is or has been used as a
dump or landfill or consists of or contains lands that have been filled with

31

--------------------------------------------------------------------------------






contaminated or otherwise regulated material or wetlands that have been filled
in violation of Environmental Laws. Except as set forth in
Schedule 3.18(d)(iii), neither PCBs, "toxic mold," nor damaged, friable or
otherwise regulated asbestos-containing materials are present on or in the Real
Property or the improvements thereon. Except as set forth in
Schedule 3.18(d)(iv), Seller has not caused any Release of Hazardous Materials
at, on, under, or from the Real Property, and there has been no Release of
Hazardous Materials at, on, under, or from the Real Property by any other Person
that could result in Liability to the Buyer.

        (e)   Seller has delivered to Buyer copies of all environmental
assessments, reports, audits and other documents in its possession or under its
control that relate to the Real Property or compliance with Environmental Laws.
Any information that Seller has provided to Buyer concerning the environmental
conditions of the Real Property, prior uses of the Real Property, and the
operations of Seller related to the Real Property and compliance with
Environmental Laws is accurate and complete.

        (f)    Except as set forth in Schedule 3.18(f)(i), no Real Property, and
no property to which Hazardous Materials originating on or from such properties
has been sent for treatment or disposal, is listed or proposed to be listed on
the National Priorities List or CERCLIS or on any other governmental database or
list of properties that may or do require Remediation under Environmental Laws.
Except as set forth in Schedule 3.18(f)(ii), Seller has not arranged, by
contract, agreement, or otherwise, for the transportation, disposal or treatment
of Hazardous Materials originating from the Real Property at any location such
that it is or could be liable for Remediation of such location pursuant to
Environmental Laws.

        (g)   Except as set forth in Schedule 3.18(g), no Encumbrance in favor
of any person relating to or in connection with any Environmental Claim has been
filed or has attached to the Real Property.

        (h)   Except as set forth in Schedule 3.18(h), no authorization,
notification, recording, filing, Consent, waiting period, Remediation, or
approval is required under any Environmental Law in order to consummate the
transaction contemplated hereby.

        3.19 Employees; Labor Disputes; Compliance.

        (a)   Except where such failure could not reasonably have a Material
Adverse Effect, Seller has complied in all respects with all Legal Requirements
relating to employment practices, terms and conditions of employment, equal
employment opportunity, nondiscrimination, immigration, wages, hours, benefits,
collective bargaining, the payment and withholding of Taxes and occupational
safety and health. Seller is not liable for the payment of any Taxes, fines,
penalties, or other amounts, however designated, for failure to comply with any
of the foregoing Legal Requirements.

        (b)   (i) Seller has not been, and is not now, a party to any collective
bargaining agreement or other labor contract; (ii) there has not been, there is
not presently pending or existing, and to Seller's Knowledge there is not
threatened, any strike, slowdown, picketing, work stoppage or employee grievance
process involving Seller; (iii) to Seller's Knowledge no event has occurred or
circumstance exists that could provide the basis for any work stoppage or other
labor dispute; (iv) there is not pending or, to Seller's Knowledge, threatened
against or affecting Seller any Proceeding relating to the alleged violation of
any Legal Requirement pertaining to labor relations or employment matters,
including any charge or complaint filed with the National Labor Relations Board
or any comparable Governmental Body, and there is no organizational activity or
other labor dispute against or affecting Seller or its business; (v) no
application or petition for an election of or for certification of a collective
bargaining agent is pending; (vi) no grievance or arbitration Proceeding exists
that might have an adverse effect upon Seller or the conduct of its business;
(vii) there is no lockout of any employees by Seller, and no such action is
contemplated by Seller; and (viii) to Seller's Knowledge there has been no
charge of discrimination filed against or threatened against Seller with the
Equal Employment Opportunity Commission or similar Governmental Body.

32

--------------------------------------------------------------------------------



        3.20 Brokers or Finders. Neither Seller nor any of its Representatives
have incurred any obligation or liability, contingent or otherwise, for
brokerage or finders' fees or agents' commissions or other similar payments in
connection with the sale of Seller's business or the Purchased Assets or the
Contemplated Transactions for which Buyer could become liable or obligated.

        3.21 Transactions with Affiliates. Except as set forth in Schedule 3.21,
as of the Closing Date no current or former director, officer or shareholder of
Seller or any Affiliate of Seller will be party to any Material Contract or, to
Seller's Knowledge, has a material interest in any Material Contract, Assigned
Lease or New Lease.

        3.22 Representations and Warranties. Other than with respect to the
representations and warranties explicitly provided in this Article 3, as
modified by the Disclosure Schedules, and the ancillary agreements and
certificates hereto (and subject to the limitations contained herein and
provisions of this Agreement), Seller makes no other representations or
warranties, either express or implied, with respect to the completeness or
accuracy of any other information or documentation provided or made available to
Buyer or its Representatives.

4.     REPRESENTATIONS AND WARRANTIES OF BUYER

        The following representations and warranties are made to Seller by Buyer
and are complete and correct as of the Execution Date:

        4.1 Organization and Good Standing. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, with full corporate power and authority to conduct its business as it
is now conducted, to own or use the properties and assets that it purports to
own or use, and to perform all its obligations under its Contracts. Buyer is
duly qualified to do business as a foreign corporation and is in good standing
under the laws of each state or other jurisdiction in which either the ownership
or use of the properties owned or used by it, or the nature of the activities
conducted by it, requires such qualification except where the failure to be so
qualified could not have a Material Adverse Effect on Buyer.

        4.2 Authority; No Conflict.

        (a)   This Agreement constitutes the legal, valid and binding obligation
of Buyer, enforceable against Buyer in accordance with its terms, except as the
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium and similar laws affecting the
rights of creditors generally and by equitable principles. Upon the execution
and delivery by Buyer of the Bill of Sale, Assignment and Assumption and each
other agreement to be executed or delivered by Buyer at Closing (collectively,
the "Buyer's Closing Documents"), and the execution and delivery of such
documents by the other parties thereto, each of the Buyer's Closing Documents
will constitute the legal, valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its respective terms, except as the enforcement
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium and similar laws affecting the rights of
creditors generally and by equitable principles. Buyer has the absolute and
unrestricted right, power and authority to execute and deliver this Agreement
and the Buyer's Closing Documents and to perform its obligations under this
Agreement and the Buyer's Closing Documents, and such action has been duly
authorized by all necessary corporate action.

        (b)   Except as set forth in Schedule 4.2(b) (which, among other things,
lists Persons from whom Consents are to be obtained by Buyer in connection with
the Contemplated Transactions), neither the execution and delivery of this
Agreement nor the consummation or performance of any

33

--------------------------------------------------------------------------------






of the Contemplated Transactions will, directly or indirectly (with or without
notice or lapse of time):

        (i)    breach (A) any provision of any of the Governing Documents of
Buyer or (B) any resolution or Consent adopted by the shareholders or Board of
Directors of Buyer;

        (ii)   breach, conflict with or give any Governmental Body or other
Person the right to challenge any of the Contemplated Transactions or to
exercise any remedy or obtain any relief under any Legal Requirement or any
Order to which Buyer may be subject;

        (iii)  contravene or result in a violation or breach of any of the terms
or requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by Buyer; or

        (iv)  breach any provision of, or give any Person the right to declare a
default or exercise any remedy under, or to accelerate the maturity or
performance of, or payment under, or to cancel, terminate or modify, any
Contract to which Buyer is a party.

        (c)   Except as set forth in Schedule 4.2(c), Buyer is not required to
give any notice to any Person in connection with the execution and delivery of
this Agreement or the consummation or performance of any of the Contemplated
Transactions.

        4.3 Brokers or Finders. Neither Buyer nor any of its Representatives
have incurred any obligation or liability, contingent or otherwise, for
brokerage or finders' fees or agents' commissions or other similar payment in
connection with the Contemplated Transactions for which Seller could become
liable or obligated.

        4.4 Representations and Warranties. Other than with respect to the
representations and warranties explicitly provided in this Article 4, as
modified by the Disclosure Schedules, and the ancillary agreements and
certificates hereto (and subject to the limitations contained herein and
provisions of this Agreement), Buyer makes no other representations or
warranties, either express or implied, with respect to the completeness or
accuracy of any other information or documentation provided or made available to
Seller or its Representatives.

5.     COVENANTS OF SELLER

        5.1 Access and Investigation.

        (a)   Between the Execution Date and the Closing Date, and upon
reasonable advance notice received from Buyer, Seller shall (i) afford Buyer and
its Representatives reasonable access, during regular business hours, to
Seller's personnel, properties, Contracts, Governmental Authorizations, books
and Records and other documents and data as Buyer may reasonably request, such
rights of access to be exercised in a manner that does not unreasonably
interfere with the operations of Seller; (ii) permit Buyer and its
Representatives to make copies, at Buyer's expense, of all such Contracts,
Governmental Authorizations, books and Records and other existing documents and
data as Buyer may reasonably request; (iii) furnish Buyer and its
Representatives with such additional financial, operating and other data and
information as Buyer may reasonably request related to the Contemplated
Transactions; and (iv) otherwise cooperate and assist, to the extent reasonably
requested by Buyer, with Buyer's investigation of the Purchased Assets and the
financial condition of Seller.

        (b)   Buyer shall have the right to have the Real Property and Tangible
Personal Property inspected by Buyer and its Representatives, at Buyer's sole
cost and expense, for purposes of determining the physical condition and legal
characteristics of the Real Property and Tangible Personal Property, including
such engineering, seismic, asbestos, environmental and mold surveys, inspections
and tests as Buyer deems appropriate, including any "Phase I" or "Phase II"

34

--------------------------------------------------------------------------------






environmental site assessments conducted in accordance with Section 5.18 (all
such inspections and tests collectively referred to as "Investigations"). Any
such Investigations shall be scheduled upon reasonable advance notice to Seller
and conducted as described in Section 5.1(c) and, if applicable, as hereinafter
provided.

        (c)   In performing any Investigation pursuant to Section 5.1(b), Buyer:

        (i)    shall use Commercially Reasonable Efforts to minimize
interference with Seller's Business;

        (ii)   subject to applicable Legal Requirements, upon the completion of
any Investigation (unless Remediation is required to be conducted by Seller
pursuant to Section 5.18 and restoration of the Real Property to its condition
prior to such Investigation would interfere with or conflict with such
Remediation), Buyer shall reasonably restore the Real Property to its condition
prior to such Investigation, except that any groundwater monitoring wells need
only be closed in accordance with applicable Legal Requirements;

        (iii)  shall indemnify and hold harmless Seller and will reimburse
Seller for Damages to the extent caused by Buyer and/or its Representatives in
connection with its entry on the Real Property and any Investigation of the Real
Property by Buyer and/or its Representatives conducted pursuant to
Section 5.1(b); except that in no event shall Buyer be deemed to have caused
Damages as a result of Buyer's discovery of any previously existing adverse
condition, suspected violation of Environmental Law or "recognized environmental
condition" during an Investigation;

        (iv)  shall comply with all Environmental Laws and any other applicable
Legal Requirements in connection with such Investigations, including without
limitation, Legal Requirements regarding use of properly licensed, insured and
bonded contractors (or representatives) to perform certain Investigations;

        (v)   shall be solely responsible for all costs incurred by Buyer in
connection with any such Investigations, and, if any liens or other orders of
payment for moneys are filed against the Property by reason of such
Investigations, Buyer shall cause the same to be canceled or discharged at its
own expense and indemnify Seller for same; and

        (vi)  shall promptly, upon request, furnish Seller with copies of any
and all Phase I and Phase II reports and any other non-privileged written
surveys, inspections, investigations, studies or similar written reports
generated by Third Parties to Buyer and/or its Representatives in connection
with such Investigations.

        5.2 Operation of the Business of Seller. Between the Execution Date and
the Closing, Seller shall:

        (a)   conduct its business only in the Ordinary Course of Business
(provided that Seller may deplete its concessions inventories in anticipation of
the Closing);

        (b)   without making any commitment on Buyer's behalf, use Commercially
Reasonable Efforts to preserve intact its current business organization, keep
available the services of its officers, employees and agents and maintain its
relations and good will with customers, landlords, creditors, employees, agents
and others having business relationships with it;

        (c)   provide copies of theatre construction plans and any change orders
related to the Purchased Assets and any material changes to such plans in
Seller's Possession to Buyer;

        (d)   not initiate any material changes in management personnel without
Buyer's consent, which shall not be unreasonably withheld; provided, however,
Seller shall not be deemed in breach of this covenant if employees resign or
otherwise initiate termination of their employment;

35

--------------------------------------------------------------------------------






        (e)   maintain the Purchased Assets in a state of repair and condition
that complies with Legal Requirements and is consistent with the requirements
and normal conduct of Seller's business;

        (f)    keep in full force and effect, without amendment, all material
rights relating to Seller's business;

        (g)   comply with all Legal Requirements and contractual obligations
applicable to the operations of Seller's business, including compliance with
federal and state W.A.R.N Act or similar statutes;

        (h)   continue in full force and effect the insurance coverage under its
policies or substantially equivalent policies;

        (i)    cooperate with Buyer and assist Buyer in identifying the
Governmental Authorizations required by Buyer to operate the business from and
after the Closing Date and either transferring existing Governmental
Authorizations of Seller to Buyer or assisting Buyer to obtain new Governmental
Authorizations for Buyer; and

        (j)    maintain all books and Records of Seller relating to Seller's
business in the Ordinary Course of Business.

        5.3 Negative Covenant. Except as otherwise expressly permitted herein or
unless required by any Legal Requirement (provided, that Seller shall provide
Buyer with prior notice of any action it takes that is required by any Legal
Requirement and is otherwise subject to this Section 5.3), between the Execution
Date and the Closing Date, Seller shall not, without the prior written Consent
of Buyer, (a) other than in the Ordinary Course of Business, take any
affirmative action, or fail to take any reasonable action within its control, as
a result of which any of the changes or events listed in Section 3.11 and
Section 3.15 would be likely to occur; (b) terminate, cancel, amend, modify,
supplement or waive performance of any Purchased Contract, Assigned Lease or
Governmental Authorization, or (c) enter into any compromise or settlement of
any litigation, proceeding or governmental investigation relating to the
Purchased Assets which is not fully covered by Seller's existing insurance or
the Assumed Liabilities.

        5.4 Required Approvals. As promptly as practicable after the Execution
Date, Seller shall make all filings or notices required to be made by it to
obtain Governmental Authorizations or pursuant to Legal Requirements in order to
consummate the Contemplated Transactions (including all filings under the HSR
Act and all notices required by the W.A.R.N. Act). Seller also shall cooperate
with Buyer and its Representatives with respect to all filings that Buyer elects
to make or pursuant to Legal Requirements is required to make, or to obtain a
Governmental Authorization required in connection with the Contemplated
Transactions. Seller also shall cooperate with Buyer and its Representatives in
obtaining all Consents (including taking all commercially reasonable actions
requested by Buyer to cause early termination of any applicable waiting period
under the HSR Act); provided, however, that Seller shall not be required to
dispose of or make any change to its business, expend any material funds or
incur any other material burden in order to comply with this Section 5.4.

        5.5 Notification. Between the Execution Date and the Closing, Seller
shall promptly notify Buyer in writing if it becomes aware of (a) any fact or
condition that causes or constitutes a breach of its representations and
warranties made as of the Execution Date or (b) the occurrence after the
Execution Date of any fact or condition that would or could be reasonably likely
to (except as expressly contemplated by this Agreement) cause or constitute a
breach of any such representation or warranty had that representation or
warranty been made as of the time of the occurrence of, or Seller's discovery
of, such fact or condition. Should any such fact or condition require any change
to the Disclosure Schedule, the Seller shall promptly deliver to Buyer a
supplement to the Disclosure Schedule specifying such change. Such delivery
shall not be deemed to amend or supplement the Disclosure Schedule or prevent or
cure any breach or affect any rights of Buyer under Article 7,

36

--------------------------------------------------------------------------------




Article 9 and Article 11. During the same period, Seller also shall promptly
notify Buyer of the occurrence of any breach of any covenant of Seller in this
Article 5 or of the occurrence of any event that may make the satisfaction of
the conditions in Article 7 impossible or unlikely.

        5.6 Commercially Reasonable Efforts. Seller shall use its Commercially
Reasonable Efforts to cause the conditions in Article 7 to be satisfied on or
prior to the Closing.

        5.7 Interim Financial Statement. Until the Closing Date, Seller shall
deliver to Buyer within twenty (20) calendar days after the end of each month
and within forty-five (45) calendar days after the end of each fiscal quarter a
copy of the financial statements for such month and fiscal quarter,
respectively. Such financial statements and the deliveries under Section 2.8
shall be prepared in a manner and containing information consistent with
Seller's current practices and certified by Seller's chief financial officer as
to compliance of such financial statements with Section 3.4.

        5.8 Payment of Liabilities. Between the Execution Date and the Closing
Date, Seller shall pay or otherwise satisfy in the Ordinary Course of Business
all of its Liabilities and obligations which become due and payable.

        5.9 Current Evidence of Title.

        (a)   Prior to the Execution Date, Buyer obtained title commitments
issued by the Title Company for all of the Real Property, together with complete
copies of all recorded documents appearing as Schedule B exceptions thereto
(each of the foregoing title commitments being referred to herein as a "Title
Commitment" and collectively, the "Title Commitments").

        (1)   Buyer shall have the right, but not the obligation, at Buyer's
sole cost and expense, to cause to be furnished to the Title Company one or more
surveys of some or all of the Real Property. Buyer shall order all such surveys
within 5 calendar days of the Execution Date; it being understand that Seller
shall be responsible for ordering the Retail Center Surveys as provided in
Section 5.16 hereof. On or before the sixth day after the Execution Date, Buyer
shall notify Seller of any parcels of the Real Property for which Buyer has
elected not to obtain a survey. Buyer shall have until the later of (i) the Due
Diligence Deadline or (ii) five Business Days after the receipt of the last
Title Commitment or updated survey for any of the Real Property ("Title Period")
to complete, review and revise to the satisfaction of Buyer those surveys which
it has elected to obtain. Notwithstanding the foregoing, in no event shall the
duration of the Title Period be more than fifty (50) calendar days from the
Execution Date.

        (2)   On or prior to the final day of the Title Period, Buyer may
deliver to Seller one or more written notices ("Disapproved Matters Notice")
identifying with specificity the matters set forth in the Title Commitments, the
existing surveys and any new surveys of the Real Property which Buyer
disapproves (the "Disapproved Matters"). If Buyer does not deliver a Disapproved
Matters Notice to Seller within the Title Period, then Buyer shall be
irrevocably deemed to have waived (i) all title and survey matters set forth in
the Title Commitments, the existing surveys and any new surveys and (ii) any
right to terminate this Agreement pursuant to this Section 5.9. Buyer shall not
unreasonably disapprove any of such foregoing matters. Notwithstanding anything
to the contrary contained herein, Seller shall (a) make Commercially Reasonable
Efforts to remove all Disapproved Matters that are reasonably disapproved by
Buyer; (b) cause the removal of all voluntary and involuntary monetary liens;
(c) furnish to the Title Company with respect to all of the Real Property (not
just Royal Park) evidence, affidavits, resolutions, certificates, approvals and
satisfactions of the type specified for the Royal Park Property in paragraphs 3,
4(a) and 5 of Schedule B-1 of the Title Commitment issued February 23, 2005
having the Title Company's File No. NCS-145506-B (Royal Park); and (d) unless
the Cinema 4 Lease is an Excluded Asset at the time of Closing, deliver an

37

--------------------------------------------------------------------------------






affidavit and/or indemnity reasonably satisfactory to the Title Company to
delete exceptions appearing in the Title Commitment for the Cinema 4 Property
for memoranda of lease, and memoranda of assignment of lease, predating the
Cinema 4 Lease. Nothing contained in or omitted from a Disapproved Matters
Notice shall constitute a waiver by Buyer of timely compliance by Seller of any
covenants on Seller's part to be performed pursuant to any other Sections of
this Agreement.

        (3)   Within ten (10) calendar days of receipt of a Disapproved Matters
Notice, Seller shall deliver to Buyer a written notice (a "Disapproved Matters
Cure Notice") identifying with specificity those Disapproved Matters, if any, in
the Disapproved Matters Notice that Seller does not intend to cure, and Seller
shall be irrevocably deemed to have agreed to cure, at or prior to the Effective
Time, all other Disapproved Matters set forth in the Disapproved Matters Notice.
If Seller does not deliver a Disapproved Matters Cure Notice within ten calendar
days after receipt of a Disapproved Matters Notice, then Seller shall be
irrevocably deemed to have agreed to cure, at or prior to the Effective Time,
all Disapproved Matters set forth in such Disapproved Matters Notice.

        (4)   Within ten (10) calendar days of receipt of a Disapproved Matters
Cure Notice, Buyer may deliver to Seller a written notice (a "Disapproved
Matters Termination Notice") terminating this Agreement. If Buyer does not
deliver a Disapproved Matters Termination Notice within such period, then Buyer
shall be irrevocably deemed to have waived (i) cure of those Disapproved Matters
specifically identified by Seller in the Disapproved Matters Cure Notice as
matters that Seller did not intend to cure and (ii) any right to terminate this
Agreement based on such matters.

        (5)   Removal of a Disapproved Matter may be by way of deletion of the
exception or by endorsement over the exception by the Title Company (and may be
accomplished by the Seller by bonding) in form and substance reasonably
satisfactory to Buyer.

        (6)   Notwithstanding anything herein to the contrary, if any new title
or survey matter with respect to any Real Property shall appear in any
supplemental or updated title report, commitment, pro forma title policy or
survey received by Buyer after the delivery by Buyer to Seller of the
Disapproved Matters Notice, and if such new matter arose after the effective
date of the Title Commitment for such Real Property received prior to the
expiration of the Title Period, then Buyer may object in writing to such
exception within five Business Days after Buyer's receipt of such supplement or
update, and such matter shall be treated as a Disapproved Matter, notice thereof
from Buyer to Seller shall be deemed a Disapproved Matters Notice, and such
Disapproved Matter and Disapproved Matters Notice shall be subject to paragraphs
(2) through (5) inclusive above. Notwithstanding the foregoing, the following
shall not constitute Disapproved Matters: (a) utility, access and reciprocal
easements granted by Seller after the Execution Date (and approved in writing by
Buyer, which approval shall not be unreasonably withheld); (b) liens
attributable to acts or omissions of Buyer or Buyer's Representatives; (c) liens
on Leased Real Property attributable to acts or omissions of Persons (such as
Seller's lessor with respect to any Assigned Lease) other than (y) Seller and
(z) Persons claiming under Seller; (d) liens of real property taxes and
assessments that are not yet delinquent, such taxes being prorated pursuant to
this Agreement. In addition, Buyer acknowledges that Seller has executed or
anticipates executing the following instruments, which shall be subject to this
Section 5.9: (a) a Second Amendment to Dedication and Cross Easement Agreement
and Declaration of Restrictions to be executed and recorded with respect to the
Birkdale parcel of Real Property; (b) a Grant of Easement and Right of Way and
Deed of Sewer Utility Facilities which was recorded with respect to the Sandhill
Property; (c) a Deed to Water Lines for the Village at Sandhill Theatre,
Richland County which was

38

--------------------------------------------------------------------------------






recorded with respect to the Sandhill Property; and (d) other utility easement
documents to be executed and recorded with respect to the Sandhill Property.

        (7)   Any Disapproved Matter identified in the Disapproved Matters
Notice delivered to Seller pursuant to this Section 5.9 (including without
limitation identified pursuant to Section 5.9(a)(6)) shall not be deemed to be a
Known Breach.

        (b)   Buyer shall have the right, but not the obligation, to conduct
complete and current searches, at Buyer's sole cost and expense, in the name of
Seller and other appropriate parties of all Uniform Commercial Code Financing
Statement records maintained by the Secretary of State of the state in which
Seller is organized, the state in which Seller maintains its principal place of
business, each jurisdiction in which a filing would be required in order to
perfect a security interest in the Purchased Assets, the clerk or recorder of
deeds (or other governmental office where real property documents are filed for
recording) of each county in which any Real Property is located and wherever
else Seller or Buyer, based upon its investigation, is aware that a Uniform
Commercial Code Financing Statement has been filed.

        (c)   Buyer shall have the right, but not the obligation, to obtain, at
Buyer's expense, such zoning reports and zoning analyses as Buyer deems
necessary or appropriate regarding the Real Property. In connection with such
reports or analyses, Buyer may request and obtain zoning letters from
Governmental Bodies having jurisdiction over zoning, subdivision and land use
matters affecting the Real Property.

        (d)   With respect to the Sandhill Property, Seller shall obtain and
deliver to the Title Company, prior to Closing, unconditional lien releases (or
post bonds to obtain affirmative title coverage against any such liens) from all
Persons that may be entitled to file or record mechanics liens, design
professional liens or other similar liens, in form and substance satisfactory to
the Title Company, on or with respect to any work of improvement on the Sandhill
Property. The form of such releases for the Sandhill Property shall be in form
and substance reasonably satisfactory to the Title Company, for the purpose of
allowing the Title Company to issue a CLTA 101.1 endorsement to the Title Policy
for the Sandhill Property. Seller shall also obtain and deliver to the Title
Company, within 5 calendar days of the Execution Date, evidence in form and
substance satisfactory to the Title Company that Seller is the sole holder of
record and beneficial fee title to the Sandhill Property. Seller shall also
deliver to the Title Company and to Buyer, prior to Closing, evidence reasonably
satisfactory to Buyer and the Title Company that (1) Seller has paid to Sandhill
Development Manager its pro rata share of the 2004 real property tax bill for
the Sandhill Property pursuant to Section 1 of the Sandhill Tax Agreement; and
(2) all rollback taxes on the Sandhill Property referenced in Section 2 of the
Sandhill Tax Agreement have been paid in full, and the liens thereof have been
released and/or discharged in full; provided that if Seller does not deliver
such evidence prior to Closing, then Seller shall grant to Buyer, at Closing, a
credit equal to $4,418.17 in respect of such taxes. Seller shall also either
(i) deliver to the Title Company and to Buyer, prior to Closing, evidence
reasonably satisfactory to Buyer and the Title Company that all assessments on
the Sandhill Property for the Village at Sandhill Improvement District have been
prepaid in full, and the liens thereof have been released or discharged in full;
or (ii) otherwise, grant Seller, at Closing, a credit against the Purchase Price
equal to $907,432.83 in respect of such assessments.

        (e)   With respect to the Retail Center Owned Properties, Seller shall
cause Parent and/or Seller to deliver to the Title Company, prior to Closing,
such information and affidavits as are necessary or appropriate to enable the
Title Company to insure Buyer's interests in the easement parcels created by the
Retail Center REAs, without exceptions other than Permitted Exceptions.

        (f)    With respect to the Azalea Square Property, Seller shall deliver
to the Title Company, prior to the Closing, such information and affidavits as
are necessary or appropriate to enable the

39

--------------------------------------------------------------------------------






Title Company to insure Buyer's interests therein, without exception for the
Azalea Square Option to Repurchase. With respect to the Birkdale Property,
Seller shall deliver to the Title Company, prior to the Closing, such
information and affidavits as are necessary or appropriate to enable the Title
Company to insure Buyer's interests therein, without exception for the option to
repurchase contained in Section 2 of the Birkdale Declaration.

        5.10 Physical Condition of Real Property (Other than Environmental
Conditions).

        (a)   Buyer shall order all inspections of the physical condition of the
Real Property (other than Environmental Conditions) which it desires to obtain
with respect to any Real Property within five (5) days after the Execution Date.
Buyer shall notify Seller on the sixth (6th) day following the Execution Date of
all parcels of Real Property for which it did not order an inspection of the
physical condition (other than Environmental Conditions). Except to the extent
that Buyer has elected not to obtain such an inspection for any parcel of Real
Property, Buyer shall use Commercially Reasonable Efforts to have such
inspections completed and reviewed by the Due Diligence Deadline.
Notwithstanding anything to the contrary herein, regardless of whether Buyer
engages a Third Party to inspect the physical condition of any Real Property
(other than Environmental Condition), Buyer shall also have the right to have it
employees inspect the physical condition of the Real Property (subject to the
provisions set forth in Section 5.10(b)).

        (b)   Subject to the rights of Buyer in Section 7.9, Buyer shall have
until the later of (i) the Due Diligence Deadline or (ii) five Business Days
after the receipt of the last written physical condition report for any parcel
of Real Property to deliver to Seller a written notice setting forth its
reasonable objections, if any, to the physical condition (other than
Environmental Conditions) of the Real Property, which are supported by a written
report from Persons with qualifications sufficient to make such objections,
including without limitation, Ron Reid ("Physical Inspection Deadline").
Notwithstanding the foregoing, in no event shall the Physical Inspection
Deadline be more than fifty (50) calendar days from the Execution Date. Seller
shall use Commercially Reasonable Efforts to cure each such objection to Buyer's
reasonable satisfaction within 30 calendar days of the date of the last notice
sent by Buyer or prior to the Closing, whichever is earlier; provided however,
Seller shall not have any obligation to cure such objections to the physical
condition (other than environmental matters) if the amount to cure such
objections is less than $25,000 at a Real Property or less than $500,000 in the
aggregate for all Real Property. If the amount to cure such objections is equal
to or more than $25,000 at a Real Property, then Seller shall be obligated to
cure all such objections at such theatre or if the amount to cure such
objections is equal to or more than $500,000 in the aggregate for all Real
Property, then Seller shall be obligated to cure all objections for all Real
Property (collectively "Threshold Objections") up to an aggregate amount of
$2,000,000. In the event that Seller (upon using Commercially Reasonable
Efforts) is not able to cure a Threshold Objection that it is obligated to cure
pursuant to the preceding sentence prior to the Closing, Buyer and Seller shall
mutually agree to an adjustment to the Purchase Price to reflect the costs and
expense of such Threshold Objections. Any objection identified in Buyer's
written notice delivered to Seller pursuant to this Section 5.10(b) shall not be
deemed to be a Known Breach.

        5.11 No Solicitation. Seller shall not and shall not authorize or permit
any of its Representatives to, directly or indirectly, encourage, solicit or
engage in discussions or negotiations with or provide any non-public information
to any Person (other than Buyer, its Affiliates or any of their Representatives
or as required by the HSR Act) concerning any Third-Party Acquisition and the
Seller will terminate or cause to be terminated any and all existing discussions
or negotiations concerning any Third-Party Acquisition. The Seller shall
immediately notify Buyer in the event it receives any bona fide proposal
concerning a Third-Party Acquisition, including the terms and conditions thereof
and the identity of the party submitting such proposal, and will promptly update
Buyer of the status and any material developments concerning the same.

40

--------------------------------------------------------------------------------



        5.12 Consents. Seller shall use Commercially Reasonable Efforts to
promptly obtain all Consents listed in the schedules to Section 3.2 by the Due
Diligence Deadline. If there are any Consents that have not yet been obtained
(or otherwise are not in full force and effect) as of the Closing, in the case
of each Purchased Contract as to which such Consents were not obtained (or
otherwise are not in full force and effect) (the "Restricted Contracts"), Buyer
may waive the closing conditions as to any such Consent and either: (a) elect to
have the Seller continue its efforts to obtain the Consent; or (b) elect to have
the Seller retain that Restricted Contract (including an appropriate Purchase
Price adjustment) and all Liabilities arising therefrom or relating thereto. If
Buyer elects to have the Seller continue its efforts to obtain any Consent and
the Closing occurs, notwithstanding Sections 2.1 and 2.4, neither this Agreement
nor the Bill of Sale, Assignment and Assumption nor any other document related
to the consummation of the Contemplated Transactions shall constitute a sale,
assignment, assumption, transfer, conveyance or delivery or an attempted sale,
assignment, assumption, transfer, conveyance or delivery of the Restricted
Contract, and following the Closing, the Seller shall use Commercially
Reasonable Efforts to obtain the Consent relating to each Restricted Contract as
quickly as practicable. Once a Consent for the sale, assignment, assumption,
transfer, conveyance and delivery of a Restricted Contract obtained, the Seller
shall promptly assign, transfer, convey and deliver such Restricted Contract to
Buyer, and Buyer shall assume the obligations under such Restricted Contract
from and after the date of assignment to Buyer pursuant to a special-purpose
assignment and assumption agreement substantially similar in terms to those of
the Bill of Sale, Assignment and Assumption.

        5.13 Estoppels and Consents; SNDAs; Memoranda of Leases.

        (a)   With respect to each Assigned Lease, the Seller shall promptly
after the Execution Date request that the lessor thereunder execute instruments
in the form of Exhibit 2.7(a)(iv)(1) attached hereto. Seller shall use
Commercially Reasonable Efforts to promptly obtain such an instrument from each
such lessor, completed and duly executed by such lessor on or prior to the Due
Diligence Deadline. Seller and Buyer shall make such modifications to the forms
attached hereto as Exhibit 2.7(a)(iv)(1) as such lessors shall reasonably
request. Without limiting the generality of the foregoing, (1) Seller shall not
require any release of any obligations or liabilities of Seller under an
Assigned Lease if the lessor declines to grant such release; and (2) Buyer shall
not require the inclusion of paragraph 1(b) (other than the first sentence
thereof) and paragraphs 7(b) through (e) in the form of Lease Assignment and
Assumption for the North Hills Property. Within 5 calendar days of receipt of
any estoppel and consent executed by any such lessor, Seller shall deliver a
true and complete copy thereof to Buyer.

        (b)   Seller shall promptly after the Execution Date request that the
Cinema 4 Landlord execute a memorandum of lease in the form of Exhibit 5.13(b)
attached hereto. Seller shall use Commercially Reasonable Efforts to promptly
obtain the Cinema 4 Memorandum, duly executed and acknowledged by the Cinema 4
Landlord and otherwise in recordable form, on or prior to the Due Diligence
Deadline; provided, however, it may be provided at Closing by Seller as long as
the Cinema 4 Memorandum names Buyer as lessee. If the Cinema 4 Memorandum is to
be delivered at Closing, then the Cinema 4 Memorandum may name Buyer as lessee.
Within 5 calendar days of receipt by Seller of the Cinema 4 Memorandum executed
by the Cinema 4 Landlord, Seller shall deliver a true and complete copy thereof
to Buyer.

        (c)   If, upon exercise of Commercially Reasonable Efforts, Seller is
unable to obtain the Cinema 4 Consent or the Cinema 4 Memorandum on or prior to
the Due Diligence Deadline, then Seller shall so notify Buyer and Buyer may
thereafter negotiate with the Cinema 4 Landlord directly. In the event that
Seller and Buyer are thereafter unable to obtain the Cinema 4 Consent or Cinema
4 Memorandum prior to the Closing, then the Cinema 4 Property shall be excluded
from the Contemplated Transactions and the Purchase Price shall be reduced by
$1,112,447. Notwithstanding anything else herein to the contrary, Seller's
failure to obtain the Cinema 4

41

--------------------------------------------------------------------------------






Consent or the Cinema 4 Memorandum shall not be an event permitting Buyer to
elect to terminate this Agreement.

        (d)   With respect to each Assigned Lease or New Lease which is a
sublease, Seller shall promptly after the Execution Date request that each
superior lessor execute a commercially reasonable non-disturbance agreement in
form and substance reasonably acceptable to Buyer. Seller shall use Commercially
Reasonable Efforts to promptly obtain such a non-disturbance agreement on or
prior to the Due Diligence Deadline; provided that Seller shall have no such
obligation with respect to any superior lessor that has previously executed such
a commercially reasonable non-disturbance agreement which is assignable by
Seller to Buyer.

        (e)   With respect to each Assigned Lease or New Lease which is
subordinate to a mortgage or deed of trust executed by the lessor, or by a
superior lessor, the Seller shall promptly after the Execution Date request that
the mortgagee or beneficiary of each such deed of trust execute a commercially
reasonable non-disturbance agreement. Seller shall use Commercially Reasonable
Efforts to promptly obtain such a non-disturbance agreement on or prior to the
Due Diligence Deadline; provided that Seller shall have no such obligation with
respect to any mortgagee or beneficiary that has previously executed such a
commercially reasonable non-disturbance agreement which is assignable by Seller
to Buyer.

        (f)    Notwithstanding anything set forth in any estoppel, consent,
non-disturbance agreement or other memorandum which is executed or delivered
pursuant to this Section 5.13, as between Buyer and Seller, this Agreement shall
govern the rights, interests, obligations and liabilities under and with respect
to the Assigned Leases. Without limiting the generality of the foregoing,
notwithstanding any contrary provision in any Lease Assignment and Assumption,
the Liabilities of Seller under the Assigned Leases and the Liabilities of Buyer
under the Assigned Leases shall be as provided in Section 2.4.

        5.14 REA Estoppels and DDA Estoppels. With respect to each REA and DDA
relating to Real Property which, by its terms, provides for delivery of an
estoppel by one or more other Persons, Seller shall promptly after the Execution
Date request that such Persons execute and deliver such an estoppel addressed to
Buyer; it being understood that Seller shall not request such estoppels from all
Persons who might be obligated to deliver such estoppels if an authorized
representative of such Persons could and will timely execute and deliver an
estoppel on behalf of such Persons. Seller shall use Commercially Reasonable
Efforts to promptly obtain such an estoppel from each such counterparty,
completed and duly executed by such party on or prior to the Due Diligence
Deadline. Within 5 calendar days of receipt of any such estoppel, Seller shall
deliver a true and complete copy thereof to Buyer.

        5.15 Sandhill Property.

        (a)   Seller shall use Commercially Reasonable Efforts to cause the
Sandhill Completion to occur on or before May 20, 2005. Seller shall promptly
notify Buyer in writing if at any time it appears that the Sandhill Completion
is not likely to occur on or before such date. To the extent requested by Buyer,
Seller shall schedule and attend meetings with Buyer, which shall be scheduled
not more often than monthly, at the Sandhill Property to discuss the progress of
the Sandhill Theatre Work and the Sandhill Site Work. Seller shall also supply
Buyer with such reports and information respecting the progress of the Sandhill
Theatre Work and Sandhill Site Work in form and substance as Buyer shall
reasonably request. Upon the request of Buyer, Seller shall cause the Sandhill
Theatre General Contractor and Sandhill Theatre Architect to attend such
meetings.

        (b)   Seller shall also provide Buyer with prior written notice if:
(i) Seller enters into, terminates, cancels, amends, modifies, supplements or
waives performance of any Contract relating to the Sandhill Theatre Work or the
Sandhill Site Work or (ii) Seller enters into, terminates,

42

--------------------------------------------------------------------------------






cancels, amends, modifies, consents to, acquiesces in, supplements or waives
performance of any material change orders with respect to the Sandhill Theatre
Work or the Sandhill Site Work. If any of such events are material, then Buyer's
prior written consent shall be required for any such action by Seller.

        (c)   Seller shall be solely responsible for all costs and expenses
related to the Sandhill Theatre Work. As between Seller and Buyer, Seller shall
be solely responsible for all costs and expenses related to the Sandhill Site
Work. Prior to Closing, Buyer and Seller shall conduct a joint walk-through
inspection of the Sandhill Property and the Sandhill Site Work for the purposes
of verifying whether Sandhill Completion has occurred, and of preparing a
detailed "punch list" which shall include any items which require installation
or repair. Seller shall use Commercially Reasonable Efforts to cause punch list
work to be promptly commenced, and to be completed by the Sandhill Theatre
General Contractor and/or by the Sandhill Development Manager as soon as
reasonably possible, but no later than the earlier of 90 calendar days after
Substantial Completion or 60 calendar days after the Closing Date. Seller shall
not release any portion of the retainage under the Sandhill Theatre General
Contract (which shall be an amount not less than 5% of the contract sum of the
Sandhill Theatre General Contract) until completion of punch list work for the
Sandhill Theatre Work to the reasonable satisfaction Buyer. Seller shall not
release, or suffer or allow the release of, any portion of the retention under
the Sandhill Escrow Agreement (which shall be an amount not less then $82,800)
until completion of punch list work the Sandhill Site Work to the reasonable
satisfaction of Buyer.

        5.16 Retail Center REAs; New Leases.

        (a)   Seller shall cause the Retail Center Surveys to be completed,
reviewed and revised to the reasonable satisfaction of Seller and Buyer, and the
final revised survey delivered to Buyer and Title Company, prior to the
expiration of the Title Period. Seller and Buyer shall mutually and reasonably
agree upon the identity of the surveyors who will perform such surveys prior to
performance of such surveys. Promptly following completion of each of the Retail
Center Surveys and the Royal Park Survey, Seller and Buyer shall revise the form
of Retail Center REAs attached hereto as Exhibits 5.16, in accordance with the
standards provided herein, such that the form of the Retail Center REAs are
finalized prior to the Closing Date. Buyer's and Seller's agreement to attach
the form of Retail Center REAs which are attached to this Agreement shall not be
deemed an agreement that such form is reasonable in all respects, it being
acknowledged that Buyer has not completed its diligence with respect to the
Retail Center Owned Properties. Such diligence by Buyer with respect to the
Retail Center Owned Properties may include without limitation parking
requirements and availability, signage, visibility, pedestrian and vehicular
access, utility locations, utility easements and utility metering. Seller and
Buyer shall negotiate revisions to the Retail Center REAs reasonably and in good
faith in light of the results of the Retail Center Surveys, the survey for the
Royal Park Property and such diligence. If Parent holds an interest in the any
of the Retained Land, then Seller shall cause Parent to participate in such
negotiations and to negotiate such revisions reasonably and in good faith.
Notwithstanding anything to the contrary contained herein, Seller and Buyer
shall share equally the cost of causing the Retail Center Surveys to be
performed and completed. If any of the Retail Center Surveys are performed
pursuant to a contract that includes other surveys, Seller and Buyer shall
reasonably agree upon an allocated cost of such survey to be shared equally.

        (b)   Promptly following completion of each of the surveys for the
Miracle Property and the Manor Property, Seller (and Seller shall cause Parent
to) and Buyer shall revise and agree to the respective form of New Leases such
that the form of the New Leases are finalized within 10 calendar days after the
receipt of the final surveys for the Miracle Property and the Manor Property.
Seller (and Seller shall cause Parent to) and Buyer shall negotiate revisions to
the New Leases reasonably and in good faith in light of the results of Buyer's
diligence review of the

43

--------------------------------------------------------------------------------






Miracle Property and the Manor Property and Seller's historic use of the
shopping center. In the event that the parties have not agreed to the form of
New Leases in the time and manner provided herein, neither party shall have the
right to terminate this Agreement and either party may invoke the procedures of
Section 12.4. The general terms of the New Leases shall be as follows: (i) five
year fixed term; (ii) after the first year of the fixed term, Buyer shall have
the right to terminate the lease upon written notice to Seller by January 31 of
each of the next four years of the fixed term if the operating expenses of the
theatre exceed cash flow for the immediately preceding calendar year and such
termination will be effective as of the last day of February; (iii) after the
expiration of the five year term, the lease will continue month to month until
either party terminates upon 30 days prior written notice; and (iv) rent during
the first year of the fixed term is to be $3,500 per month and thereafter the
lesser of $3,500 and a percentage of the net box office receipts in an amount to
be agreed upon by Buyer and Seller plus a monthly fixed amount for common area
maintenance, property taxes, and insurance equal to the amounts used when
presenting the Theatre Level Cash Flows on Schedule 3.4(b).

        5.17 Delivery of Property. Upon Closing, Seller shall deliver possession
of the Real Property to Buyer. Immediately following Closing, Seller shall make
available to Buyer to the extent the following are in Seller's Possession
(i) originals and otherwise copies of, Assigned Leases and Purchased Contracts
that relate to such location; (ii) copies or originals of all available books
and records of account, contracts, copies of correspondence with tenants and
suppliers, unpaid bills and other papers or documents which pertain to the
operation and management of such location; (iii) all available permits and
warranties for such location; (iv) the original "as-built" plans and
specification; and all other plans and specifications and operation manuals; and
(v) all keys, combinations and security codes.

        5.18 Environmental Investigation; Remediation.

        (a)   At Buyer's sole option and expense, it may engage Environmental
Strategies Consulting LLC ("ESC") to conduct Phase I environmental site
assessment(s) ("Phase Is") of any of the Real Property. Buyer may engage a
qualified environmental consultant other than ESC (if such other qualified
environmental consultant is approved by Seller, which approval shall not be
unreasonably withheld, conditioned or delayed ("Other Qualified Environmental
Consultant"). The scope of the Phase I shall be at Buyer's discretion, subject
to Section 5.1, but shall not include any invasive or destructive testing. Buyer
shall order any Phase Is it desires no later than the fifth (5th) day after the
Execution Date. Buyer shall notify Seller on the sixth (6th) day of those
parcels of Real Property for which it did not order Phase Is. Except to the
extent that Buyer has elected not to obtain a Phase I for any parcel of Real
Property, Buyer shall use Commercially Reasonable Efforts to have such Phase Is
completed and reviewed by the Due Diligence Deadline. Buyer shall have until the
later of (i) the Due Diligence Deadline or (ii) five Business Days after the
receipt of the last written Phase I for any of the Real Property ("Phase I
Deadline"), to notify Seller in writing of (A) Buyer's request that Seller
Remediate a "recognized environmental condition" (as such term is defined by
ASTM E 1527-00 or its successors) or correct a suspected violation of
Environmental Laws set forth in such Phase Is, provided that Buyer specifies in
reasonable detail the nature of such "recognized environmental condition" or
suspected violation and that such Remediation or correction can be performed
without the need for a Phase II environmental site assessment ("Phase II")
and/or (B) Buyer's intent to conduct a Phase II at its sole expense with respect
to any such "recognized environmental condition" or suspected violation (with
(A) and (B) hereinafter collectively referred to as "Phase I Notice") or (C) its
election to terminate this Agreement. Notwithstanding the foregoing, in no event
shall the Phase I Deadline be more than fifty (50) calendar days from the
Execution Date. If Buyer plans to conduct a Phase II pursuant to the foregoing,
Seller shall be obligated to permit Buyer to conduct a Phase II environmental
site assessment, including subsurface testing, sampling, or other physically
destructive or invasive testing, on each Real Property subject to
Section 5.18(b), except that such Phase II testing shall

44

--------------------------------------------------------------------------------



not be performed on any Leased Real Property without the prior written consent
of a Third Party lessor or sublessor if required under the applicable Assigned
Lease. Buyer's right to conduct the Phase IIs shall expire if Buyer does not
notify Seller of its intention to conduct such Phase IIs by the Phase I Deadline
described above.

        (b)   Prior to undertaking any Phase II testing, Buyer shall inform
Seller in writing of the intended scope of each Phase II, a reasonable schedule
for its performance, and the name of the environmental consulting firm that will
oversee such Phase II, if the consultant will be a firm other than ESC. The
scope of any Phase II shall be consistent with the "recognized environmental
conditions" and/or suspected violations of Environmental Laws identified in the
findings and recommendations of the Phase I or any information obtained
subsequent to the completion of the Phase I. Seller shall provide any comments
to the scope and schedule of the Phase II (and identity of the environmental
consultant, if other than ESC) within five (5) Business Days of receipt of such
scope and schedule (and identity of the environmental consultant, if other than
ESC) ("Seller's Phase II Comment Period"), and Buyer shall consider such
comments in conducting any Phase IIs. Buyer shall have no obligation to take
into account any comments by Seller on the scope and schedule of the Phase II
(or selection of the environmental consultant, if applicable) which are not
received by Buyer within Seller's Phase II Comment Period. Seller, at its own
cost, shall have the right to take a split of any samples collected by Buyer
and/or its Representatives during the course of performing such Phase II.

        (c)   In the event Buyer elects to conduct any Phase IIs and properly
notifies Seller as set forth in Section 5.18(a), Buyer shall use Commercially
Reasonable Efforts to complete such Phase II within a period beginning on the
Phase I Deadline and running for a period equal to Seller's Phase II Comment
Period, plus 45 calendar days, plus the number of days, if any, that Buyer
delays its proposed Phase II schedule as a result of a request of the Seller
("Phase II Deadline"). Buyer shall notify Seller in writing of (i) any
reasonable objections to the results of the Phase IIs, specifying in reasonable
detail the nature of the Environmental Conditions objected to and the scope and,
to the extent possible, the estimated cost of the Remediation requested ("Phase
II Notice") or (ii) its election to terminate this Agreement. If Buyer has not
notified Seller of its reasonable objections or its election to terminate this
Agreement by the Phase II Deadline, then Buyer's right to reasonably object to
the results of the Phase IIs shall expire and Buyer shall be deemed to have
waived its right to terminate this Agreement under this Section 5.18(c). Seller
shall use Commercially Reasonable Efforts to correct any suspected violations of
Environmental Law and Remediate any "recognized environmental conditions" set
forth in the Phase I Notice or the Phase II Notice to Buyer's reasonable
satisfaction prior to the Closing. In correcting any such suspected violations
or conducting any such Remediations, Seller shall comply with the requirements
applicable to the Performing Party in Sections 5.19(c) and (d), and Buyer shall
comply with the requirements applicable to the Other Party set forth in Sections
5.19(c) and (d). In the event that Seller (upon using Commercially Reasonable
Efforts) is not able to complete any corrections or Remediations required
pursuant to this Section 5.18 prior to the Closing, Buyer (or Seller, at Buyer's
sole discretion) shall be obligated to continue to use Commercially Reasonable
Efforts to diligently pursue and complete such corrections and Remediations as
soon as practicable after the Closing. Any such suspected violations or
Remediation or obligation to correct or Remediate identified in the Phase I
Notice or the Phase II Notice shall not be deemed to be a Known Breach.
Notwithstanding any other provision herein to the contrary, all costs and
expenses incurred in connection with any such correction or Remediation (other
than any Investigation performed pursuant to Section 5.1(c)(v)), whether
performed by Buyer or Seller and whether performed prior to or following the
Effective Time, shall first be paid by Buyer or reimbursed by Buyer to Seller
following the Effective Time up to and including the amount of the Basket and
all such costs and expenses for such correction or Remediation actually paid by
Buyer shall be applied to the Basket dollar for dollar; provided, however, in
the event that this Agreement is terminated

45

--------------------------------------------------------------------------------



by Buyer or Seller prior to the Effective Time, all such costs and expenses
incurred in connection with any such correction or Remediation (other than any
Investigation performed pursuant to Section 5.1(c)(v)) are to be borne by Seller
and Seller shall reimburse Buyer within 10 Business Days of such termination for
any costs and expenses previously borne by Buyer pursuant to Section 5.18 and
Section 5.19. All costs and expenses incurred with respect to such correction or
Remediation (other than any Investigation performed pursuant to
Section 5.1(c)(v)) after the Basket has been exhausted shall be paid by Seller,
subject to the provisions of the Cap set forth in Section 11.4 and all such
amounts expended by Seller with respect to any corrections or Remediations
required by this Section 5.18 shall be applied to the Cap dollar for dollar.

        (d)   Notwithstanding any other provision of this Section 5.18, in the
event the amount required to complete any corrections of violations or any
Remediations required pursuant to this Section 5.18 is in excess of $4,000,000,
Seller shall have the option of terminating this Agreement within ten (10) days
of its receipt of the Phase II Notice.

        5.19 Environmental Investigation after the Closing Date.

        (a)   After the Closing Date, the Buyer Indemnified Parties shall not
initiate, permit or allow any sampling of the condition of the soil, surface
water, sediment or groundwater or carry out any remediation on or inform any
Third Party, including a Governmental Authority, of the environmental condition
of the Real Property for the purpose of establishing the existence of any
Environmental Claim subject to the indemnification provisions of Article 11
unless such sampling or notice is necessary or required (i) pursuant to any
Legal Requirements; (ii) to Remediate a substantial threat to human health or
the environment, including but not limited to, the health or welfare of
employees; (iii) in response to the request of a Governmental Authority or in
connection with an inspection initiated by a Governmental Authority; or
(iv) pursuant to the terms of an Assigned Lease with respect to a Leased
Property. Seller shall have no Liability for Damages with respect to any
Environmental Claim subject to the indemnification provisions of Article 11
identified as a result of or arising out of a violation by Buyer of this
Section 5.19(a). Notwithstanding any other provision of this Agreement, Seller
shall have no other remedy for Buyer's violation of this Section 5.19(a).
Notwithstanding any other provision of this Agreement, nothing in this Agreement
shall prohibit Buyer from taking any action otherwise prohibited by the first
sentence of this Section 5.19(a) if Seller fails to comply with any of its
obligations under Section 5.18. Notwithstanding any other provision of this
Agreement, this Section 5.19(a) shall terminate on the three-year anniversary of
the Closing Date.

        (b)   In the event that Seller does not complete any Remediation
required under Section 5.18 prior to Closing and with respect to any other
Remediation for which Seller is liable under Article 11, Buyer shall have the
right, in its sole discretion, to complete or conduct the Remediation, at
Seller's cost and expense, subject to the provisions of Section 5.18(c), 5.19(c)
and Section 5.19(d) or require Seller to complete or conduct the Remediation in
accordance with Section 5.18(c), Section 5.19(c) and Section 5.19(d).

        (c)   In connection with any correction of a suspected violation of
Environmental Laws or Remediation which Seller is required to perform under
Section 5.18 or for which Buyer seeks indemnification under Article 11 of this
Agreement, Buyer and Seller agree that (i) each Party shall cooperate with the
other's reasonable requests with respect to any Remediation, (ii) the party
performing the Remediation (the "Performing Party") shall notify the other (the
"Other Party") in advance of any Remediation to be performed (except in an
emergency, when notice shall be provided as soon as reasonably practicable) and
keep the Other Party reasonably informed of the progress of any Remediation and
the schedule for completing such Remediation; (iii) the Performing Party shall
select a qualified consultant to oversee the Remediation, subject to the
approval of the Other Party, whose approval shall not be unreasonably withheld;
(iv) for any

46

--------------------------------------------------------------------------------






correction or Remediation performed prior to Closing, Seller shall allow Buyer
access to the applicable Real Property for the purpose of observing and
monitoring the correction or Remediation so long as Buyer uses Commercially
Reasonable Efforts to minimize interference with either the correction or
Remediation or the Seller's business; (v) after the Closing, Buyer shall permit
Seller access to the applicable Real Property (A) for purpose of performing the
correction or Remediation, if Seller is performing the correction or
Remediation, so long as Seller uses Commercially Reasonable Efforts to minimize
interference with Buyer's business and (B) for observing and monitoring the
correction or Remediation if Buyer is performing the correction or Remediation,
so long as Seller uses Commercially Reasonable Efforts to minimize interference
with Buyer's correction or Remediation or Buyer's business; (vi) within 5
Business Days of receipt, the each party shall submit to the other party copies
of all material, non-privileged written communications, filings, reports,
correspondence or other writings, photographs or materials submitted to or
received from any Person in connection with any such correction or Remediation;
(vii) the Performing Party shall provide to the Other Party a reasonable
opportunity to comment in advance upon any written communications, filings,
reports, correspondence or other writings given to any Governmental Body in
connection with such corrective actions and will consider timely provided
comments in good faith; (viii) the Performing Party will perform the Remediation
in accordance with applicable Legal Requirements; (ix) to the extent possible,
each party will provide the other party with a reasonable opportunity to
participate in any meetings with any Governmental Body regarding the
Remediation, at such other party's sole cost and expense; and (x) if required by
Buyer, following completion of any portion of the Remediation, the Performing
Party shall promptly and diligently repair and restore damage to the Real
Property caused thereby, including without limitation, removal of all
remediation equipment from the Real Property and closing of all groundwater
monitoring or extraction wells in accordance with Legal Requirements, and return
the Real Property to substantially the same condition in which it existed prior
to the commencement of the Remediation (other than with respect to the presence
of Hazardous Materials).

        (d)   Notwithstanding any other provision to the contrary in this
Agreement, in conducting any correction or Remediation under this Agreement, the
Performing Party (i) shall use Commercially Reasonable Efforts to minimize costs
in conducting the Remediation in accordance with applicable Environmental Laws;
(ii) shall use cleanup standards based on commercial use of the Real Property;
(iii) shall apply risk-based cleanup standards where acceptable to the
Governmental Body overseeing the Remediation, if any; (iv) shall employ
cost-effective Remediation methods; (v) if the Remediation results in a "no
action" letter, liability protection, or other approval or protection of any
Governmental Body, take Commercially Reasonable Efforts to include the Other
Party as a co-recipient of such protections and approvals; and (vi) in
connection with Owned Real Property, employ deed restrictions or institutional
controls that limit the use of the groundwater at the applicable Real Property
or prohibit agricultural or residential use of the applicable Real Property, if
such restrictions and controls materially reduce the cost of the Remediation.

        5.20 Tax Deferred Exchange with a Third Party. In the event Seller
desires to effect a tax-deferred exchange (pursuant to Section 1031 of the
Internal Revenue Code, or otherwise) with a Third Party in connection with all
or any portion of the Contemplated Transactions and/or conveyance of all or any
portion of the Purchased Assets (an "Exchange"), Buyer hereby agrees to use
Commercially Reasonable Efforts, at Seller's expense, to cooperate in effecting
such Exchange, including but not limited to executing such additional documents
and performing such additional acts, at Seller's expense, as may be reasonably
requested by Seller to effect such Exchange; provided that Buyer shall not
assume or have any Liability with respect to such Exchange.

47

--------------------------------------------------------------------------------



6.     COVENANTS OF BUYER

        6.1 Required Approvals. As promptly as practicable after the Execution
Date, Buyer shall make, or cause to be made, all filings required by Legal
Requirements (including all filings under the HSR Act) to be made by it to
consummate the Contemplated Transactions. Buyer also shall cooperate, and cause
its Affiliates to cooperate, with Seller (a) with respect to all filings Seller
shall be required by Legal Requirements to make and (b) in obtaining all
Consents identified in the schedules to Section 3.2, provided, however, that
Buyer shall not be required to dispose of or make any change to its business,
expend any material funds or incur any other burden in order to comply with this
Section 6.1.

        6.2 Commercially Reasonable Efforts. Buyer shall use its Commercially
Reasonable Efforts to cause the conditions in Article 8 to be satisfied on or
prior to the Closing and to complete its review of any surveys, inspections of
the physical condition of the Real Property (other than Environmental
Conditions) and/or Phase Is on or before the Due Diligence Deadline and/or the
Phase IIs on or before the Phase II Deadline subject to the provisions of
Article 5.

        6.3 Guaranty. At or promptly following Closing, Buyer shall, pursuant to
Section 15.01(b)(ii) of the Assigned Lease for the North Hills Property, offer
to the landlord of the North Hills Property a replacement guaranty in the form
attached as Exhibit F to the Assigned Lease for the North Hills Property,
executed by an Affiliate of Buyer with reasonably sufficient net worth to meet
the financial obligations under such replacement guaranty. If, at or prior to
Closing, Buyer or an Affiliate of Buyer executes a guaranty of the Assigned
Lease for the North Hills Property in form and substance satisfactory to the
landlord of the Assigned Lease for the North Hills Property, either in the form
of the related Lease Assignment and Assumption or otherwise, then Buyer's
obligations under this Section 6.3 shall terminate at Closing.

        6.4 Notification. Between the Execution Date and the Closing, Buyer
shall promptly notify Seller in writing if it becomes aware of (a) any fact or
condition that causes or constitutes a breach of its representations and
warranties made as of the Execution Date or (b) the occurrence after the
Execution Date of any fact or condition that would or could be reasonably likely
to (except as expressly contemplated by this Agreement) cause or constitute a
breach of any such representation or warranty had that representation or
warranty been made as of the time of the occurrence of, or Buyer's discovery of,
such fact or condition. Should any such fact or condition require any change to
the Disclosure Schedule, the Buyer shall promptly deliver to Seller a supplement
to the Disclosure Schedule specifying such change. Such delivery shall not be
deemed to amend or supplement the Disclosure Schedule or prevent or cure any
breach or affect any rights of Seller under Article 8, Article 9 and Article 11.
During the same period, Buyer also shall promptly notify Seller of the
occurrence of any breach of any covenant of Buyer in this Article 6 or of the
occurrence of any event that may make the satisfaction of the conditions in
Article 8 impossible or unlikely.

7.     CONDITIONS PRECEDENT TO BUYER'S OBLIGATION TO CLOSE

        Buyer's obligation to purchase the Purchased Assets and to take the
other actions required to be taken by Buyer at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by Buyer, in whole or in part):

        7.1 Accuracy of Representations. Seller's representations and warranties
in this Agreement (considered collectively), and each of these representations
and warranties (considered individually), shall have been accurate in all
material respects as of the Execution Date, and shall be accurate in all
material respects as of the time of the Closing as if then made, except to the
extent that such representations and warranties are qualified by the term
"material," "Material Adverse Effect" or similar qualification in which case
such representations and warranties (as so written, including the term
"material", "Material Adverse Effect" or such similar qualification) shall be
true and correct in all respects at and as of the Execution Date and the Closing
Date, in all cases without giving effect to any

48

--------------------------------------------------------------------------------




supplement to the Disclosure Schedule. If Damages for a breach or breaches of
such representations and warranties exceed $1,276,000 individually or in the
aggregate, such breach or breaches shall be deemed to be a failure of the
condition precedent set forth in this Section 7.1.

        7.2 Seller's Performance. All of the covenants and obligations that
Seller is required to perform or to comply with pursuant to this Agreement at or
prior to the Closing (considered collectively), and each of these covenants and
obligations (considered individually), shall have been duly performed and
complied with in all material respects.

        7.3 Consents. Each of the Consents set forth on the schedules to
Section 3.2 and required to be obtained in connection with the Contemplated
Transactions shall have been obtained and shall be in full force and effect.

        7.4 Additional Documents. Seller shall have caused the documents and
instruments required by Section 2.7(a) and the following documents to be
delivered (or tendered subject only to Closing) to Buyer:

        (a)   an opinion of Seller's counsel, dated the Closing Date,
substantially in the form of Exhibit 7.4(a);

        (b)   releases of or pay-off letters for all Encumbrances on the
Purchased Assets, other than Permitted Encumbrances or, in the alternative,
commercially reasonable evidence from the obligees thereof, that all
Encumbrances on the Purchased Assets, other than the Permitted Encumbrances,
will be released or otherwise satisfied promptly after payment or other
satisfaction of such Encumbrance has been made (in which case, the Closing
Escrow Holder shall at Closing disburse directly to the holder of such
Encumbrances from the Closing Consideration an amount sufficient to satisfy such
Encumbrances in full); and

        (c)   certificates ordered from the respective secretary of state
offices as close to the Closing Date as reasonably possible as to the good
standing of Seller in each jurisdiction in which Seller is licensed or qualified
to do business as a foreign corporation as specified in Schedule 3.1(a).

        7.5 No Injunction. There shall not be in effect any Legal Requirement or
injunction or other Order that (a) prohibits the consummation of the
Contemplated Transaction and (b) has been adopted as issued, or has otherwise
become effective since the Execution Date. Without limiting the generality of
the foregoing, (i) the applicable waiting period under the HSR Act shall have
expired or been terminated, and neither the Department of Justice nor the
Federal Trade Commission shall have instituted any litigation to enjoin or delay
consummation of the Contemplated Transactions and (ii) any applicable notice
period under the W.A.R.N. Act shall have expired.

        7.6 No Conflict. Neither the consummation nor the performance of any of
the Contemplated Transactions will, directly or indirectly (with or without
notice or lapse of time), contravene or conflict with or result in a violation
of or cause Buyer or any Affiliate of Buyer to suffer any adverse consequence
under (a) any applicable Legal Requirement or Order or (b) any Legal Requirement
or Order that has been published, introduced or otherwise proposed by or before
any Governmental Body.

        7.7 Title Insurance. Buyer shall have received irrevocable and binding
commitments to issue the Title Policies pursuant to Section 5.9. Seller shall
have caused a commercially reasonable gap indemnity or indemnities in form
reasonably satisfactory to the Title Company to be executed and delivered to the
Title Company (collectively, the "Gap Indemnity") sufficient to enable the Title
Company to issue the Title Policies without any exception for matters arising
due to acts or omissions of Seller (as distinct from acts or omissions of such
Seller's lessors or Third Parties) after the Closing and prior to recording of
the conveyance instruments to be recorded.

49

--------------------------------------------------------------------------------




        7.8 Governmental Authorization. Buyer shall have received such
Governmental Authorizations as are necessary or desirable to allow Buyer to
operate the Purchased Assets from and after the Closing.

        7.9 Physical Inspection; Environmental Report; Title.

        (a)   Buyer shall have obtained, at Buyer's sole cost and expense,
inspections of the physical condition of the Real Property (other than
Environmental Conditions) and structural engineering reports with respect to the
Real Property pursuant to and within the time periods set forth in Section 5.10,
which reports shall be acceptable in form and substance to Buyer in its sole
discretion and Buyer shall have conducted, at Buyer's sole cost and expense, any
further diligence recommended in such reports. If the amount of the Threshold
Objections are in excess of $2,000,000, then Buyer shall have the right to
terminate this Agreement by written notice delivered to Seller before the
Physical Inspection Deadline. Notwithstanding any other provision herein to the
contrary, if Buyer fails to terminate this Agreement on or before the Physical
Inspection Deadline pursuant to this Section 7.9(a), then the condition
precedent in this Section 7.9(a) shall be deemed waived by Buyer; provided,
however, notwithstanding any other provision in this Agreement, Buyer shall not
be deemed to waive any objections raised by Buyer pursuant to Section 5.10.

        (b)   The Phase Is and Phase IIs shall be acceptable in form and
substance to Buyer in its sole discretion. If Buyer disapproves of the results
of any such Phase I or Phase II, then, pursuant to Section 5.18, Buyer shall
have the right to terminate this Agreement. If Buyer fails to terminate this
Agreement on or before (i) the Phase I Deadline or (ii) the Phase II Deadline
(if Buyer elected to conduct Phase IIs and properly notified Seller on or prior
to the Phase I Deadline), then the condition precedent in this Section 7.9 shall
be deemed waived by Buyer; provided, however, notwithstanding any other
provision in this Agreement, Buyer shall not be deemed to have waived any
objections raised by Buyer pursuant to Section 5.18.

        (c)   It shall be a condition to Buyer's obligation to close that Title
Company be unconditionally committed on or prior to the expiration of the ten
(10)-day period following receipt of the last of the Disapproved Matters Cure
Notice (if more than one) from Seller pursuant to Section 5.9(a)(4), subject
only to the payment of the applicable premiums, cure of any Disapproved Matters
which Seller has agreed to cure, or is deemed to have agreed to cure, and
performance by the parties of the other covenants on their parts to be performed
under this Agreement, to issue ALTA Extended Coverage Owner's Policies of Title
Insurance (1970 Form) with respect to the Real Property ("Title Policies") in
amounts reasonably acceptable to Buyer and the Title Company, naming Buyer as
insured, and containing no exceptions other than Permitted Encumbrances.
Notwithstanding any other provision herein to the contrary, if Buyer fails to
terminate this Agreement by delivering a Disapproved Matters Termination Notice
on or prior to the expiration of the ten (10)-day period following receipt of
the last of the Disapproved Matters Cure Notices (if more than one) from Seller
pursuant to Section 5.9(a)(4), then the condition precedent in this
Section 7.9(c) shall be deemed waived by Buyer.

        7.10 Sandhill Property. For the purposes of this Agreement, "Sandhill
Completion" shall mean that (a) Seller shall have completed construction and
installation of improvements on the Sandhill Property in accordance with the
Sandhill Theatre Plans and Specifications, subject only to items typically
included in a punch-list; and (b) the Sandhill Development Manager shall have
completed the Sandhill Site Work in accordance with the Sandhill Development
Agreement, subject only to items typically included in a punch-list; provided,
however, Sandhill Completion shall not be deemed to have occurred prior to
(x) the issuance of a temporary certificate of occupancy for such improvements
by the Governmental Body having jurisdiction to do so, subject only to
satisfaction of conditions which are customary, and which Seller and the
Sandhill Theatre General Contractor and/or the Sandhill Development Manager can
reasonably be expected to satisfy within the earlier of 90 calendar days after

50

--------------------------------------------------------------------------------



Substantial Completion or 60 calendar days after the Closing Date; and (y) the
date that the improvements on the Sandhill Property are actually open for
business as a 16-screen movie theatre.

8.     CONDITIONS PRECEDENT TO SELLER'S OBLIGATION TO CLOSE

        Seller's obligation to sell the Purchased Assets and to take the other
actions required to be taken by it at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by the Seller in whole or in part):

        8.1 Accuracy of Representations. All of Buyer's representations and
warranties in this Agreement (considered collectively), and each of these
representations and warranties (considered individually), shall have been
accurate in all material respects as of the Execution Date and shall be accurate
in all material respects as of the time of the Closing as if then made, except
to the extent that such representations and warranties are qualified by the term
"material," "Material Adverse Effect" or similar qualification in which case
such representations and warranties (as so written, including the term
"material", "Material Adverse Effect" or such similar qualification) shall be
true and correct in all respects at and as of the Execution Date and the Closing
Date, in all cases without giving effect to any supplement to the Disclosure
Schedule.

        8.2 Buyer's Performance. All of the covenants and obligations that Buyer
is required to perform or to comply with pursuant to this Agreement at or prior
to the Closing (considered collectively), and each of these covenants and
obligations (considered individually), shall have been performed and complied
with in all material respects.

        8.3 Additional Documents. Buyer shall have caused the documents and
instruments required by Section 2.7(b) to be delivered (or tendered subject only
to Closing) to Seller.

        8.4 No Injunction. There shall not be in effect any Legal Requirement or
any injunction or other Order that (a) prohibits the consummation of the
Contemplated Transactions and (b) has been adopted or issued, or has otherwise
become effective, since the Execution Date. Without limiting the generality of
the foregoing, the applicable waiting period under the HSR Act shall have
expired or been terminated, and neither the Department of Justice nor the
Federal Trade Commission shall have instituted any litigation to enjoin or delay
consummation of the Contemplated Transactions.

        8.5 No Conflict. Neither the consummation nor the performance of any of
the Contemplated Transactions will, directly or indirectly (with or without
notice or lapse of time), contravene or conflict with or result in a violation
of or cause Seller or any Affiliate of Seller to suffer any adverse consequence
under (a) any applicable Legal Requirement or Order or (b) any Legal Requirement
or Order that has been published, introduced or otherwise proposed by or before
any Governmental Body.

9.     TERMINATION

        9.1 Termination Events. By notice given prior to or at the Closing,
subject to Section 9.2, this Agreement may be terminated as follows:

        (a)   by mutual, written Consent of Seller and Buyer; or

        (b)   (i) by Buyer if any of the conditions in Article 7 have not been
satisfied as of the Closing Date or if satisfaction of such a condition is or
becomes impossible (other than through the failure of Buyer to comply with its
obligations under this Agreement) and Buyer has not waived such condition on or
before the Closing Date; or (ii) by Seller, if any of the conditions in
Article 8 have not been satisfied as of the Closing Date or if satisfaction of
such a condition is or becomes impossible (other than through the failure of any
Seller to comply with their obligations under this Agreement) and Seller has not
waived such condition on or before the Closing Date; or

51

--------------------------------------------------------------------------------






        (c)   by Buyer or Seller by giving written notice of termination to the
other party, if there shall have been a material breach of any of the covenants
or agreements or any of the representations or warranties set forth in this
Agreement on the part of the other party, which breach is not cured within ten
(10) days following written notice given by the terminating party to the party
committing such breach, or which breach by its nature cannot be cured prior to
the Closing; provided, however, that the right to terminate this Agreement under
this Section 9.1(c) shall not be available if at the time the terminating party
is in material breach of any representation, warranty, covenant or other
agreement contained herein; or

        (d)   by Buyer or Seller upon written notice to the other, if the
Closing shall not have taken place on or before September 1, 2005; provided,
that this date shall automatically be extended by sixty (60) days if the parties
are unable to consummate the Contemplated Transactions because HSR Consent has
not yet been obtained (regardless of whether all other conditions to Closing
have been satisfied); provided, further, that the right to terminate this
Agreement under this Section 9.1(d) shall not be available to any party whose
failure to comply with its obligations under this Agreement has been the cause
of or resulted in the failure of the Closing to occur on or before such time; or

        (e)   by Buyer, pursuant to the terms of Section 5.9; or

        (f)    by Buyer, pursuant to the terms of Section 7.9(a); or

        (g)   by Buyer, pursuant to the terms of Section 5.18; or

        (h)   by Seller, pursuant to the terms of Section 5.18(d).

        9.2 Effect of Termination.

        (a)   Buyer's and Seller's right of termination under Section 9.1 is in
addition to any other rights either party may have under this Agreement or
otherwise, and the exercise of such right of termination will not be an election
of remedies. Notwithstanding the foregoing, if this Agreement is terminated
pursuant to Section 9.1 by either Buyer or Seller, such termination shall be
without liability for Damages to the other parties to this Agreement, and all
obligations of all of the parties under this Agreement will terminate, except
that the obligations of the parties under this Section 9.2 and Article 12 will
survive; provided, however, that, if this Agreement is terminated pursuant to
Section 9.1(b) or 9.1(c), then the terminating party's (and non-terminating
party's) right to pursue legal remedies and Damages will survive such
termination unimpaired.

        (b)   If Buyer or Seller seeks to recover Damages from the other
pursuant to the proviso of Section 9.2(a), then the prevailing party shall be
entitled to its costs and expenses (including reasonable attorneys' fees) in
connection with such suit, together with interest from the date of termination
of this Agreement on the amounts owed at the "prime" rate of interest as
published from time to time by The Wall Street Journal in its "Money Rates"
section in effect from time to time during such period plus two percent.

10.   ADDITIONAL COVENANTS

        10.1 Assistance in Proceedings. Seller will cooperate with Buyer and its
counsel in the contest or defense of, and make available its then existing
personnel and provide any testimony and access to its books and Records in
connection with, any Proceeding involving or relating to (a) any Contemplated
Transaction or (b) any action, activity, circumstance, condition, conduct,
event, fact, failure to act, incident, occurrence, plan, practice, situation,
status or transaction occurring on or before the Closing Date involving Seller
or its business.

        10.2 Retention of and Access to Records. After the Closing Date, Buyer
shall retain for a period consistent with Buyer's record-retention policies and
practices (but no less than five (5) years) those

52

--------------------------------------------------------------------------------




Records of Seller delivered to Buyer. Buyer also shall provide the Seller and
its Representatives reasonable access thereto, during normal business hours and
on at least three days' prior written notice, to enable them to prepare
financial statements or tax returns or deal with tax audits. After the Closing
Date, Seller shall provide Buyer and its Representatives reasonable access to
Records that are Excluded Assets, during normal business hours and on at least
three days' prior written notice, for any reasonable business purpose specified
by Buyer in such notice.

        10.3 Further Assurances. The parties shall cooperate reasonably with
each other and with their respective Representatives in connection with any
steps required to be taken as part of their respective obligations under this
Agreement, and shall (a) furnish upon request to each other such further
information; (b) execute and deliver to each other such other documents; and
(c) do such other acts and things, all as the other party may reasonably request
for the purpose of carrying out the intent of this Agreement and the
Contemplated Transactions.

        10.4 Restriction on Seller Net Worth. Seller shall not (a) dissolve or
liquidate, (b) declare any dividends (whether in cash or otherwise) or make any
distribution of assets or cash or redeem, purchase or otherwise acquire or
arrange for the redemption, purchase or acquisition of any shares of its capital
stock or other of its securities, or (c) take any other action such that its net
worth (determined in accordance with GAAP consistently applied), after such
declaration, distribution or action is less than $20,000,000, until all of
Seller's Remediation obligations under this Agreement and all indemnification
claims made by Buyer pursuant to Article 11 have been finally resolved
("Resolution Period"); provided, however, in the event that Seller has paid to
Buyer an amount equal to one-half of its indemnification obligations under
Article 11, then Seller may declare a dividend (whether in cash or otherwise) or
make a distribution of assets or cash or redeem, purchase or otherwise acquire
or arrange for the redemption, purchase or acquisition of any shares of its
capital stock or other of its securities so long as its net worth (determined in
accordance with GAAP consistently applied) after such action is not less than
$10,000,000. Within 20 calendar days of the end of each fiscal quarter of
Seller, Seller's Chief Executive Officer shall certify to the Chief Financial
Officer of Buyer, in writing, that Seller's net worth (determined in accordance
with GAAP consistently applied) after such distribution is equal to or greater
than $20,000,000 (or $10,000,000 if applicable) ("Net Worth Certification").
Such certification obligation shall commence as of the Closing Date and be in
effect throughout the Resolution Period. If a Net Worth Certification states
that the net worth of Seller (determined in accordance with GAAP consistently
applied) is less $20,000,000 (or $10,000,000 if applicable), then Seller shall
(i) cause its Parent to contribute cash or assets to Seller or issue a letter of
credit in favor of Buyer with respect to Seller's Remediation obligations under
this Agreement and Seller's indemnification obligations under Article 11
pursuant to the terms of the letter agreement between Parent and Buyer in the
form attached hereto as Exhibit 10.4 and (ii) promptly provide Buyer with the
written certification described in this Section 10.4.

        10.5 Annual Passes. At Closing, for each of the calendar years 2005
through and including 2015, Buyer shall provide Seller with a total of
twenty-five (25) annual passes for free admission to any motion picture theatre
operated by Buyer or its subsidiaries.

        10.6 Deed Restrictions. With respect to any real property which Seller
or any of its Affiliates now owns or hereafter acquires, directly or indirectly,
and which is located within a 15 mile radius of any of the Real Property or any
other property now owned, leased, operated or under construction by Buyer or any
of its Affiliates, neither Seller nor its Affiliates shall sell, lease or
otherwise convey a fee or leasehold interest in such real property prior to the
Closing, unless a covenant is recorded in the real property records in the
jurisdiction in which such real property is located prior to or concurrently
with the consummation of such sale, lease or conveyance, which contains a
provision stating that, without the prior written consent of Buyer, neither the
owner nor any lessee thereof, or any of their successors or assigns, or any
Persons claiming under or through them, may use any portion of such real
property as a motion picture theatre. Such provision shall further provide that
the burdens thereof shall bind

53

--------------------------------------------------------------------------------




and burden such real property, and the owner thereof, and shall inure to the
benefit of Seller, and that such benefits are assignable by Seller to Buyer or
to any other Person who acquires some or all of motion picture theatres of
Seller. At Closing, Seller shall assign such benefits to Buyer pursuant to a
written assignment, in a form to be reasonably agreed upon by Seller and Buyer,
duly executed by Seller and in recordable form. Seller shall not be required to
make any representations or warranties to Buyer regarding the enforceability of
such covenant, as so assigned..

11.   INDEMNIFICATION; REMEDIES

        11.1 Survival and Materiality.

        (a)   All representations, warranties, covenants and obligations in this
Agreement, the Disclosure Schedule, the supplements to the Disclosure Schedule,
the certificates delivered pursuant to Section 2.7 and any other certificate
delivered pursuant to this Agreement shall survive the Closing and the
consummation of the Contemplated Transactions, subject to Section 11.6.

        (b)(i) Except as set forth in Section 11.1(b)(iii) below, in the event
that there is or are any breach or breaches of the representations and
warranties of Seller (other than a breach of Sections 3.6(d), 3.6(e) or 3.18)
that become known to Buyer prior to Closing based upon supplements to the
Disclosure Schedules or through Buyer's exercise of its rights under Section 5.1
("Known Breaches") and (A) the Damages related to such Known Breaches are less
than or equal to $1,276,000 then Buyer shall proceed to Closing and the amount
by which the Damages related to such Known Breaches are less than or equal to
$1,276,000 shall be applied against the Basket, or (B) if the Damages related to
such Known Breaches exceed $1,276,000 and Buyer elects to proceed to Closing,
then (x) Buyer shall have waived any claim for indemnification based upon the
Known Breaches to the extent that the Damages therefor exceed $1,276,000 and
(y) such claims and Damages up to $1,276,000 shall be satisfied in full by
application against the Basket so that the amount remaining in the Basket is $0.
Notices of any such claims by Buyer and disputes over the alleged amount of
Damages shall be handled as provided in the following paragraph.

        (ii)   Prior to Closing, Buyer shall deliver to Seller a notice setting
forth the Known Breaches, together with such supplemental information as shall
be reasonably necessary or appropriate to enable Seller to determine the
accuracy thereof ("Breach Notice"). The Breach Notice shall be based upon the
most current and reliable information reasonably available to Buyer at the time
of its delivery. Within 2 Business Days after receipt of the Breach Notice,
Seller shall notify the Buyer in writing whether Seller disapproves of the
Breach Notice. If Seller does not dispute the Breach Notice, or fails to notify
Buyer of its disapproval in the manner and within the time specified above, then
the Breach Notice shall be deemed to be the notice of Known Breaches as
delivered by Buyer to Seller. If Seller disapproves a Breach Notice in the
manner and within the time specified above, then Seller and Buyer shall use
their Commercially Reasonable Efforts for a period of 5 Business Days to agree
to the Breach Notice, and the Breach Notice shall be amended accordingly. If
Seller and Buyer cannot agree upon the Breach Notice, then the accounting firm
of PricewaterhouseCoopers, or its successor, is designated to act as sole
arbitrator and to decide all points of disagreement with respect to the Breach
Notice, such decision to be binding on both parties. If such firm is unwilling
or unable to serve in such capacity, Seller and Buyer shall use Commercially
Reasonable Efforts to designate and retain another mutually acceptable
nationally-recognized accounting firm not retained for general audit purposes by
either of them as the sole arbitrator under this Section 11.1(a)(ii). The costs
and expenses of the arbitrator, whether the firm designated above, or otherwise
designated, shall be shared equally by Seller and Buyer.

        (iii)  The right to indemnification, reimbursement or other remedy based
upon the representations and warranties set forth in Sections 3.6(d), 3.6(e) or
3.18 shall not be affected

54

--------------------------------------------------------------------------------






by any investigation by Buyer or its Representatives (including any
environmental or physical investigation or assessment) conducted with respect
to, or any knowledge acquired (or capable of being acquired) at any time,
whether before or after the execution and delivery of this Agreement or the
Closing Date, with respect to the accuracy or inaccuracy of any such
representation and warranty set forth in Sections 3.6(d), 3.6(e) or 3.18. The
waiver of any condition based upon the accuracy of any representation or
warranty set forth in Section 3.6(d), 3.6(e) or 3.18 will not affect the right
to indemnification, reimbursement or other remedy of Buyer based upon such
representations and warranties.

        (c)   For purposes of determining whether there has been any
misrepresentation or breach of warranty pursuant to this Article 11 and for
purposes of calculating the amount of Damages arising therefrom, the
representations and warranties of Seller and Buyer shall be deemed not to be
qualified by any concept of "material," "Material Adverse Effect" or similar
qualification.

        11.2 Indemnification and Reimbursement By Seller. Seller shall indemnify
and hold harmless Buyer, and its Representatives, shareholders, subsidiaries and
Affiliates (collectively, the "Buyer Indemnified Persons"), and will reimburse
the Buyer Indemnified Persons for any loss, liability, claim, damage, expense
(including costs of investigation (but excluding Investigations conducted at the
Buyer's sole expense pursuant to Section 5.1(b)) and defense and reasonable
attorneys' fees and expenses), whether or not involving a Third-Party Claim (but
excluding any damages not involving a Third Party Claim based on lost profits,
diminution in value, consequential or punitive damages) (collectively,
"Damages"), arising from or in connection with:

        (a)   any breach of any representation or warranty made by Seller in
(i) this Agreement (without giving effect to any supplement to the Disclosure
Schedule), (ii) the certificate delivered pursuant to Section 2.7(a)(viii), or
(iii) any transfer instrument;

        (b)   any breach of any covenant or obligation of Seller in (i) this
Agreement, (ii) the certificates delivered pursuant to Section 2.7 or (iii) any
transfer instrument;

        (c)   any brokerage or finder's fees or commissions or similar payments
based upon any agreement or understanding made, or alleged to have been made, by
any Person with Seller (or any Person acting on its behalf) in connection with
any of the Contemplated Transactions;

        (d)   the failure to cure a Threshold Objection (subject to the
$2,000,000 limitation set forth in Section 5.10) prior to Closing pursuant to
Section 5.10 and for which no Purchase Price adjustment has been agreed upon; or

        (e)   any Retained Liabilities.

        11.3 Indemnification and Reimbursement by Buyer. Buyer will indemnify
and hold harmless Seller and its respective Representatives and Affiliates
(collectively, "Seller Indemnified Persons"), and will reimburse Seller
Indemnified Persons, for any Damages arising from or in connection with:

        (a)   any breach of any representation or warranty made by Buyer in
(i) this Agreement, (ii) the certificate delivered pursuant to
Section 2.7(b)(vii) or (iii) in any transfer instrument;

        (b)   any breach of any covenant or obligation of Buyer in (i) this
Agreement, (ii) the certificate delivered pursuant to Section 2.7(b)(vii) or
(iii) in any transfer instrument;

        (c)   any brokerage or finder's fees or commissions or similar payments
based upon any agreement or understanding made, or alleged to have been made by
such Person with Buyer (or any Person acting on Buyer's behalf) in connection
with any of the Contemplated Transactions;

        (d)   any Assumed Liabilities; or

        (e)   any Damages for which Buyer is liable for pursuant to
Section 5.1(c)(iii).

55

--------------------------------------------------------------------------------






        11.4 Limitations on Amount—Seller.

        (a)   Seller shall have no liability (for indemnification or otherwise)
with respect to claims under Sections 11.2(a) and 11.2(b) until the total of all
Damages with respect to such matters exceeds $1,276,000 (the "Basket") and then
only for the amount by which such Damages exceed $1,276,000. However, this
Section 11.4(a) will not apply to (i) matters arising in respect of Sections
3.1, 3.2, or 3.6(e) or (ii) Seller's fraud.

        (b)   In no event shall Seller's aggregate liability for claims to Buyer
Indemnified Persons under Section 11.2(a) and Section 11.2(b) exceed $12,760,000
(the "Cap"). However, this Section 11.4(b) will not apply to (i) matters arising
in respect of Sections 3.1, 3.2, or 3.6(e) or (ii) Seller's fraud.

        11.5 Limitations on Amount—Buyer.

        (a)   Buyer will have no liability (for indemnification or otherwise)
with respect to claims under Sections 11.3(a) and 11.3(b) until the total of all
Damages with respect to such matters exceeds the Basket and then only for the
amount by which such Damages exceed $1,276,000. However, this Section 11.5(a)
will not apply to (i) matters arising under Sections 4.1 or 4.2 or (ii) Buyer's
fraud.

        (b)   In no event shall Buyer's aggregate liability for claims to Seller
Indemnified Persons under Section 11.3(a) and Section 11.3(b) exceed
$12,760,000. However, this Section 11.5(a) will not apply to (i) matters arising
under Sections 4.1 or 4.2 or (ii) Buyer's fraud.

        11.6 Time Limitations.

        (a)   If the Closing occurs, Seller will have liability (for
indemnification or otherwise) for a breach of a representation or warranty
(other than those in Sections 3.1, 3.2, 3.6(e) or 3.18), only if on or before
the one year anniversary of the Closing Date, Buyer notifies Seller of a claim
specifying the factual basis of the claim in reasonable detail to the extent
then known by Buyer. Seller's representations and warranties under
(i) Section 3.18 will survive for a period of three years after the Closing Date
and (ii) Sections 3.1, 3.2 and 3.6(e) will survive indefinitely.

        (b)   If the Closing occurs, Buyer will have liability (for
indemnification or otherwise) with respect to any breach of a representation or
warranty (other than those set forth in Sections 4.1 and 4.2), only if on or
before the one year anniversary of the Closing Date, Seller notifies Buyer of a
claim specifying the factual basis of the claim in reasonable detail to the
extent then known by Seller. Buyer's representations and warranties under
Sections 4.1 and 4.2 will survive indefinitely.

        11.7 Third-Party Claims.

        (a)   Promptly after receipt by a Person entitled to indemnity under
Section 11.2 or 11.3 (an "Indemnified Person") of notice of the assertion of a
Third-Party Claim against it, such Indemnified Person shall give notice to the
Person obligated to indemnify under such Section (an "Indemnifying Person") of
the assertion of such Third-Party Claim, provided that the failure to notify the
Indemnifying Person will not relieve the Indemnifying Person of any liability
that it may have to any Indemnified Person, except to the extent that the
Indemnifying Person demonstrates that the defense of such Third-Party Claim is
prejudiced by the Indemnified Person's failure to give such notice.

        (b)   If an Indemnified Person gives notice to the Indemnifying Person
pursuant to Article 11 of the assertion of a Third-Party Claim, the Indemnifying
Person shall be entitled to participate in the defense of such Third-Party Claim
and, to the extent that it wishes (unless (i) the Indemnifying Person is also a
Person against whom the Third-Party Claim is made and the Indemnified Person
determines in good faith that joint representation would be inappropriate or
(ii) the Indemnifying

56

--------------------------------------------------------------------------------






Person fails to provide reasonable assurance to the Indemnified Person of its
financial capacity to defend such Third-Party Claim and provide indemnification
with respect to such Third-Party Claim), to assume the defense of such
Third-Party Claim with counsel satisfactory to the Indemnified Person. After
notice from the Indemnifying Person to the Indemnified Person of its election to
assume the defense of such Third-Party Claim, the Indemnifying Person shall not,
so long as it diligently conducts such defense, be liable to the Indemnified
Person under this Article 11 for any fees of other counsel or any other expenses
with respect to the defense of such Third-Party Claim, in each case subsequently
incurred by the Indemnified Person in connection with the defense of such
Third-Party Claim, other than reasonable costs of investigation. If the
Indemnifying Person assumes the defense of a Third-Party Claim, no compromise or
settlement of such Third-Party Claims may be effected by the Indemnifying Person
without the Indemnified Person's Consent unless (A) there is no finding or
admission of any violation of Legal Requirement or any violation of the rights
of any Person; (B) the sole relief provided is monetary damages that are paid in
full by the Indemnifying Person; and (C) the Indemnified Person shall have no
liability with respect to any compromise or settlement of such Third-Party
Claims effected without its Consent. If notice is given to an Indemnifying
Person of the assertion of any Third-Party Claim and the Indemnifying Person
does not, within ten (10) days after the Indemnified Person's notice is given,
give notice to the Indemnified Person of its election to assume the defense of
such Third-Party Claim, the Indemnifying Person will be bound by any
determination made in such Third-Party Claim or any compromise or settlement
effected by the Indemnified Person.

        (c)   Notwithstanding the foregoing, if an Indemnified Person determines
in good faith that there is a reasonable probability that a Third-Party Claim
may adversely affect it or its Affiliates other than as a result of monetary
damages for which it would be entitled to indemnification under this Agreement,
the Indemnified Person may, by notice to the Indemnifying Person, assume the
exclusive right to defend, compromise or settle such Third-Party Claim, but the
Indemnifying Person will not be bound by any determination of any Third-Party
Claim so defended for the purposes of this Agreement or any compromise or
settlement effected without its Consent (which may not be unreasonably
withheld).

        (d)   Notwithstanding the provisions of Section 12.4, Seller hereby
consents to the nonexclusive jurisdiction of any court in which a Proceeding in
respect of a Third-Party Claim is brought against any Buyer Indemnified Person
for purposes of any claim that a Buyer Indemnified Person may have under this
Agreement with respect to such Proceeding or the matters alleged therein and
agree that process may be served on Seller with respect to such a claim anywhere
in the world.

        (e)   With respect to any Third-Party Claim subject to indemnification
under this Article 11 (i) both the Indemnified Person and the Indemnifying
Person, shall keep the other Person reasonably informed of the status of such
Third-Party Claim and any related Proceedings at all stages thereof where such
Person is not represented by its own counsel, and (ii) the parties agree (each
at its own expense) to render to each other such assistance as they may
reasonably require of each other and to cooperate in good faith with each other
in order to ensure the proper and adequate defense of any Third-Party Claim.

        (f)    With respect to any Third-Party Claim subject to indemnification
under this Article 11, the parties agree to cooperate in such a manner as to
preserve in full (to the extent possible) the confidentiality of all
Confidential Information and the attorney-client and work-product privileges. In
connection therewith, each party agrees that (i) it will use its Commercially
Reasonable Efforts, in respect of any Third-Party Claim in which it has assumed
or participated in the defense, to avoid production of Confidential Information
(consistent with applicable Legal Requirements and rules of procedure), and
(ii) all communications between any party hereto and counsel responsible for or
participating in the defense of any Third-Party Claim shall, to the extent
possible, be made so as to preserve any applicable attorney-client or
work-product privilege.

57

--------------------------------------------------------------------------------






        11.8 Other Claims. A claim for indemnification for any matter not
involving a Third-Party Claim may be asserted by notice to the party from whom
indemnification is sought and shall be paid promptly after such notice.

        11.9 Remedy. Subject to Section 9.2(a), the provisions of this
Article 11 shall provide the sole and exclusive recourse and remedy of Buyer
with respect to any claims made or with respect to which indemnification may be
sought under Section 11.2(a) through 11.2(d). Subject to Section 9.2(a), the
provisions of this Article 11 shall provide the sole and exclusive recourse and
remedy of Seller with respect to any claims made or with respect to which
indemnification may be sought under Section 11.3(a) through 11.3(e); provided,
further that, except as provided in Section 5.1, 5.18 and 5.19, Seller hereby
waives and releases any claims, rights and causes of action Seller may have
against Buyer now or in the future arising under, in connection with or relating
to any Environmental Law (whether by statute, regulation, or common law).

        11.10 Mitigation of Damages. All parties hereto shall use Commercially
Reasonable Efforts to mitigate Damages.

        11.11 Reduction of Damages Attributable to an Actual Tax or Insurance
Benefit.

        (a)   Damages incurred by any Indemnified Person that are indemnifiable
under this Article 11 will be reduced by an amount equal to any reduction in
income Taxes actually paid with respect to a Tax period on account of the
application of a deduction or other Tax Item attributable directly to such
Damages, and the creation or increase in the amount of a net operating loss
carryover or a carryover of another Tax shall not be treated as a reduction in
the income Taxes actually paid with respect to such Tax period; provided, that,
such reduction in Damages will apply only if (i) Seller or Buyer, as applicable,
promptly upon payment of the indemnified amount under this Article 11 has
notified the other in writing of such amount and the recipient's potential
entitlement to a reduction of income Taxes on account of such Damages and/or
indemnity payment and (ii) the actual reduction of income Taxes paid occurs with
respect to the same Tax period as the application of a deduction (other than the
application of a net operating loss carryover or Tax carried over from a prior
Tax period) attributable directly to such Damages. In the event this
Section 11.11(a) results in a reduction in the amount of Damages, Buyer or
Seller, as applicable, will reimburse the other for the amount of such reduction
net of any income Taxes payable with respect to the receipt of the indemnity
payment attributable to such Damages.

        (b)   Damages incurred by any Indemnified Person that are indemnifiable
under this Article 11 will be reduced by an amount equal to any insurance
benefits actually received by an Indemnified Person in respect of or as a result
of such Damages. In the event this Section 11.11(b) results in a reduction in
the amount of Damages, Buyer or Seller, as applicable, will reimburse the other
for the amount of such reduction with respect to the receipt of the indemnity
payment attributable to such Damages.

58

--------------------------------------------------------------------------------



12.   GENERAL PROVISIONS

        12.1 Expenses.

        (a)   Except as otherwise provided in this Agreement, each party to this
Agreement will bear its respective fees and expenses incurred in connection with
the preparation, negotiation, execution and performance of this Agreement and
the Contemplated Transactions, including all fees and expense of its
Representatives.

        (b)   Seller and Buyer shall each pay one-half of the fees and expenses
incurred by the Title Company to obtain the Title Commitments; provided that
Buyer shall not be obligated to pay more than $12,500. The fees and expenses
incurred with respect to the Retail Center Surveys shall be paid by the Seller
and Buyer as set froth in Section 5.16. In the event that such fees and expenses
incurred by the Title Company exceed $25,000, Seller shall be obligated to pay
the amount by which such fees and expenses exceed $25,000. At Closing, Seller
shall pay (a) all fees for recording of the reconveyances and/or releases of
existing deeds of trust, mortgages or financing statements to be recorded at the
Effective Time, the memoranda of lease (including the New Lease Memoranda), the
Grant Deeds, Lease Assignments and Assumptions and Retail Center REAs; and
(b) any applicable withholding taxes and transfer taxes. At Closing, Buyer shall
pay (a) premiums for the Title Policies for the Real Property; (b) the premiums
attributable to the issuance of policies to Buyer's lender or lenders, (c) the
premiums for any endorsements to the Title Policies (other than those specified
above) or for any endorsements to policies issued to Buyer's lender or lenders,
(d) the premium for issuance of the CLTA 101.1 endorsement to the Title Policy
for the Sandhill Property, and (e) all fees for recording of the SNDAs and NDAs.
Buyer will pay one-half and the Seller will pay one-half of (i) the HSR Act
filing fee; and (ii) the fees and expenses of the Closing Escrow Holder under
this Agreement; provided that the HSR Act filing fee will be paid by Buyer and
Seller at the time of the filing of the HSR Act filing and not through the
Closing Escrow Holder. Seller will pay any administrative fees or costs of
landlords or lenders, to which such landlords or lenders are entitled under the
Assigned Leases, in connection with the negotiation, execution and delivery of
consents, memoranda of lease, estoppels, NDAs and SNDAs. Seller shall pay any
administrative fees or costs of the landlords under the New Leases, in
connection with the execution and delivery of the New Leases and the New Lease
Memorandum.

        12.2 Public Announcements.

        (a)   Any public announcement, press release or similar publicity with
respect to this Agreement or the Contemplated Transactions will be issued, if at
all, at such time and in such manner as the parties mutually agree, subject to
any Legal Requirement applicable to Buyer or Seller. Except with the prior
consent of Buyer or as permitted by this Agreement, neither Seller nor any of
their Representatives shall disclose to any Person (a) the fact that any
Confidential Information of Seller has been disclosed to Buyer or its
Representatives, that Buyer or its Representatives have inspected any portion of
the Confidential Information of Seller or (b) any information about the
Contemplated Transactions, including the status of such discussions or
negotiations, the execution of any documents (including this Agreement) or any
of the terms of the Contemplated Transactions or the related documents
(including this Agreement). Seller and Buyer will consult with each other
concerning the means by which the employees, customers, suppliers and others
having dealings with Seller will be informed of the Contemplated Transactions,
and Buyer will have the right to be present for any such communication.

        (b)   Except as required by Legal Requirements or ordered by a
Governmental Body, without the prior written consent of the disclosing party,
the parties will not disclose any Confidential Information of the other party to
any Third Party (other than to such parties Affiliates and Representatives in
connection with the Contemplated Transactions), nor use the other party's

59

--------------------------------------------------------------------------------






Confidential Information for purposes other than in connection with the
Contemplated Transactions, nor publish, nor allow to be published, any material
derived from the Confidential Information. Each of Buyer and Seller agrees
(a) to inform all of its Representatives who receive Confidential Information of
the confidential nature of such information and to direct all such
Representatives to treat such Confidential Information confidentially and not to
use it other than for the purpose of analyzing and evaluating the Contemplated
Transaction or as contemplated by this Agreement; (b) to be responsible in any
event for any breach of this Section 12.2(b) by its Representatives; and (c) to
make all reasonable, necessary and appropriate efforts to safeguard the
Confidential Information from disclosure to any Third Party other than as
specifically contemplated by this Agreement. This Section 12.2(b) shall survive
for the term of one year from the later of the Execution Date or the date on
which this Agreement is terminated under Section 9.1; provided that Buyer's
obligations to maintain the confidentiality of Confidential Information related
to the Purchased Assets shall terminate effective upon consummation of the
Contemplated Transactions on the Closing Date. For purposes of this Agreement
and the definition of Confidential Information, each party hereto shall be the
"receiving party" with respect to information disclosed by the other party, and
shall be the "disclosing party" with respect to information disclosed by it, as
appropriate in the context in which such terms are used.

        12.3 Notices. All notices, Consents, waivers and other communications
required or permitted by this Agreement shall be in writing and shall be deemed
given to a party when (a) delivered to the appropriate address by hand or by
nationally recognized overnight courier service (costs prepaid); (b) sent by
facsimile or e-mail with confirmation of transmission by the transmitting
equipment; or (c) received or rejected by the addressee, if sent by certified
mail, return receipt requested, in each case to the following addresses,
facsimile numbers or e-mail addresses and marked to the attention of the person
(by name or title) designated below (or to such other address, facsimile number,
e-mail address or person as a party may designate by notice to the other
parties):

        Seller:

Eastern Federal Corporation
901 East Boulevard
Charlotte, NC 28203-5203
Attention: Carter Meiselman
Fax No.: (704) 358-8427
Phone No.: (704) 377-3495

with a mandatory copy to:

Johnston Allison & Hord
610 East Morehead Street
Charlotte, NC 28202
Attention: John A. Morrice
Fax No.: (704) 376-1628
Phone No.: (704) 998-2232

with a mandatory copy to:

Kilpatrick Stockton LLP
214 North Tryon Street, Suite 2500
Charlotte, NC 28202
Attention: E. Lynwood Mallard
Fax No.: (704) 338-5125
Phone No.: (704) 338-5002

60

--------------------------------------------------------------------------------






        Buyer:

Regal Entertainment Group
Attention: General Counsel
7132 Regal Lane
Knoxville, TN 37918
Fax No.: (865) 922-6085
Phone No.: (865) 922-1123

with a mandatory copy to:

Hogan & Hartson L.L.P.
1200 17th Street, Suite 1500
Denver, CO 80202
Attention: Christopher J. Walsh
Fax No.: (303) 899-7333
Phone No.: (303) 454-2480

        12.4 Arbitration.

        (a)   In the event of any claim, dispute or controversy of any nature
between the parties arising out of or in connection with this Agreement, or the
negotiation, execution, delivery, performance, nonperformance, validity,
termination or breach thereof ("Dispute"), and except as provided for in
Section 2.8(d), Section 11.1(b)(ii) or Section 12.4(f), the parties will consult
and negotiate with each other in good faith and otherwise use their respective
commercially reasonable efforts to settle such Dispute within a 45-day period
after receipt by a party of written notice of a Dispute. Except as set forth in
Section 2.8(d) and Section 11.1(b)(i), if for any reason, the Dispute is not
resolved or settled within such 45-day period then, upon the demand of Buyer or
Seller, the Dispute will be resolved by binding arbitration in Atlanta, Georgia
in accordance with the United States Arbitration Act (9 USC § 1 et sec.) and the
Commercial Arbitration Rules of the American Arbitration Association (including
Procedures for Large, Complex Commercial Disputes), as they may be amended from
time to time (the "Rules") except as modified herein. An arbitration award
rendered by the arbitrators will be final and binding on the parties to this
Agreement, will be the sole and exclusive remedy between the parties regarding
any claims, counterclaims, issues or accounting presented to the arbitral
tribunal and may be entered and enforced in any court having jurisdiction over
the parties or their property.

        (b)   Subject to Section 9.2(b), all fees and expenses of each party
incurred in connection with the arbitration will be borne by the party incurring
such costs, unless the arbitral tribunal determines that such costs should be
borne by the other party.

        (c)   Before the arbitration hearing, each party shall be entitled to
take a discovery deposition of up to three representatives of the opposing party
who has knowledge of the matters in dispute. In addition, upon the application
of a party showing good cause for the taking of a deposition intended to
preserve evidence for introduction at trial, the arbitrator shall enter such
orders as may be necessary to permit the preservation of such person or
person(s) and such deposition(s) shall not count with respect to any limit
imposed by agreement or otherwise on the number of discovery depositions allowed
to be taken in connection with the arbitration. Further, upon the written
request of either party, the other party shall promptly produce documents
relevant to the Proceeding. The manner, timing and extent of any further
discovery shall be committed to the arbitrator's sound discretion.

        (d)   The arbitral tribunal will be required to follow the substantive
law of the State of Delaware, federal law as enunciated by the federal courts
situated in the Third Circuit, and all

61

--------------------------------------------------------------------------------






federal rules relating to the admissibility of evidence, including, without
limitation, all relevant privileges and the attorney client work product
doctrine.

        (e)   The arbitration award will be in writing and will specify factual
and legal basis for the award. The arbitral tribunal will have the authority to
award any remedy or relief that a court of the State of Delaware could order or
grant, including specific performance, injunctive relief, money damages or such
other relief as they deem just and proper.

        (f)    The parties hereby submit to the exclusive jurisdiction of the
federal and state courts located in Wilmington, Delaware (the "Delaware Courts")
for the purpose of obtaining an order to compel arbitration, or temporary
restraining order, and enforcement of any award issued hereunder. In the event
that a party obtains a temporary restraining order, the parties agree to
immediately commence binding arbitration in Atlanta, Georgia in accordance with
the Rules. In the event that a party obtains a temporary restraining order
against the other party, the parties hereby agree that they will accelerate the
selection of an arbitration panel as provided for in the Rules as follows:

        (i)    Any party that obtains a temporary restraining order shall,
within three days of the issuance of such order, serve a written notice of its
demand to arbitrate, which demand shall contain a statement setting forth the
nature of the dispute, the names and addresses of all other parties, the amount
involved, if any, and the remedy sought.

        (ii)   Within six days of obtaining a temporary restraining order, the
party obtaining such order shall tender to the other party (the "Respondent") a
list of five potential arbitrators from the National Roster of Commercial
Arbitrators of the American Arbitration Association (the "National Roster"). The
Respondent shall, within three days of receipt of such list, designate five
potential arbitrators from the National Roster.

        (iii)  If the parties fail to agree on any of the persons named, or if
acceptable arbitrators are unable to act, or if for any other reason the
appointment cannot be made from the submitted lists, the American Arbitration
Association shall have the power to make the appointment of one arbitrator (the
"Preliminary Arbitrator(s)"). The "Preliminary Arbitrator(s)" shall be empowered
to grant provisional remedies (including but not limited to extension of the
temporary restraining order beyond the term provided for by the Court) until
such time as a permanent arbitrator or arbitrators are appointed pursuant to the
provisions of the Rules.

        (g)   By agreeing to arbitration, the parties do not intend to deprive
any court of its jurisdiction to issue a pre-arbitral restraining order or other
order in aid of arbitration proceedings and the enforcement of any award.

        (h)   This agreement to arbitrate will be binding on all parties and
their Affiliates, all Buyer Indemnified Persons, all Seller Indemnified Persons
and on their respective successors and assigns.

        (i)    Disputes relating to Remediation of an Environmental Condition
shall be resolved in accordance with the preceding provisions of Section 12.4,
except as follows:

        (i)    The period to resolve the Dispute prior to commencing arbitration
shall be twenty (20) days instead of the 45 days set forth in Section 12.4(a).

        (ii)   The process for selecting the arbitrator shall be as follows. The
Parties shall jointly select a single arbitrator ("the Environmental Neutral")
within twenty (20) days of receipt by respondent of a copy of the demand for
arbitration.

        (iii)  Section 12.4(c), Section 12.4(d) and Section 12.4(f) shall not
apply to arbitration of Disputes relating to Remediation.

62

--------------------------------------------------------------------------------






        (iv)  Within ten (10) days of the selection of the Environmental
Neutral, the party initiating dispute resolution shall submit a position paper
to the Environmental Neutral and simultaneously to the other party setting forth
a description of the dispute and its objections to the other party's claim and
any relevant supporting documentation. The other party shall then have ten
(10) days to submit a position paper in response, setting forth its description
of the matters in dispute and its responses to the initiating party's objections
and any supporting documentation. There shall be no depositions or other
discovery undertaken in connection with the dispute resolution, and a hearing
shall be held by the Environmental Neutral only if the Environmental Neutral
determines that a hearing is necessary. If a party prevails with respect to
every position that it asserts to the Environmental Neutral in a dispute
resolution under this Section, it shall be entitled to payment of all of its
costs arising from the dispute resolution by the non-prevailing party, which
costs shall include, but not be limited to, consultants' and attorneys' fees and
the fees of the Environmental Neutral. Otherwise, the cost of the Environmental
Neutral shall be split by the parties, and each party shall bear their own
expenses. Notwithstanding any other provision of this Section 12.4, the parties
agree to use their reasonable best efforts to conform all the deadlines set
forth herein to any deadlines established by a Governmental Body with respect to
the environmental matter in dispute, and that any Indemnified Person's payment
of any costs with respect to such matter prior to the conclusion of the dispute
resolution process shall in no way prejudice its ability to obtain
indemnification for such sums.

        (v)   The parties hereby submit to the exclusive jurisdiction of the
Delaware Courts for the purpose of obtaining an order to compel arbitration, or
temporary restraining order, and enforcement of any award issued under this
Section 12.4(i). The Environmental Neutral will be required to follow the
substantive law of the State of Delaware, federal law as enunciated by the
federal courts situated in the Third Circuit, and all federal rules relating to
the admissibility of evidence, including, without limitation, all relevant
privileges and the attorney client work product doctrine, except that the
Environmental Laws and cleanup standards of the jurisdiction in which the Real
Property is located shall apply to the extent relevant to the Dispute.

        12.5 Enforcement of Section 10.4 of this Agreement. Seller acknowledges
and agrees that Buyer would be irreparably and immediately damaged if
Section 10.4 is not performed in accordance with their specific terms and that
any breach of Section 10.4 by Seller could not be adequately compensated in all
cases by monetary damages alone. Accordingly, in addition to any other right or
remedy to which Buyer may be entitled, at law or in equity, it shall be entitled
to enforce Section 10.4 of this Agreement by a decree of specific performance
and such injunctive relief as the court or arbitral tribunal may allow to
prevent breaches or threatened breaches of any of the provisions of this
Agreement. Seller agrees that it will waive, in any action for specific
performance, the defense of adequacy of a remedy at law and that Buyer will be
entitled, in addition to any other remedy to which it may be entitled in
arbitration, to compel specific performance of this Agreement in any action
instituted hereunder.

        12.6 Waiver; Remedies Cumulative. The rights and remedies of the parties
to this Agreement are cumulative and not alternative. Neither any failure nor
any delay by any party in exercising any right, power or privilege under this
Agreement or any of the documents referred to in this Agreement will operate as
a waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege will preclude any other or further exercise
of such right, power or privilege or the exercise of any other right, power or
privilege. To the maximum extent permitted by applicable law, (a) no claim or
right arising out of this Agreement or any of the documents referred to in this
Agreement can be discharged by one party, in whole or in part, by a waiver or
renunciation of the claim or right unless in writing signed by the other party;
(b) no waiver that may be given by a party will be applicable except in the
specific instance for which it is given; and (c) no notice to or demand on one
party will be deemed to be a waiver of any obligation of that party or of the
right of the party

63

--------------------------------------------------------------------------------




giving such notice or demand to take further action without notice or demand as
provided in this Agreement or the documents referred to in this Agreement.

        12.7 Entire Agreement and Modification. This Agreement supersedes all
prior agreements (including without limitation the Exclusivity Agreement dated
February 8, 2005, as amended on April 7, 2005, between Seller and Buyer and the
Nondisclosure and Confidentiality Agreement dated August 18, 2004 between Seller
and Regal Cinemas, Inc.), whether written or oral, between the parties with
respect to its subject matter and constitutes (along with the Disclosure
Schedule, Exhibits and other documents delivered pursuant to this Agreement) a
complete and exclusive statement of the terms of the agreement between the
parties with respect to its subject matter. This Agreement may not be amended,
supplemented, or otherwise modified except by a written agreement executed by
the party to be charged with the amendment.

        12.8 Disclosure Schedule.

        (a)   The information in the Disclosure Schedule constitutes
(i) exceptions to particular representations, warranties, covenants and
obligations of Seller as set forth in this Agreement or (ii) descriptions or
lists of assets and liabilities and other items referred to in this Agreement.
If there is any inconsistency between the statements in this Agreement and those
in the Disclosure Schedule, the statements in this Agreement will control.

        (b)   The statements in the Disclosure Schedule, and those in any
supplement thereto, relate only to the provisions in the Section of this
Agreement to which they expressly relate and not to any other provision in this
Agreement.

        12.9 Assignments, Successors and No Third-Party Rights. No party may
assign any of its rights or delegate any of its obligations under this Agreement
without the prior written consent of the other parties, except that Buyer may
assign any of its rights and delegate any of its obligations under this
Agreement to any Affiliate or subsidiary of Buyer; provided that Buyer shall
remain liable with such assignee for the payment of the Purchase Price hereunder
and for the payment and performance for all of its indemnity obligations under
Article 11. Subject to the preceding sentence, this Agreement will apply to, be
binding in all respects upon and inure to the benefit of the successors and
permitted assigns of the parties. Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy or claim under or with respect to
this Agreement or any provision of this Agreement, except such rights as shall
inure to a successor or permitted assignee pursuant to this Section 12.9.

        12.10 Severability. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

        12.11 Construction. The headings of Articles and Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to "Articles," "Sections" and "Schedules"
refer to the corresponding Articles, Sections and Schedules of this Agreement
and the Disclosure Schedule.

        12.12 Governing Law. This Agreement will be governed by and construed
under the laws of the State of Delaware without regard to conflicts-of-laws
principles that would require the application of any other law.

        12.13 Execution of Agreement. This Agreement may be executed in one or
more counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. The exchange of copies of this Agreement and of
signature pages by facsimile transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for all purposes.

64

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have duly executed this Agreement as of
the date first written above.


 
 
Buyer:
 
 
REGAL ENTERTAINMENT GROUP
 
 
By:
/s/  MICHAEL L. CAMPBELL      

--------------------------------------------------------------------------------

Name: Michael L. Campbell
Title: Co-Chief Executive Officer
 
 
Seller:
 
 
EASTERN FEDERAL CORPORATION
 
 
By:
/s/  CARTER D. MEISELMAN      

--------------------------------------------------------------------------------

Name: Carter D. Meiselman
Title: President
 
 
MOVIES AT NORTH HILLS, LLC
 
 
By:
Eastern Federal Corporation, Its Manager
 
 
By:
/s/  CARTER D. MEISELMAN      

--------------------------------------------------------------------------------

Name: Carter D. Meiselman
Title: President

--------------------------------------------------------------------------------



        TO: Regal Entertainment Group, as Buyer, and Eastern Federal
Corporation, as Seller

        The undersigned hereby acknowledges receipt of a fully executed copy of
the Asset Purchase Agreement dated as of April 27, 2005 (the "Purchase
Agreement") between Seller and Buyer. The undersigned agrees to serve as the
Closing Escrow Holder pursuant to the terms of the Purchase Agreement.


Dated: April 27, 2005
 
FIRST AMERICAN TITLE COMPANY
 
 
By:
/s/  GLEN M.W. TROWBRIDGE      

--------------------------------------------------------------------------------

Name: Glen M. W. Trowbridge
Its: Vice President

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



TABLE OF CONTENTS
ASSET PURCHASE AGREEMENT
RECITALS
